 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 1 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                x
                                                :
IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE         No. 1:14-md-02542 (VSB)
COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                :
 This Relates to the Indirect-Purchaser Actions x


  COMPENDIUM OF DECLARATIONS IN SUPPORT OF INDIRECT PURCHASER
 PLAINTIFFS’ COUNSEL'S JOINT APPLICATION FOR AWARD OF ATTORNEYS'
               FEES AND REIMBURSEMENT OF EXPENSES
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 2 of 191




                             TABLE OF CONTENTS



Exhibit 1           Declaration of Kaplan    Fox & Kilsheimer LLP by: Hae Sung Nam

Exhibit 2           Declaration of Pearson,    Simon & Warshaw, LLP by: Daniel L.
                    Warshaw

Exhibit 3                     Wolf Haldenstein Adler Freeman & Herz LLP by:
                    Declaration of
                    Thomas H. Burt

Exhibit 4           Declaration of Bartko,    Zankel, Bunzel & Miller by: Patrick M. Ryan

Exhibit 5           Declaration of Polsinelli   PC by: Daniel D. Owen

Exhibit 6           Declaration of Gainey    McKenna & Egleston by: Thomas J. McKenna

Exhibit 7           Declaration of Pritzker   Levine LLP by: Elizabeth Pritzker

Exhibit 8           Declaration of Hart    McLaughlin & Eldridge, LLC by: Steven A. Hart

Exhibit 9           Declaration of Preti   Flaherty Beliveau & Pachios LLP by: Gregory P.
                    Hansel

Exhibit 10          Declaration of Oliver    Law Group P.C. by: Alison Oliver

Exhibit 11          Declaration of Isquith   Law PLLC by: Fred T. Isquith Jr.

Exhibit 12          Declaration of Bozeman      Law Firm, P.A. by: Marcus Neil Bozeman

Exhibit 13          Declaration of Rupp     Baase Pfalzgraf Cunningham, LLC by: Arthur N.
                    Bailey

Exhibit 14          Declaration of Zoll    & Kranz, LLC by: Michelle L. Kranz

Exhibit 15          Declaration of Lynn,    Lynn, Blackman & Manitsky, P.C. by:
                    Pietro J. Lynn

Ezhibit 16          The Thrash Law Firm by: Thomas P. Thrash

Exhibit 17          Declaration Bowden of JND Legal Administration by: Gina M.
                    Intrepido-Bowden
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 3 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


     DECLARATION OF HAE SUNG NAM IN SUPPORT OF THE INDIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
        AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



       I, Hae Sung Nam, under penalty of perjury under the laws of the United States of America,

declare as follows:

       1.      I am a partner at the law firm of Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”),

which is one of the firms appointed by the Court as Interim Co-Lead Counsel and Settlement Class

Counsel. ECF Nos. 36, 1216. I am submitting this declaration in support of the Indirect Purchaser

Plaintiffs’ Motion for Final Approval of Settlement and Attorneys’ Fees, Expenses and Service

Award. A copy of my firm’s resume is attached hereto as Exhibit 1. I have personal knowledge

of the information set forth in this Declaration.

       2.      Kaplan Fox has prosecuted this litigation solely on a contingent-fee basis, and has

been at risk that it would not receive any compensation for prosecuting claims against the

Defendant.

       3.      As Interim Co-Lead Counsel for the proposed indirect purchaser class, Kaplan Fox

was involved at every stage of the litigation, as fully detailed in the Declaration of Robert N.

Kaplan, sworn to on May 7, 2021, in Support of Indirect Purchaser Plaintiffs’ (1) Motion for Final




                                                    1
     Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 4 of 191




Approval of Class Settlement and (2) Motion for An Award of Attorneys’ Fees, For

Reimbursement of Expenses, and Incentive Awards for the Named Plaintiffs.

          4.     In particular, Kaplan Fox played a leading role in pre-complaint investigation;

drafting the original and consolidated amended complaints; managing document review;

propounding and responding to written discovery requests; prepping for and taking and defending

four depositions; opposing Defendants’ motion to dismiss, including preparing for and conducting

oral argument; attending court hearings; analyzing, with the assistance of professional economists,

more than 10 years of economic information and Defendant’s transactional cost and sales data;

and participating in settlement discussions and mediation.

          5.     Through March 31, 2021, my firm expended the total of 8,556.25 hours in this

litigation. The total lodestar for my firm is $4,869,759.00.

          6.     The table below details the hours billed and the amount billed at current rates, from

the inception of the case through March 31, 2021, by my firm’s attorneys and its support staff in

this litigation, and the lodestar calculation based on our billing rates. The schedule was prepared

from contemporaneous, daily time records regularly prepared and maintained by my firm.

Excluded from these amounts is time expended in preparing the application for fees and expenses:1

    Attorney                       Total Hours               Hourly Rate          Lodestar
    RN Kaplan (Partner)            533.70                    $1,050               $560,385.00
    RJ Kilsheimer (Partner)        439.90                    $975                 $428,902.50
    GK Arenson (Partner)           518.15                    $1,000               $518,150.00
    LD King (Partner)              3.80                      $940                 $3,572.00
    DR Hall (Partner)              1.00                      $860                 $860.00
    HS Nam (Partner)               808.70                    $860                 $695,482.00
    MP McCahill (Partner)          17.75                     $790                 $14,022.50
    J Farar (Of Counsel)           432.60                    $700                 $302,820.00
    MM Choi (Associate)            38.00                     $725                 $27,550.00
    L Dubick (Associate)           614.50                    $485                 $298,032.50

1
 If the Court wishes, the Firm can provide more detailed time entries describing the work of these attorneys
and paralegals, as well as the Firm’s expenses.

                                                     2
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 5 of 191




 Attorney                      Total Hours              Hourly Rate       Lodestar
 DH Weinstein (Associate)      0.50                     $355              $177.50
 J Uris (Associate)            1,944.00                 $480              $933,120.00
 R Labaton (Associate)         3.40                     $395              $1,343.00
 C Martin (Associate)          1,879.80                 $350              $657,930.00
 T Yagman (Law Clerk)          19.80                    $230              $4,554.00
 M Soyemi (Law Clerk)          4.20                     $230              $966.00
 C Fabiani (Law Clerk)         5.00                     $230              $1,150.00
 ET Chen (Law Clerk)           0.75                     $230              $172.50
 KM Cosgrove (Investigator)    21.00                    $335              $7,035.00
 M Moonsammy (Paralegal)       1,035.00                 $335              $346,725.00
 TN Harvey (Paralegal)         229.20                   $285              $65,322.00
 W Gomes (Paralegal)           5.00                     $270              $1,350.00
 J Griffin (Paralegal)         0.50                     $275              $137.50
 Total:                        8,556.25                                   $4,869,759.00

        7.    The hourly rates for the attorneys and professional support staff at my Firm are our

usual and customary hourly rates and have been approved by federal and state courts nation-wide.

        8.    My firm also has incurred a total of $82,250.43 (excluding our contributions to the

Litigation Fund which are detailed in the Declaration of Thomas Burt, sworn to May 7, 2021,

which is submitted herewith) in unreimbursed expenses in connection with the prosecution of this

litigation. These expenses were reasonably and necessarily incurred in connection with this

litigation.

        9.    The chart below details the expenses incurred by category (other than the Litigation

Fund expenses). The expenses incurred in this action are also reflected on the books and records

of my firm. These books and records are prepared from expense vouchers, check records and other

source material and accurately record the expenses incurred:

 CATEGORY                                          EXPENSE AMOUNT
 Telephone/Facsimile                               $2,390.11
 Photocopies - In-House                            $1,805.60 ($.20 per page)
 Photocopies - Outside                             $454.67
 Postage/Air Express/Messengers                    $1,100.88
 Filing Fees                                       $400.00
 Process Fees                                      $735.08
 Transcripts                                       $985.08

                                               3
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 6 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 7 of 191




                          EXHIBIT 1
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 8 of 191




         KAPLAN FOX & KILSHEIMER LLP



                               FIRM PROFILE


        850 Third Avenue, 14th Floor                       681 Prestwick Lane
           New York, NY 10022                              Wheeling, IL 60090
             Tel.: 212.687.1980                            Tel.: 847.831.1585
             Fax: 212.687.7714                             Fax.: 847.831.1580


               1999 Harrison Street,                 12400 Wilshire Boulevard,
                    Suite 1560                              Suite 820
                Oakland, CA 94612                      Los Angeles, CA 90025
                Tel.: 415.772.4700                       Tel.: 310.575.8604
                Fax: 415.772.4707                        Fax: 310.444.1913


               6109 32nd Place, NW                          160 Morris Street
               Washington, DC 20015                       Morristown, NJ 07960
                Tel.: 202.669.0658                         Tel.: 973.656.0222
                                                           Fax: 973.401.1114




NEW YORK, NY                           LOS ANGELES, CA                             OAKLAND, CA

CHICAGO, IL                            WASHINGTON, D.C.                          MORRISTOWN, NJ
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 9 of 191




History of Kaplan Fox & Kilsheimer LLP

       Leo Kaplan and James Kilsheimer founded “Kaplan & Kilsheimer” in 1954, making

the firm one of the most established litigation practices in the country. James Kilsheimer

was a celebrated federal prosecutor in the late 1940s and early 1950s in New York who

not only successfully tried some of the highest profile cases in the country, but also

handled the U.S. Attorney’s Office’s criminal appeals to the Second Circuit.

       Now known as “Kaplan Fox & Kilsheimer LLP,” the early commitment to high-

stakes litigation continues to define the firm to the present day. In 2009, Portfolio Media’s

Law360 ranked Kaplan Fox’s securities litigation practice as one of the top 5 in the country

(plaintiff side), and again in July 2014, the Legal 500 ranked Kaplan Fox as one of the top

eight plaintiff’s firms for securities litigation. In March 2013, the National Law Journal

included Kaplan Fox on its list of the top 10 “hot” litigation boutiques, a list that includes

both plaintiff and defense firms. In 2014, 2015 and 2016, more than half of the firm’s

partners – including attorneys on both coasts – were rated “Super Lawyers.”

       The firm has three primary litigation practice areas (antitrust, securities, and

consumer protection), and the firm is a leader in all three. To date, we have recovered

more than $5 billion for our clients and classes. In addition, the firm has expanded its

consumer protection practice to include data privacy litigation, and few other firms can

match Kaplan Fox’s recent leadership in this rapidly emerging field.           The following

describes Kaplan Fox’s major practice areas, its most significant recoveries and its

attorneys.
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 10 of 191




Securities Litigation

       Over the past 35 years, Kaplan Fox has been a leader in prosecuting corporate

and securities fraud —ranging from cases concerning accounting fraud to those involving

complicated and complex financial instruments. Since the passage of the Private

Securities Litigation Reform Act in 1995, Kaplan Fox has emerged as one of the foremost

securities litigation firms representing institutional investors of all sizes, including many of

the world’s largest public pension funds.

       Kaplan Fox’s selection by Portfolio Media’s Law360 as one of the five top securities

litigation firms (plaintiff side) for 2009 was based, in part, on the representation of public

pension funds in high profile and complex securities class actions, including In re Merrill

Lynch & Co., Inc. Securities, Derivative & ERISA Litigation; In re Bank of America

Corp. Securities, ERISA & Derivative Litigation; In re Fannie Mae Securities

Litigation; and In re Ambac Financial Group, Inc. Securities Litigation. Some of the

firm’s most significant securities recoveries include:

              In re Bank of America Corp. Securities, Derivative, and ERISA
              Litigation, MDL No. 2058 (S.D.N.Y.) ($2.425 billion recovered)

              In re Merrill Lynch & Co., Inc. Securities Litigation, Master File
              No. 07-CV-9633 (JSR) (S.D.N.Y.) ($475 million recovered)

              In re 3Com Securities Litigation, No. C-97-21083-EAI (N.D. Cal.)
              ($259 million recovered)

              In re Fannie Mae 2008 Securities Litigation, No. 08-cv-7831
              (PAC) (S.D.N.Y.) ($170 million recovered)

              In re MicroStrategy Securities Litigation, No. CV-00-473-A (E.D.
              Va.) ($155 million recovered)

              AOL Time Warner Cases I & II (Opt-out) Nos. 4322 & 4325 (Cal.
              Superior Court, LA County) ($140 million recovered)




                                               2
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 11 of 191




          In re Informix Securities Litigation, C-97-129-CRB (N.D. Cal.)
          ($136.5 million recovered)

          In re Xcel Energy, Inc. Securities Litigation, Master File No. 02-
          CV-2677-DSD (D. Minn.) ($80 million recovered)

          In re Elan Corporation Securities Litigation, No. 02-CV-0865-
          RMB (S.D.N.Y.) ($75 million recovered)

          In re Sequenom, Inc. Securities Litigation, No. 09-cv-921 (S.D.
          Cal.) ($70 million recovered)

          Barry Van Roden, et al. v. Genzyme Corp., et al., No. 03-CV-
          4014-LLS (S.D.N.Y.) ($64 million recovered)




                                       3
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 12 of 191




Antitrust Litigation

       Kaplan Fox has been at the forefront of significant private antitrust actions, and we

have been appointed by courts as lead counsel or members of an executive committee for

plaintiffs in some of the largest antitrust cases throughout the United States.         This

commitment to leadership in the antitrust field goes back to at least 1967, when firm co-

founder Leo Kaplan was appointed by the Southern District of New York to oversee the

distribution of all ASCAP royalties under the 1950 antitrust consent decree in United States

v. American Society of Composers, Authors and Publishers, No. 41-CV-1395

(S.D.N.Y.), a role he held for 28 years until his death in 1995. To this day, ASCAP awards

the “Leo Kaplan Award” to an outstanding young composer in honor of Leo’s 28 years of

service to ASCAP.

       Members of the firm have also argued before the U.S. Courts of Appeals some of the

most significant decisions in the antitrust field in recent years. For example, Robert Kaplan

argued the appeal in In re Flat Glass Antitrust Litigation, 385 F.3d 350 (3d Cir. 2004),

and Greg Arenson argued the appeal in In re High Fructose Corn Syrup Antitrust

Litigation, 295 F.3d 651 (7th Cir. 2002). In a relatively recent survey of defense counsel,

in-house attorneys, and individuals involved in the civil justice reform movement, both were

named among the 75 best plaintiffs’ lawyers in the country based on their expertise and

influence.

       Over the years, Kaplan Fox has recovered over $2 billion for our clients in antitrust

cases. Some of the larger antitrust recoveries include:

              In re Air Cargo Shipping Services Antitrust Litigation, MDL 1775
              (E.D.N.Y.) (settled during trial preparation, for total settlement of
              more than $1.25 billion)




                                             4
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 13 of 191




          In re Neurontin Antitrust Litigation, MDL No. 1479, Master File
          No. 02-1390 (D.N.J.) ($190 million recovered)

          In re High Fructose Corn Syrup Antitrust Litigation, MDL No.
          1087, Master File No. 95-1477 (C.D. Ill.) ($531 million recovered)

          In re Brand Name Prescription Drugs Antitrust Litigation, MDL
          997 (N.D. Ill.) ($720 plus million recovered)

          In re Infant Formula Antitrust Litigation, MDL 878 (N.D. Fla.)
          ($126 million recovered)

          In re Flat Glass Antitrust Litigation, MDL 1200 (W.D. Pa.) ($122
          plus million recovered)

          In re Hydrogen Peroxide Antitrust Litigation, MDL 1682 (E.D. Pa.)
          ($97 million recovered)

          In re Plastics Additives Antitrust Litigation, 03-CV-1898 (E.D.
          Pa.) ($46.8 million recovered)

          In re Medical X-Ray Film Antitrust Litigation, CV 93-5904
          (E.D.N.Y.) ($39.6 million recovered)

          In re NBR Antitrust Litigation, MDL 1684 (E.D. Pa.) ($34.3 million
          recovered)




                                       5
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 14 of 191




Consumer Protection and Data Privacy Litigation

       The consumer protection practice is headquartered in Kaplan Fox’s Bay Area

office, which opened in 2000, and is led by Laurence King, an experienced trial lawyer

and former prosecutor. Mr. King also recently served as a Vice-Chair, and then Co-Chair,

of the American Association for Justice’s Class Action Litigation Group.

       Mr. King and our other effective and experienced consumer protection litigators

regularly champion the interests of consumers under a variety of state and federal

consumer protection laws. Most frequently, these cases are brought as class actions,

though under certain circumstances an individual action may be appropriate.

       Kaplan Fox’s consumer protection attorneys have represented victims of a broad

array of misconduct in the manufacturing, testing, marketing, and sale of a variety of

products and services and have regularly been appointed as lead or co-lead counsel or

as a member of a committee of plaintiffs’ counsel in consumer protection actions by courts

throughout the nation. Among our significant achievements are highly recognized cases

including In re Baycol Products Litigation, MDL 1431-MJD/JGL (D. Minn.) (victims have

recovered $350 million recovered to date); In re Providian Financial Corp. Credit Card

Terms Litigation, MDL No. 1301-WY (E.D. Pa.) ($105 million recovered); In re Thomas

and Friends Wooden Railway Toys Litig., No. 07-cv-3514 (N.D. Ill.) ($30 million

settlement obtained for purchasers of recalled “Thomas Train” toys painted with lead

paint); In re Pre-Filled Propane Tank Marketing and Sales Practices Litigation, No.

4:09-md-2086 (W.D. Mo.) (settlements obtained where consumers will receive

substantially in excess of actual damages and significant injunctive relief); Berry v. Mega

Brands Inc., No. 08-CV-1750 (D.N.J.) (class-wide settlement obtained where consumers




                                            6
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 15 of 191




will receive full refunds for defective products), and David Wolf, et al. v. Red Bull GmBH,

et al., No. 1:13-cv-08008 (S.D.N.Y.) ($13 million settlement fund obtained for purchasers

of Red Bull energy drink).

       Data privacy is a fairly new area of law and broadly encompasses two scenarios.

In a data breach case, a defendant has lawful custody of data, but fails to safeguard it or

use it in an appropriate manner. In a tracking case, the defendant intercepts or otherwise

gathers digital data to which it is not entitled in the first place.

       Kaplan Fox is an emerging leader in both types of data privacy litigation. For

example, Mr. King filed and successfully prosecuted one of very first online data breach

cases, Syran v. LexisNexis Group, No. 05-cv-0909 (S.D. Cal.), and was court-appointed

liaison counsel in a recently successfully concluded data breach case against LinkedIn.

See In re: LinkedIn User Privacy Litigation, No. 12-cv-3088-EJD (N.D. Cal.). The firm

also settled a data privacy case against Universal Property & Casualty Insurance

Company related to the public exposure of sensitive customer data. See Rodriguez v.

Universal Property & Cas. Ins. Co., No. 16-cv-60442-JK (S.D. Fla.).

       The firm is also an industry leader in the even newer field of email and internet

tracking litigation. Kaplan Fox was appointed Co-Lead Class Counsel in a digital privacy

class action against Yahoo!, Inc., related to Yahoo’s alleged practice of scanning emails

for content, which was recently settled. See In re: Yahoo Mail Litigation, 5:13-cv-04980-

LHK (N.D. Cal.). Current cases include In re: Facebook Internet Tracking Litigation,

No. 5:12-md-02314-EJD (N.D. Cal.) (Davila, J.) and In re: Google Inc. Cookie

Placement Consumer Privacy Litig., 12-MD-2358-SLR (D. Del.) (Kaplan Fox appointed

to plaintiffs’ steering committee).




                                                7
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 16 of 191




ATTORNEY BIOGRAPHIES

PARTNERS
       ROBERT N. KAPLAN is widely recognized as a leading plaintiff's litigator and has
led the prosecution of numerous antitrust and securities fraud actions, recovering billions
of dollars for the victims of corporate wrongdoing. He was listed by defense and corporate
counsel as one of the top 75 plaintiffs’ attorneys in the United States for all disciplines.
Mr.   Kaplan    was    listed   as   one   of   the   top   five   attorneys   for   securities
litigation. See Complete List. He was also recognized by Legal 500 as one of the top
securities litigators in the United States for 2011, 2012, 2013, 2014, and 2015, and was
listed as one of the leading antitrust attorneys in the country for 2015. Mr. Kaplan was
recognized as Super Lawyer in the New York Metro Area. He was lead counsel for
CalPERS in AOL Time Warner Cases I & II (Ca. Sup. Ct., L.A. Cty.), and was a lead in In
re Merrill Lynch & Co., Inc. Securities, Derivative & ERISA Litigation, In re Escala
Securities Litigation and In re Bank of America Corp. Securities Litigation, in which a
settlement in the amount of $2.425 billion and corporate governance changes was
approved by the Court.
       In the antitrust arena, he has been a lead counsel in many significant actions. He
is a lead counsel in In re Air Cargo Antitrust Litigation (more than $1.25 billion in
settlements) and was recently appointed by Courts as lead counsel in the DIPF Antitrust
Litigation, In re Cast Iron Soil Pipe and Fittings Antitrust Litigation, and In re Keurig Green
Mountain Single-Serve Coffee Antitrust Litigation.
       He also represents clients in private antitrust actions, including: Affiliated Foods,
Inc., Associated Grocers of New England, Inc., URM Stores, Inc., Western Family Foods,
Inc., and Associated Food Stores, Inc. in individual cases against Tri-Union Seafoods,
LLC, d/b/a Chicken of the Sea, King Oscar, Inc., Bumble Bee Foods, LLC f/k/a Bumble
Bee Seafoods, LLC, and StarKist Co., No. 15-cv-4312, No. 15-cv-3815, No. 15-cv-4187,
No. 15-cv-4667 (N.D. Cal.).
       He previously served, as lead counsel or member of the Executive Committee in
numerous plaintiff treble damage actions including In re Neurontin Antitrust Litigation,
MDL No. 1479, Master File No. 02-1390 (D.N.J.) ($190 million recovered); In re High



                                                8
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 17 of 191




Fructose Corn Syrup Antitrust Litigation, MDL No.1087, Master File No. 95-1477 (C.D. Ill)
($531 million recovered); In re Brand Name Prescription Drugs Antitrust Litigation, MDL
997 (N.D. Ill.) ($720 plus million recovered); In re Infant Formula Antitrust Litigation, MDL
878 (N.D. Fla.)($126 million recovered); In re Flat Glass Antitrust Litigation, MDL 1200
(W.O. Pa.) ($122 plus million recovered) (Mr. Kaplan successfully argued an appeal
before the U.S. Court of Appeals for the Third Circuit, which issued a ground-breaking
and often-cited summary judgment opinion. In re Flat Glass Antitrust Litigation, 385 F.3d
350 (3d ar. 2004); In re Hydrogen Peroxide Antitrust Litigation, MDL 1682 (E.D. Pa.)($97
million recovered); In re Plastics Additives Antitrust Litigation, 03-CV-1898 (E.D.Pa.)
($46.8 million recovered); In re Medical X-Ray Film Antitrust Litigation, CV 93-5904
(E.D.N.Y.) ($39.6 million recovered); and In re NBR Antitrust Litigation, MDL 1684 (E.D.
Pa.) ($34.3 million recovered).
       Mr. Kaplan is also representing financial institutions across the country in data
breach cases against Home Depot and is a member of the Plaintiffs’ Steering Committee.
       Mr. Kaplan was a trial attorney with the Antitrust Division of the U.S. Department
of Justice. There, he litigated civil and criminal actions. He also served as law clerk to the
Hon. Sylvester J. Ryan, then chief judge of the U.S. District Court for the Southern District
of New York and served as an acting judge of the City Court for the City of Rye, N.Y.
       In addition to his litigation practice, he has also been active in bar and legal
committees. For more than fifteen years, he has been a member of what is now known
as the Eastern District of New York’s Courts Committee on Civil Litigation.
       Mr. Kaplan has also been actively involved in the Federal Bar Council, an
organization of judges and attorneys in the Second circuit and is a member of the Program
and Winter Planning Committees.
       Recently Mr. Kaplan was invited by the United States Judicial Center and
participated in a multi-day seminar for federal judges about complex litigation.
       In addition, Mr. Kaplan has served as a member of the Trade Regulation and
Federal Courts Committees of the Association of the Bar of the City of New York.
       Mr. Kaplan’s published articles include: “Complaint and Discovery In Securities
Cases,” Trial, April 1987; “Franchise Statutes and Rules,” Westchester Bar Topics, Winter




                                              9
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 18 of 191




1983; “Roots Under Attack: Alexander v. Haley and Courlander v. Haley,”
Communications and the Law, July 1979.
      Mr. Kaplan sits on the boards of several organizations, including the Columbia Law
School Board of Visitors, Board of Directors of the Carver Center in Port Chester, N.Y.,
Member of the Dana Farber Visiting Committee, Thoracic Oncology in Boston, MA,
and Member of Board of Trustees for the Rye Historical Society.
   Education:
      ▪   B.A., Williams College (1961)
      ▪   J.D., Columbia University Law School (1964)
   Bar Affiliations and Court Admissions:
      ▪   Bar of the State of New York (1964)
      ▪   Bar of the District of Columbia (2013)
      ▪   U.S. Supreme Court
      ▪   U.S. Courts of Appeals for the Second, Third, Seventh, Ninth, Tenth and
          Eleventh Circuits
      ▪   U.S. District Courts for the Southern, Eastern, Western and Northern Districts
          of New York, the Central District of Illinois, and the District of Arizona
   Professional Affiliations:
      ▪   Federal Bar Council
      ▪   Committee to Support the Antitrust Laws (past President)
      ▪   National Association of Securities and Commercial Law Attorneys (past
          President)
      ▪   Advisory Group of the U.S. District Court for the Eastern District of New York
      ▪   American Bar Association
      ▪   Association of Trial Lawyers of America (Chairman, Commercial Litigation
          Section, 1985-86)
      ▪   Association of the Bar of the City of New York (served on the Trade Regulation
          Committee; Committee on Federal Courts)
      ▪   Member of Board of Trustees for the Rye Historical Society
Mr. Kaplan can be reached by email at: RKaplan@kaplanfox.com




                                             10
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 19 of 191




         FREDERIC S. FOX first associated with Kaplan Fox in 1984 and became a partner
in the firm in 1991. For over 30 years, he has concentrated his work in the area of class
action litigation. Mr. Fox has played important roles in many major class action cases. He
was one of the lead trial lawyers in two securities class actions, one of which was the first
case tried to verdict under the Private Securities Litigation Reform Act of 1995.
         Mr. Fox has played a lead role in many major securities class action cases,
including as a senior member of the litigation and trial team in In re Bank of America Corp.
Securities, ERISA, & Derivative Litigation, No. 09-MDL-2058 (S.D.N.Y.) (“In re Bank of
America”). The case arose out of Bank of America’s acquisition of Merrill Lynch. In re
Bank of America which settled for $2.425 billion plus significant corporate governance
reforms and stands as one of the largest securities class action settlements in history. In
In re Bank of America, Mr. Fox served as lead counsel on behalf of major public pension
funds.
         Mr. Fox currently represents many institutional investors including governmental
entities in both class actions and individual litigation. Mr. Fox recently led the team of
attorneys that prosecuted an individual opt-out action on behalf of a public pension fund
arising out of the fraud at Petrobras in Brazil. Other significant cases in which Mr. Fox
served as lead counsel include: In re Merrill Lynch & Co., Inc. Securities, Derivative, &
ERISA Litigation, No. 07-cv-9633 (S.D.N.Y.)(in which he was the primary attorney
responsible for negotiating the $475 million settlement); In re Fannie Mae 2008 Securities
Litigation, No. 08-cv-7831 (S.D.N.Y.) (“In re Fannie Mae 2008”) ($170 million settlement);
In re SunPower Securities Litigation, Case No. 09-cv-5473 (N.D. Cal.); In re Merrill Lynch
Research Reports Securities Litigation (S.D.N.Y.) (arising from analyst reports issued by
Henry Blodget); In re Salomon Analyst Williams Litigation (S.D.N.Y.) and In re Salomon
Focal Litigation (S.D.N.Y.) (both actions stemming from analyst reports issued by Jack
Grubman). Mr. Fox has also handled derivative cases seeking corporate governance
reform and other shareholder litigation on behalf of public pension funds asserting state
law and foreign causes of action. Mr. Fox is a frequent speaker and panelist in both the
U.S and abroad on a variety of topics including securities litigation and corporate
governance.




                                             11
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 20 of 191




       In the consumer protection area, he served on the Plaintiffs’ Steering Committee
in the Baycol Products Litigation where there have been more than $350 million in
settlements. Additionally, he is serving as one of the Co-lead Counsel in In re RC2 Corp.
Toy Lead Paint Products Liability Litigation pending in the Northern District of Illinois.
       Mr. Fox is listed in the current editions of New York Super Lawyers and was
recognized in Benchmark Litigation as a New York “Litigation Star.”
       Mr. Fox is the author of “Current Issues and Strategies in Discovery in Securities
Litigation,” ATLA, 1989 Reference Material; “Securities Litigation: Updates and
Strategies,” ATLA, 1990 Reference Material; and “Contributory Trademark Infringement:
The Legal Standard after Inwood Laboratories, Inc. v. Ives Laboratories,” University of
Bridgeport Law Review, Vol. 4, No. 2.
       During law school, Mr. Fox was the notes and comments editor of the University
of Bridgeport Law Review.
   Education:
       ▪   B.A., Queens College (1981)
       ▪   J.D., Bridgeport School of Law (1984)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New York (1985)
       ▪   Bar of the District of Columbia (2013)
       ▪   U.S. Supreme Court
       ▪   U.S. Courts of Appeals for the First, Second, Fourth, Sixth and Eleventh
           Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York, the
           District of Colorado and the District of Columbia
   Professional Affiliations:
       ▪   Federal Bar Council
       ▪   American Bar Association
       ▪   Association of the Bar of the City of New York
       ▪   Association of Trial Lawyers of America (Chairman, Commercial Law Section,
           1991-92)
Mr. Fox can be reached by email at: FFox@kaplanfox.com



                                             12
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 21 of 191




       GREGORY K. ARENSON is a seasoned business litigator with experience
representing clients in a variety of areas, including antitrust, securities, and employee
termination. Mr. Arenson is principally a plaintiffs' antitrust lawyer. His economics and
econometrics background have provided a foundation for his recognized expertise in
handling complex economic issues in antitrust cases, both as to class certification and on
the merits. He has worked with economic experts in, among others, In re Air Cargo
Shipping Servs. Antitrust Litig., Master File No. 06-MD-1175 (JG)(VVP), 2014 WL
7882100 (E.D.N.Y. Oct. 15, 2014), adopted in its entirety, 2015 WL 5093503 (E.D.N.Y.
July 10, 2015); In re Ethylene Propylene Diene Monomer (EPDM) Antitrust Litig., 256
F.R.D. 82 (D. Conn. 2009); In re Foundry Resins Antitrust Litig., 242 F.R.D. 393 (S.D.
Ohio 2007); In re Carbon Black Antitrust Litig., No. Civ. A. 03-10191-DPW, MDL No.
1543, 2005 WL 102966 (D. Mass. Jan. 18, 2005); In re Microcrystalline Cellulose Antitrust
Litig., 218 F.R.D. 79 (E.D. Pa. 2003); Bearings Cases, Case No. 12-00501, and Wire
Harness Cases, Case No. 12-00101, part of In re Automotive Parts Antitrust Litig., E.D.
Mich., Master File No. 12-md-02311; Affiliated Foods, Inc., et al. v. Tri-Union Seafoods,
LLC d/b/a Chicken of the Sea Int’l, et al., part of In re Packaged Seafood Prods. Antitrust
Litig., S.D. Cal., Case No. 15-MD-2670 JLS (MDD); In re Domestic Airline Travel Antitrust
Litig., D.D.C., MDL Docket No. 2656, Misc. No. 15-1404 (CKK); In re Dental Supplies
Antitrust Litig., E.D.N.Y., Case No. 16-cv-696 (BMC)(GRB); In re Ductile Iron Pipe Fittings
(“DIPF”) Direct Purchaser Antitrust Litig., D.N.J., Civ. No. 12-711 (AET)(LHG); In re Cast
Iron Soil Pipe & Fittings Antitrust Litig., E.D. Tenn., No. 1:14-md-2508; and In re Pool
Prods. Distribution Mkt. Antitrust Litig., E.D. La., MDL No. 2328. He also argued the
appeals in In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651 (7th Cir. 2002),
and In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305 (3d Cir. 2009). He has been
ranked as a Super Lawyer for several years.
       Mr. Arenson has been a partner in Kaplan Fox & Kilsheimer LLP since 1993. Prior
to joining Kaplan Fox, he was a partner with Proskauer Rose LLP. Earlier in his career,
he was a partner with Schwartz Klink & Schreiber and an associate with Rudnick & Wolfe
(now DLA Piper).
       Mr. Arenson has been active in the New York State Bar Association. He has been
a member of the House of Delegates and Sections Caucus from 2013 to 2017 and since



                                            13
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 22 of 191




June 2019. He was Chair of the Commercial and Federal Litigation Section from June
2013 through May 2014. He has been Co-Chair of the New York State Bar Association
Task Force on the State of Our Courthouses, whose report was adopted by the House of
Delegates on June 20, 2009; a member of the New York State Bar Association Special
Committee on Standards for Pleadings in Federal Litigation, whose report was adopted
by the House of Delegates on June 19, 2010; and a member of the New York State Bar
Association Special Committee on Discovery and Case Management in Federal
Litigation, whose report was adopted by the House of Delegates on June 23, 2012.
      Mr. Arenson has written frequently on discovery issues. His published articles
include: "Rule 68 Offers of Judgment and Mootness, Especially for Collective or Class
Actions," 20 NY LITIGATOR 25 (2015); "Report on Proposed Amendments to Federal
Rule of Civil Procedure 45," 17 NY LITIGATOR 21 (2012); “Rule 8 (a)(2) After Twombly:
Has There Been a Plausible Change?” 14 NY LITIGATOR 23 (2009); “Report on
Proposed Federal Rule of Evidence 502,” 12 NY LITIGATOR 49 (2007); “Report: Treating
the Federal Government Like Any Other Person: Toward a Consistent Application of Rule
45,” 12 NY LITIGATOR 35 (2007); “Report of the Commercial and Federal Litigation
Section on the Lawsuit Abuse Reduction Act of 2005,” 11 NY LITIGATOR 26 (2006);
“Report Seeking To Require Party Witnesses Located Out-Of-State Outside 100 Miles To
Appear At Trial Is Not A Compelling Request,” 11 NY LITIGATOR 41 (2006); “Eliminating
a Trap for the Unwary: A Proposed Revision of Federal Rule of Civil Procedure 50,” 9 NY
LITIGATOR 67 (2004); “Committee Report on Rule 30(b)(6),” 9 NY LITIGATOR 72
(2004); “Who Should Bear the Burden of Producing Electronic Information?” 7 FEDERAL
DISCOVERY NEWS, No. 5, at 3 (April 2001); “Work Product vs. Expert Disclosure – No
One Wins,” 6 FEDERAL DISCOVERY NEWS, No. 9, at 3 (August 2000); “Practice Tip:
Reviewing Deposition Transcripts,” 6 FEDERAL DISCOVERY NEWS, No. 5, at 13 (April
2000); “The Civil Procedure Rules: No More Fishing Expeditions,” 5 FEDERAL
DISCOVERY NEWS, No. 9, at 3 (August 1999); “The Good, the Bad and the
Unnecessary: Comments on the Proposed Changes to the Federal Civil Discovery
Rules,” 4 NY LITIGATOR 30 (1998); and “The Search for Reliable Expertise: Comments
on Proposed Amendments to the Federal Rules of Evidence,” 4 NY LITIGATOR 24
(1998). He was co-editor of FEDERAL RULES OF CIVIL PROCEDURE, 1993



                                          14
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 23 of 191




AMENDMENTS, A PRACTICAL GUIDE, published by the New York State Bar
Association; and a co-author of “Report on the Application of Statutes of Limitation in
Federal Litigation,” 53 ALBANY LAW REVIEW 3 (1988).
       Mr. Arenson serves as a mediator in the U.S. District Court for the Southern District
of New York. In addition, he is an active alumnus of the Massachusetts Institute of
Technology, having served as a member of the Corporation, a member of the Corporation
Development Committee, vice president of the Association of Alumni/ae, and member of
the Annual Fund Board (of which he was a past chair).
   Education:
       ▪   S.B., Massachusetts Institute of Technology (1971)
       ▪   J.D., University of Chicago (1975)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of Illinois (1975)
       ▪   Bar of the State of New York (1978)
       ▪   U.S. Supreme Court
       ▪   U.S. Courts of Appeals for the Second, Third and Seventh Circuits
       ▪   U.S. District Courts for the Northern and Central Districts of Illinois, Southern
           and Eastern Districts of New York, and Eastern District of Michigan
       ▪   U.S. Tax Court
Mr. Arenson can be reached by email at: GArenson@kaplanfox.com


       LAURENCE KING first joined Kaplan Fox as an associate in 1994. He became a
partner of the firm in 1998. While Mr. King initially joined the firm in New York, in 2000 he
relocated to San Francisco to open the firm's first West Coast office. He is now partner-
in-charge of the firm's San Francisco and Los Angeles offices.
       Mr. King practices primarily in the areas of securities litigation, with an emphasis
on institutional investor representation and consumer protection litigation. He has also
practiced in the area of employment litigation. Mr. King has played a substantial role in
cases that have resulted in some of the largest recoveries ever obtained by Kaplan Fox,
including In re 3Com Securities Litigation (N.D. Ca.), In re Informix Securities Litigation
(N.D. Ca.), AOL Time Warner Cases I & II (Ca. Sup. Ct., L.A. Cty.) and Providian Credit



                                                 15
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 24 of 191




Card Cases (Ca. Sup. Ct., S.F. Cty.).
       An experienced trial lawyer, prior to joining Kaplan Fox Mr. King served as an
assistant district attorney under the legendary Robert Morgenthau in the Manhattan (New
York County) District Attorney's Office, where he tried numerous felony prosecutions to
jury verdict. At Kaplan Fox, he was a member of the trial team for two securities class
actions tried to verdict, In re Biogen Securities Litigation (D. Mass.) and In re Health
Management Securities Litigation (E.D.N.Y.). Mr. King has also participated in trial
preparation for numerous other cases in which favorable settlements were achieved for
our clients on or near the eve of trial.
       Mr. King has been selected for inclusion in the Northern California SuperLawyers
each year since 2012, and has previously served as Vice-Chair, and then as Co-Chair,
of the American Association for Justice’s Class Action Litigation Group of the American
Association for Justice. He was also selected for inclusion to the San Francisco Super
Lawyers list (Securities Litigation) for 2012, 2013, 2014 and 2015.
   Education:
       ▪   B.S., Wharton School of the University of Pennsylvania (1985)
       ▪   J.D., Fordham University School of Law (1988)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New York (1989)
       ▪   Bar of the State of California (2000)
       ▪   U.S. Court of Appeals for the Second, Third, Fifth, Ninth and Tenth Circuits
       ▪   U.S. District Courts for the District of New Jersey, Eastern District of
           Pennsylvania, Southern and Eastern Districts of New York, and Northern,
           Central and Southern Districts of California
   Professional Affiliations:
       ▪   Bar Association of San Francisco
       ▪   American Bar Association
       ▪   American Association for Justice
       ▪   San Francisco Trial Lawyers’ Association
       ▪   American Business Trial Lawyers
Mr. King can be reached by email at: LKing@kaplanfox.com



                                            16
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 25 of 191




       JOEL B. STRAUSS first associated with Kaplan Fox in 1992 and became a
partner in the firm in 1999. He practices in the area of securities and consumer fraud class
action litigation. He has been repeatedly selected for inclusion to the New York
Super Lawyers list (Securities Litigation) (2007-2010, 2014-2020) and was named to
Lawdragon's 500 Leading Plaintiff Financial Lawyers in the U.S. (2019, 2020).
       Prior to law school, Mr. Strauss was a senior auditor at the accounting firm Coopers
& Lybrand (n/k/a PricewaterhouseCoopers). Combining his accounting background and
legal skills, he has played a critical role in successfully prosecuting numerous securities
class actions across the country on behalf of shareholders. Mr. Strauss was one of the
lead trial lawyers for the plaintiffs in the first case to go to trial and verdict under the Private
Securities Litigation Reform Act of 1995.
       More recently, Mr. Strauss has been involved in representing the firm’s institutional
clients in the following securities class actions, among others: In re Bank of America Corp.
Securities, ERISA & Derivative Litig. (S.D.N.Y.) ($2.425 billion settlement); In re Merrill
Lynch & Co., Inc. Securities, Derivative and ERISA Litig. (S.D.N.Y.) ($475 million
settlement); In re Prestige Brands Holdings Inc. Securities Litig. (S.D.N.Y.) ($11 million
settlement); In re Gentiva Securities Litig. (E.D.N.Y.) ($6.5 million settlement); and In Re
SunPower Securities Litig. (N.D.Cal) ($19.7 million settlement). He has also served as
lead counsel for lead plaintiffs in In re OCA, Inc. Securities Litig. (E.D. La.) ($6.5
million settlement); In re Proquest Company Securities Litig. (E.D. Mich.) ($20 million
settlement) and In re Rocket Fuel, Inc. Securities Litig. (N.D.Cal.) ($3.15 million
settlement). Mr. Strauss also played an active role for plaintiff investors in In Re
Countrywide Financial Corporation Securities Litig. (C.D.Cal), which settled for more than
$600 million.
       In the consumer protection area, Mr. Strauss served as Chair of Plaintiffs' Non-
Party Discovery Committee in the Baycol Products Litig., where there were more than
$350 million in settlements.
       Mr. Strauss is also active in the firm's growing data privacy practice. In July 2017
he moderated a panel on U.S. Data Privacy Laws at a conference in Tel Aviv. And, among
other data privacy cases in which he has played an active role, Mr. Strauss served as
one of plaintiffs' co-lead counsel in Doe vs. CVS Healthcare Corp., et. al., (S.D. Ohio), a



                                                17
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 26 of 191




class action concerning allegations of the violation of medical privacy of approximately
4,500 class members. The Court approved of a $4.4 million settlement of the action on
January 30, 2020.
         Although currently practicing exclusively in the area of law, Mr. Strauss is a
licensed Certified Public Accountant in the State of New York.
         Mr. Strauss has also been a guest lecturer on the topics of securities litigation,
auditors’ liability and class actions for seminars sponsored by the Practicing Law Institute
and the Association of the Bar of the City of New York and is an adjunct instructor in the
Political Science department at Yeshiva University.
         Since June 2014 Mr. Strauss has served as a member of the New York State Bar
Association's Committee on Legal Education and Admission to the Bar. And, in July 2018,
Mr. Strauss was invited to serve as a member of the Rutgers Cybersecurity Advisory
Board.
         Among his various communal activities, Mr. Strauss currently serves as Co-
President of Friends of Jerusalem College of Technology (Machon Lev), is a member of
Yeshiva University’s General Counsel’s Council, a member of the Alumni Advisory Group
at the Benjamin N. Cardozo School of Law, serves as Chair of the Career Guidance and
Placement Committee of Yeshiva University's Undergraduate Alumni Council, is on the
Board of Directors of Yavneh Academy in Paramus, NJ (and is a former Vice -President
and Finance Committee Chair of the school) and is an Advisory Board Member and
Mentor in the Orthodox Union's Impact Accelerator program.
         In March 2001 the New Jersey State Assembly issued a resolution recognizing
and commending Mr. Strauss for his extensive community service and leadership.
In 2012 Mr. Strauss received The Alumni Partner of the Year Award from Yeshiva
University's Career Development Office.
   Education:
         ▪   B.A., Yeshiva University (1986)
         ▪   J.D., Benjamin N. Cardozo School of Law (1992)
         ▪   HBX|Harvard Business School, Certificate in Entrepreneurship Essentials
             (2017)




                                               18
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 27 of 191




       ▪   AICPA     -   Cybersecurity   Fundamentals     for   Finance   and    Accounting
           Professionals Certificate (2018)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New Jersey (1992)
       ▪   Bar of the State of New York (1993)
       ▪   U.S. Court of Appeals for the First, Second and Third Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York and the
           District of New Jersey
   Professional Affiliations:
       ▪   American Bar Association (member, Litigation Section, Rule 23 subcommittee)
       ▪   Association of the Bar of the City of New York
       ▪   New York State Bar Association
       ▪   American Institute of Certified Public Accountants
Mr. Strauss can be reached by email at: JStrauss@kaplanfox.com


       HAE SUNG NAM joined Kaplan Fox in 1999 and became a partner of the firm in
2005. She practices in the areas of securities and antitrust litigation, mainly focusing in
the firm’s securities practice.
        Since joining the firm, Ms. Nam has been involved in all aspects of the securities
practice, including case analysis for the firm’s institutional investor clients. She has been
a key member of the litigation team representing a number of institutional clients in
securities litigation, including cases against Bank of America Corporation, Fannie Mae
and Ambac Financial Group, Inc.. She also has a focus in prosecuting opt-out actions on
behalf of the firm’s clients and has played a significant role in AOL Time Warner Cases I
& II (Ca. Sup. Ct., L.A. Cty.) and State Treasurer of the State of Michigan v. Tyco
International, Ltd., et al, and an opt-out case against Petrobras representing Ohio Public
Employees Retirement System.
        Ms. Nam has also been involved in the firm’s antitrust practice, representing
purchasers of flat glass products in a class action alleging a price-fixing conspiracy. She
is currently prosecuting an antitrust case against Keurig. Prior to joining the firm, Ms.




                                              19
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 28 of 191




Nam was an associate with Kronish Lieb Weiner & Hellman LLP, where she trained as a
transactional attorney in general corporate securities law and mergers and acquisitions.
       Ms. Nam graduated magna cum laude, with a duel degree in political science and
public relations from Syracuse University’s Maxwell School and S.I. Newhouse School of
Public Communications. Ms. Nam obtained her law degree, with honors, from George
Washington University Law School. During law school, Ms. Nam was a member of the
George Washington University Law Review. She is the author of a case note, “Radio—
Inconsistent Application Rule,” 64 Geo. Wash. L. Rev. (1996). In addition, she also
served as an intern for the U.S. Department of Justice, Antitrust Division.
   Education:
       ▪   B.A., magna cum laude, Syracuse University (1994)
       ▪   J.D., with honors, George Washington University Law School (1997)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New York (1998)
       ▪   U.S. Court of Appeals for the Eleventh Circuit
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York, and
           Eastern District of Wisconsin
Ms. Nam can be reached by email at: HNam@kaplanfox.com


       DONALD R. HALL has been associated with Kaplan Fox since 1998 and became
a partner of the firm in 2005. He practices in the areas of securities, antitrust and
consumer protection litigation. Mr. Hall is actively involved in maintaining and establishing
the firm’s relationship with institutional investors and oversees the Portfolio Monitoring
and Case Evaluation Program for the firm’s numerous institutional investors.
       Mr. Hall was a member of the trial team prosecuting In re Bank of America, which
settled for $2.425 billion, the single largest securities class action recovery for violations
of Section 14(a) of the Exchange Act and one of the top securities litigation settlements
obtained in history. He has represented many of the firm’s institutional investor clients in
securities class actions, including in In re Eletrobras Secs. Litig., Case No. 15-cv-5754 as
co-lead counsel in a class action against a Brazilian company and in Kasper v. AAC
Holdings, Inc., No. 15-cv-00923, also as co-lead counsel.             Mr. Hall successfully


                                             20
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 29 of 191




represented institutional clients in In re Merrill Lynch, which settled for $475 million; In re
Fannie Mae 2008, which settled for $170 million; In re Ambac Financial Group, Inc.
Securities Litigation, No. 08-cv-411 (S.D.N.Y.) (“In re Ambac”); In re Majesco Securities
Litigation, No. 05-cv-3557 (D.N.J.); and In re Escala Group, Inc. Secs. Litig., No. 05-cv-
3518 (S.D.N.Y.) (“In re Escala”). Additionally, he was a member of the litigation team in
AOL Time Warner Cases I & II, an opt-out action brought by institutional investors that
settled just weeks before trial, resulting in a recovery of multiples of what would have
been obtained had those investors remained members of the class action.
       Mr. Hall has played a key role in many of the firm’s securities and antitrust class
actions resulting in substantial recoveries for the firm’s clients, including In re Merrill Lynch
Research Reports Securities Litigation (arising from analyst reports issued by Henry
Blodget); In re Salomon Analyst Williams Litigation and In re Salomon Focal Litigation
(both actions stemming from analyst reports issued by Jack Grubman); In re Flat Glass
Antitrust Litigation; and In re Compact Disc Antitrust Litigation.
       Mr. Hall graduated from the College of William and Mary in 1995 with a B.A. in
Philosophy and obtained his law degree from Fordham University School of Law in 1998.
During law school, Mr. Hall was a member of the Fordham Urban Law Journal and a
member of the Fordham Moot Court Board. He also participated in the Criminal Defense
Clinic, representing criminal defendants in federal and New York State courts on a pro-
bono basis.
   Education:
       ▪   B.A., College of William and Mary (1995)
       ▪   J.D., Fordham University School of Law (1998)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of Connecticut
       ▪   Bar of the State of New York
       ▪   U.S. Supreme Court
       ▪   U.S. Courts of Appeals for the First, Second and Eleventh Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York
   Professional Affiliations:
       ▪   American Bar Association



                                               21
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 30 of 191




       ▪   Association of Trial Lawyers of America
       ▪   New York State Bar Association
Mr. Hall can be reached by email at: DHall@kaplanfox.com


       JEFFREY P. CAMPISI is involved in representing the firm’s institutional and
individual clients in securities and shareholder actions, and other complex litigation.
       Mr. Campisi currently represents the College of Applied Arts and Technology
Pension Plan in Rauch v. Vale, S.A., et al., 19-cv-00526 (E.D.N.Y.); the City of Warwick
Retirement Fund in Lewis v. YRC Worldwide, Inc., et al., 19cv00001 (N.D.N.Y.), IWA
Forest Industry Pension Plan in In re Textron, Inc. Securities Litigation, 19-cv-7881
(S.D.N.Y.); and represents individual investors in In re Twitter, Inc. Securities
Litigation, Civil Action 4:19-7149-YRG (N.D. Cal.); In re Sundial Growers Inc. Securities
Litigation, Index No.: 655178/2009 (N.Y. County Supreme Court): In re Sonim
Technologies Inc. Securities Litigation, Leas Case No. 19-CIV-5564 (California Superior
Court, San Mateo County); and Convery v. Jumia Technologies AG, et al., Index No.
656021/2019 (N.Y. County Supreme Court).
       In the past, Mr. Campisi has represented Oklahoma Police Pension and
Retirement Fund (as liaison counsel) in Milbeck v. Truecar, Inc. et al., 18-cv-2612 (C.D.
Cal.) ($28.25 million recovered); the Tennessee Consolidated Retirement System in In re
Fannie     Mae   2008   Securities   Litigation,   08cv7831    (S.D.N.Y.)   ($170    million
recovered); State Teachers’ Retirement System of Ohio in In re Merrill Lynch & Co., Inc.
Securities, Derivative and ERISA Litigation, 07cv9633 (S.D.N.Y.) ($475 million
recovered), one of the largest recoveries in a securities class action; the Virginia
Retirement System in In re Escala Group, Inc. Securities Litigation, 06cv3518 (S.D.N.Y.)
($18 million in cash and stock recovered); the Los Angeles City Employees’ Retirement
System in In re Sequenom, Inc. Securities Litigation, 09cv921 (S.D. Cal.) ($43 million in
cash and stock recovered, as of February 4, 2010, and significant corporate governance
reforms) and in In re Gentiva Securities Litigation, 10cv5064 (E.D.N.Y.) ($6.5 million
recovered).
       Other cases include Schueneman v. Arena Pharms., et al., 10cv1959 (S.D. Cal.)
($24 million recovered); Kasper v. AAC Holdings, Inc., et al., 15cv923 (M.D. Tenn.) ($25



                                            22
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 31 of 191




million recovered); In re SandRidge Energy, Inc. Shareholder Derivative Litigation, No.
CIV-13-102-W (W.D. Okla.) ($38.5 million recovered); In re Violin Memory, Inc. Securities
Litigation, 13cv5486 (N.D. Cal.) ($7.5 million recovered); In re Nevsun Resources Ltd.,
12cv1845 (S.D.N.Y.) (approximately $6 million settlement); In re Countrywide Financial
Corporation Securities Litigation, 07cv5295 (C.D. Cal) ($624 million recovered), In re
Proquest Company Securities Litigation, 06cv10619 (E.D. Mich.) ($20 million recovered),
and Friedman v. Penson Worldwide, Inc., 11cv2098 (N.D. Tex.) ($6.5 million recovered).
       Mr. Campisi is a graduate of Villanova University School of Law (summa cum
laude), where he was a member of the Villanova Law Review and the Order of the Coif.
Mr. Campisi earned a B.A. from Georgetown University (cum laude). Mr. Campisi served
as a law clerk to the Late Honorable Herbert J. Hutton, United States District Judge for
the United States District Court for the Eastern District of Pennsylvania.
       Mr. Campisi is admitted to the Bar of the State of New York and the United States
District Courts for the Northern, Southern, Eastern and Western Districts of New York,
the United States District Court for the Western District of Tennessee, and the United
States Courts of Appeals for the Ninth and Tenth Circuits.
       Education:
       ▪   B.A., cum laude, Georgetown University (1996)
       ▪   J.D., summa cum laude, Villanova University School of Law (2000)
           Member of Law Review and Order of the Coif
   Bar affiliations and court admissions:
       ▪   Bar of the State of New York
       ▪   U.S. Courts of Appeals for the Ninth and Tenth Circuits
       ▪   U.S. District Courts for the Southern, Eastern, Northern and Western Districts
           of New York, and Western District of Tennessee
   Professional affiliations:
       ▪   Federal Bar Council
       ▪   American Association for Justice
Mr. Campisi can be reached by email at: jcampisi@kaplanfox.com




                                            23
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 32 of 191




       MELINDA CAMPBELL has been associated with Kaplan Fox since September
2004 and became a partner of the firm in 2012. She represents investors and institutions
in securities fraud class action litigation.
       Mrs. Campbell’s noteworthy cases include: In re Bank of America Corp. Securities
Litigation, MDL No. 2058 (S.D.N.Y.); In re Ambac Financial Group, Inc. Securities
Litigation, No. 08-cv-411(NRB) (S.D.N.Y.); In re Fannie Mae 2008 Securities Litigation,
No. 08-cv-7831(PAC) (S.D.N.Y.), and In re Eletrobras Securities Litigation, 15-cv-5754
(S.D.N.Y.) ($14.75 million settlement).
       Mrs. Campbell obtained her J.D. from the University of Pennsylvania Law School.
While attending law school, she successfully represented clients of the Civil Practice
Clinic of the University of Pennsylvania Law School and provided pro bono legal services
through organizations including the Southern Poverty Law Center.
       Mrs. Campbell obtained her undergraduate degree from the University of Missouri
(cum laude).
       Mrs. Campbell is a member of the Federal Courts Committee of the New York
County Lawyers Association and served as a panelist in a continuing legal education
course offered by the Committee concerning waiver of attorney-client privilege under
Federal Rule of Evidence 501. Additionally, Mrs. Campbell is a member of the New York
State Bar Association, the National Association of Women Lawyers, and the New York
Women’s Bar Association.
   Education:
       ▪   B.A., University of Missouri (2000)
       ▪   J.D., University of Pennsylvania Law School (2004)
   Bar affiliations and court admissions:
      ▪ Bar of the State of New York (2005)
       ▪   U.S. Courts of Appeals for the First, Second and Eleventh Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York
   Professional affiliations:
       ▪   American Bar Association
       ▪   New York State Bar Association
       ▪   New York County Lawyers Association



                                               24
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 33 of 191




       ▪   New York Women’s Bar Association
       ▪   National Association of Women Lawyers
Mrs. Campbell can be reached by email at: MCampbell@kaplanfox.com


       ELANA KATCHER has extensive complex antitrust litigation experience drawn
from her work on both the plaintiff and defense sides. Ms. Katcher began her career in
antitrust litigation as an associate at Sullivan & Cromwell LLP where she was a member
of the trial team defending Microsoft Corporation against a series of private class actions
brought in courts around the country, as well as representing other major defendants in
bet-the-company litigation.
       Since 2007, Ms. Katcher has been instrumental in some of Kaplan Fox’s largest
cases, including In re Air Cargo Shipping Servs. Antitrust Litig., MDL No. 1775 (E.D.N.Y.),
and a successful bellwether trial in Neurontin Marketing, Sales Practices & Products
Liability Litig., MDL No. 1629 (D. Mass.). In addition, Ms. Katcher co-drafted a successful
opposition to the first Rule 12(b)(6) motion to dismiss in the sprawling Generic
Pharmaceutical antitrust actions, In re Propranolol Antitrust Litig., 249 F. Supp. 3d 712
(S.D.N.Y. 2017) (Rakoff, J.), and continues to work on behalf of the Direct Purchaser
Plaintiffs in the Generic Pharmaceutical antitrust actions now pending before District
Judge Cynthia M. Rufe in the Eastern District of Pennsylvania, including as part of the
briefing team that recently prevailed against the first tranche of motions to dismiss brought
in that litigation. See In re Generic Pharm. Pricing Antitrust Litig., No. 16-CB-27243, 2018
WL 5003450 (E.D. Pa. Oct. 16, 2018).
       In addition, Ms. Katcher represents significant corporate clients, including clients
listed on Nasdaq, in individual antitrust actions in Packaged Seafood in which she has
recently co-argued a key motion to dismiss before District Judge Janis L. Sammartino,
obtaining a significant victory where the court upheld jurisdiction over two foreign
defendants. See In re Packaged Seafood Prod. Antitrust Litig., No. 15-MD-2670 JLS
(MDD), 2018 WL 4222506 (S.D. Cal. Sept. 5, 2018). Ms. Katcher has also taken major
depositions of key witnesses in the U.S., Hong Kong, and Frankfurt, in Air Cargo,
Packaged Seafood, and other cases.




                                             25
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 34 of 191




       Prior to Kaplan Fox, she was an associate at Sullivan & Cromwell LLP and King &
Spalding LLP, where she participated in the defense of major companies, including at trial
and in arbitration.
   Education:
        ▪   B.A. Oberlin College
        ▪   J.D., New York University
   Bar Affiliations and Court Admissions:
        ▪   Bar of the State of New York
        ▪   U.S. District Courts for the Southern and Eastern Districts of New York
   Professional Affiliations:
        ▪   New York State Bar Association
        ▪   New York City Bar Association
Ms. Katcher can be reached by email at: ekatcher@kaplanfox.com


       MATTHEW P. McCAHILL was associated with Kaplan Fox from 2003 to 2005, re-
joined the firm in May 2013 and became a partner in 2016. He practices in the areas of
antitrust and securities litigation, as well as commercial litigation. From 2006 to early
2013, Mr. McCahill was an associate at Berger & Montague, P.C. in Philadelphia. While
focusing on insurance and antitrust class action cases, including In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litigation, MDL No. 1720 (E.D.N.Y.)
and Ormond et al. v. Anthem, Inc. et al., Case No. 1:05-cv-01908-TWP-TAB (N.D. Ind.)
(related to the demutualization of Anthem Insurance, which settled for $90 million in
2012), he also represented corporations and bankruptcy trustees in commercial litigation
involving claims for breach of contract, breach of fiduciary duty and fraudulent
conveyance.
       Mr. McCahill’s practice includes representation of plaintiffs opting out of class
actions. He currently represents large retailers who opted out of the Payment Card class
to pursue their own antitrust actions against Visa and MasterCard challenging the
networks’ merchant rules and their interchange (or “swipe”) fees. Among the merchants
he and the firm represent in that case are E-Z Mart Stores, Inc., Sunoco, LP (formerly
known as Susser Holdings Corp., operator of the Stripes® convenience store chain),



                                            26
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 35 of 191




Jacksons Food Stores, Sheetz, Inc., Kum & Go, L.C., Einstein Noah Restaurant Group,
Furniture Row, Inc. and NPC International, Inc. (the world’s largest franchisee of Pizza
Hut restaurants).
       Mr. McCahill is part of the Kaplan Fox team representing large grocery chains and
food distributors (including Giant Eagle, Inc., Associated Food Stores, Inc., Affiliated
Foods, Inc., Western Family Foods, Inc. and the McLane Company, Inc., among others)
in individual actions in In re Packaged Seafood Products Antitrust Litigation, MDL No.
2670 (S.D. Cal.), alleging price-fixing and other antitrust violations against Tri-Union
Seafoods, LLC (d/b/a Chicken of the Sea), Bumble Bee Foods, LLC, and others. He and
other Kaplan Fox lawyers are also representing the Ohio Public Employees Retirement
System in an individual securities fraud action against Brazilian energy conglomerate
Petrobras in In re Petrobras Securities Litigation, Civ. Action No. 14-cv-9662 (JSR)
(S.D.N.Y.).
       Mr. McCahill’s current and past involvement in class action litigation at Kaplan Fox
includes: In re Cast Iron Soil Pipe Antitrust Litigation, MDL No. 2508 (E.D. Tenn.), where
he currently represents a proposed class of direct purchasers of cast iron soil pipes and
fittings in an antitrust case against the Cast Iron Soil Pipe Institute, Charlotte Pipe &
Foundry Co. and McWane, Inc. and its subsidiaries; In re SandRidge Energy, Inc.
Shareholder Derivative Litigation, No. CIV-13-102-W (W.D. Okla.) (partial settlement of
$38 million); In re Neurontin Antitrust Litigation, MDL No. 1479 (D.N.J.) (delayed-generic
entry action brought by direct purchasers of Pfizer’s drug Neurontin, which settled for
$190 million following nearly 12 years of litigation).
       In 2014, 2015 and 2016, Mr. McCahill was named a “New York Metro Super
Lawyer – Rising Star” in antitrust litigation, and was selected as a “Pennsylvania Super
Lawyer – Rising Star” (also in antitrust litigation) in 2012 and 2013. He is a member of
the American, Pennsylvania State, New York State and New York City bar associations.
Mr. McCahill’s pro bono efforts focus primarily on representing Marine Corps veterans in
benefits proceedings before the Veterans Administration.
       Mr. McCahill is a 2000 graduate of Rutgers College where he received a
B.A., summa cum laude, in history and was elected to Phi Beta Kappa. He graduated




                                             27
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 36 of 191




from Fordham Law School in 2003, where he was a member of the Fordham Urban Law
Journal. He is fluent in French and proficient in Spanish.
   Education:
       ▪   B.A., History, summa cum laude, Rutgers College (2000)
       ▪   J.D., Fordham Law School (2003)
   Bar Affiliations and Court Admissions:
       ▪   Bars of the State of New York and the Commonwealth of Pennsylvania
       ▪   U.S. Court of Appeals for the Second Circuit
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York and
           the Eastern District of Pennsylvania
   Professional Affiliations:
       ▪   American Bar Association
       ▪   New York State Bar Association
       ▪   Pennsylvania Bar Association
       ▪   Association of the Bar of the City of New York
Mr. McCahill can be reached by email at: mmccahill@kaplanfox.com

       DAVID A. STRAITE joined the New York office of Kaplan Fox in 2013 and became
a partner in 2017. He focuses on digital privacy litigation, helping to protect consumer
privacy in class actions against Facebook, Google, Yahoo and others. In 2012, M.I.T.
Technology Review magazine called Mr. Straite “something of a pioneer” in digital privacy
litigation. Mr. Straite also protects investors in securities, corporate governance, and
hedge fund litigation. Prior to joining the firm, Mr. Straite helped launch the US offices of
London-based Stewarts Law LLP, where he was the global head of investor protection
litigation, the partner in residence in New York, and a member of the US executive
committee. Prior to Stewarts Law he worked in the Delaware office of Grant & Eisenhofer
and the New York office of Skadden Arps.
       Mr. Straite speaks frequently on topics related to both privacy and investor
protection. Most recently:
       January 2020: featured panelist, "Balancing Government Investigation and Class
       Action Following a Data Breach" seminar at the Southern District of New York,
       hosted by the Federal Bar Council and moderated by the Hon. Naomi Reice


                                             28
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 37 of 191




         Buchwald.

         March 2018: featured panelist at the "Recent Developments in Cybersecurity and
         Data Privacy" seminar at the Southern District of New York, hosted by the Federal
         Bar Council and moderated by the late Hon. Deborah Batts.

         February 2017: featured panelist on the "Data Privacy and Article III Standing"
         panel at the Federal Bar Council's 2017 Winter Meeting along with Dean Erwin
         Chemerinsky and the Hon. Lorna Schofield.

         February 2016: featured speaker at the St. John's University "Cyber Law" CLE
         weekend.

         February 2013: featured panelist on the hedge fund panel at the February 6, 2013
         meeting of the National Association of Public Pension Attorneys in Washington,
         D.C. ("Structuring Investments - Do I get to Go to the Cayman Islands?")

         David also debated the general counsel of Meetup, Inc. during 2013 Social Media
Week (“David vs. Goliath: the Global Fight for Digital Privacy”) and gave a guest lecture
on the Legal Talk Network’s “Digital Detectives” podcast. He has also given interviews
to Channel 10 (Tel Aviv), BBC World News (London), SkyNews (London), CBS Ch. 2
(New York) and CBS news radio (Philadelphia).
         Mr. Straite is also an adjunct professor at Yeshiva University's Sy Syms School of
Business, teaching Business Law and Ethics for the Fall semester (2015, 2016, 2017 and
2019).
         Mr. Straite has co-authored Google and the Digital Privacy Perfect Storm in E-
Commerce Law Reports (UK) (2013), authored Netherlands: Amsterdam Court of Appeal
Approves Groundbreaking Global Settlements Under the Dutch Act on the Collective
Settlement of Mass Claims, in The International Lawyer’s annual “International Legal
Developments in Review” (2009), and was a contributing author for Maher M. Dabbah &
K.P.E. Lasok, QC, Merger Control Worldwide (2005).
         Mr. Straite’s recent litigation includes co-leading a class of investors in In re: CSO
Hedge Fund Litigation New York federal court (settlement approved January 2016);
pursuing digital privacy claims as co-class counsel in In re: Facebook Internet Tracking
Litigation and In re Yahoo Mail Litigation in California (settlement approved August 2016)
and In re: Google Inc. Cookie Placement Consumer Privacy Litigation in Delaware;


                                               29
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 38 of 191




pursuing corporate governance claims in Delaware Chancery Court in a number of
matters; and helping to develop the first multi-claimant test of the UK’s new prospectus
liability statute in a case against the Royal Bank of Scotland in the English courts.
   Education:
       ▪   B.A., Tulane University, Murphy Institute of Political Economy (1993)
       ▪   J.D., magna cum laude, Villanova University School of Law (1996), Managing
           Editor, Law Review and Order of the Coif
   Bar affiliations and court admissions:
       ▪   Bar of the State of New York (2000)
       ▪   Bar of the State of Delaware (2009)
       ▪   Bar of the State of Pennsylvania (1996)
       ▪   Bar of the State of New Jersey (1996)
       ▪   Bar of the District of Columbia (2008)
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York; Eastern
           District of Pennsylvania; and the District of Delaware
       ▪   U.S. Courts of Appeals for the Second, Third and Ninth Circuits
   Professional affiliations:
       ▪   American Bar Association
                  -   Section of Litigation (Privacy and Data Security Committee)
                  -   Section of Business Law
       ▪   Delaware Bar Association
       ▪   New York American Inn of Court (Master of the Bench)
       ▪   Internet Society
       ▪   Member, International Association of Privacy Professionals
Mr. Straite can be reached by email at: dstraite@kaplanfox.com

OF COUNSEL
       GARY L. SPECKS practices primarily in the area of complex antitrust litigation.
He has represented plaintiffs and class representatives at all levels of litigation, including
appeals to the U.S. Courts of Appeals and the U.S. Supreme Court. In addition, Mr.
Specks has represented clients in complex federal securities litigation, fraud litigation,



                                             30
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 39 of 191




civil RICO litigation, and a variety of commercial litigation matters. Mr. Specks is resident
in the firm’s Chicago office.
       During 1983, Mr. Specks served as special assistant attorney general on antitrust
matters to Hon. Neil F. Hartigan, then Attorney General of the State of Illinois.
   Education:
       ▪   B.A., Northwestern University (1972)
       ▪   J.D., DePaul University College of Law (1975)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of Illinois (1975)
       ▪   U.S. Courts of Appeals for the Third, Fifth, Seventh, Ninth and Tenth Circuits
       ▪   U.S. District Court for the Northern District of Illinois, including Trial Bar
   Professional Affiliations:
       ▪   American Bar Association
       ▪   Illinois Bar Association
       ▪   Chicago Bar Association
Mr. Specks can be reached by email at: GSpecks@kaplanfox.com


       W. MARK MCNAIR has been associated with Kaplan Fox since 2003. He
practices in the area of securities litigation. Mr. McNair is actively involved in maintaining
and establishing the Firm’s relationship with institutional investors and is active in the
Firm’s Portfolio Monitoring and Case Evaluation Program for the Firm’s numerous
institutional investors.
       Mr. McNair is a frequent speaker at various institutional events, including the
National Conference of Public Employee Retirement Systems and the Government
Finance Office Association.
       Prior to entering private practice, Mr. McNair was an Assistant General Counsel at
the Municipal Securities Rulemaking Board where he dealt in a wide range of issues
related to the trading and regulation of municipal securities. Previously, he was an
attorney in the Division of Market Regulation at the Securities and Exchange Commission.
At the Commission his work focused on the regulation of the options markets and
derivative products.



                                                 31
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 40 of 191




   Education:
      ▪   B.A. with honors, University of Texas at Austin (1972)
      ▪   J.D. University of Texas at Austin (1975)
      ▪   L.L.M. (Securities) Georgetown University (1989)
   Bar Affiliations and Court Admissions:
      ▪   Bar of the State of Texas (1975)
      ▪   Bar of the State of Maryland (1995)
      ▪   Bar of the State of Pennsylvania (1995)
      ▪   Bar of the District of Columbia (2008)
      ▪   U.S. Courts of Appeals for the Third, Fifth, Seventh, Ninth and Tenth Circuits
      ▪   U.S. District Court for the Northern District of Illinois, including Trial Bar
Mr. McNair can be reached at MMcnair@kaplanfox.com


      MAIA C. KATS practices in the area of consumer litigation, with a special
emphasis on deceptive labeling in the food and dietary supplements context. Prior to
joining Kaplan Fox, Maia was the Litigation Director for the Center for Science in the
Public Interest, where she led the department to unprecedented success. She is widely
regarded as a leading expert in food litigation and is a frequent speaker on the topic
nationwide. Maia is the consumer representative on FDLI’s 2019 Food Advertising,
Labeling, and Litigation Conference Planning Committee. She is based in Washington,
DC.
      Maia has served as lead or co-lead counsel in many landmark, deceptive
marketing class actions that favorably resolved including, most recently, Coca-Cola
(Vitaminwater), PepsiCo (Naked Juice), General Mills (Cheerios Protein), and Campbell’s
(Plum Organics). She is currently class counsel in numerous deceptive “health halo”
cases, including against CVS (Algal-DHA memory supplements), Jamba Juice
(Smoothies), and Coca-Cola and the American Beverage Association (misleading
marketing of sugar drinks as not linked scientifically to obesity and diabetes). Coverage
of her cases routinely appears in the press, including on Good Morning America, ABC
News, The Wall Street Journal, The Washington Post, NPR, and more.




                                             32
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 41 of 191




   Education:
       ▪   B.A. University of Michigan (1984)
       ▪   J.D. University of Michigan Law School (1988)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New York (1989)
       ▪   Bar of the State of District of Columbia (1990)
       ▪   U.S. Courts of Appeals for the Second Circuit
       ▪   U.S. District Court for the Northern District of California and District of Columbia
Ms. Kats can be reached at MKats@kaplanfox.com


       WILLIAM J. PINILIS practices in the areas of commercial, consumer and
securities class action litigation.
       He has been associated with Kaplan Fox since 1999 and is resident in the firm’s
New Jersey office.
       In addition to his work at the firm, Mr. Pinilis has served as an adjunct professor at
Seton Hall School of Law since 1995 and is a lecturer for the New Jersey Institute for
Continuing Legal Education. He has lectured on consumer fraud litigation and regularly
teaches the mandatory continuing legal education course Civil Trial Preparation.
       In 2021, Mr. Pinilis was appointed as Municipal Court Judge for Morristown, New
Jersey.
       Mr. Pinilis is the author of “Work-Product Privilege Doctrine Clarified,” New Jersey
Lawyer, Aug. 2, 1999; “Consumer Fraud Act Permits Private Enforcement,” New Jersey
Law Journal, Aug. 23, 1993; “Lawyer-Politicians Should Be Sanctioned for Jeering
Judges,” New Jersey Law Journal, July 1, 1996; “No Complaint, No Memo – No Whistle-
Blower Suit,” New Jersey Law Journal, Sept. 16, 1996; and “The Lampf Decision: An
appropriate Period of Limitations?” New Jersey Trial Lawyer, May 1992.
   Education:
       ▪   B.A., Hobart College (1989)
       ▪   J.D., Benjamin Cardozo School of Law (1992)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New Jersey (1992)



                                              33
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 42 of 191




      ▪   Bar of the State of New York (1993)
      ▪   U.S. District Courts for the District of New Jersey, and the Southern and
          Eastern Districts of New York
   Professional Affiliations:
      ▪   Morris County Bar Association
      ▪   New Jersey Bar Association
      ▪   Graduate, Brennan Inn of Court
Mr. Pinilis can be reached by email at: WPinilis@kaplanfox.com


      JUSTIN B. FARAR joined Kaplan Fox in March 2008. He practices in the area of
securities and antitrust litigation with a special emphasis on institutional investor
involvement. He is located in the Los Angeles office. Prior to joining the firm, Mr. Farar
was a litigation associate at O’Melveny & Myers, LLP and clerked for the Honorable Kim
McLane Wardlaw on the Ninth Circuit Court of Appeals. Mr. Farar also currently serves
as a Commissioner to the Los Angeles Convention and Exhibition Authority.
      Mr. Farar is also an adjunct professor at the University of Southern California
Gould Law School teaching a course on class actions.
   Education:
      ▪   J.D., order of the coif, University of Southern California Law School (2000)
      ▪   B.A., with honors, University of California, San Diego
   Bar Affiliations and Court Admissions:
      ▪   Bar of the State of California (2000)
      ▪   U.S. Court of Appeals for the Ninth Circuit (2000)
      ▪   U.S. District Court for the Central of California (2000)
   Awards:
      ▪   The American Society of Composers, Authors and Publishers’ Nathan Burkan
          Award Winner, 2000 for article titled “Is the Fair Use Defense Outdated?”
Mr. Farar can be reached by email at: JFarar@kaplanfox.com


      MATTHEW GEORGE is a complex litigation attorney at Kaplan Fox & Kilsheimer
LLP with a practice focused on data privacy, consumer protection, and employment/labor



                                            34
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 43 of 191




cases. He has significant experience and expertise handling multidistrict litigation and
other coordinated proceedings in state and federal courts involving multiple parties and
complex discovery issues.
       Matthew has been a strong advocate for consumer and patient privacy. He has
served on court-appointed lead counsel teams in notable cutting-edge data breach and
information privacy cases against Target, Adobe, Yahoo!, and Horizon Healthcare. In
these and other cases he has worked with cybersecurity experts to gain technical
knowledge in data collection, management and protection. He was recently appointed to
the Plaintiffs’ Steering Committee in In re 21st Century Oncology Data Breach Litigation,
MDL No. 2737, pending in the Middle District of Florida.
       Matthew has also recovered unpaid overtime wages for thousands of workers
across the United States under state and federal law in over a dozen cases. His notable
recoveries include generating a $9.9 million settlement on behalf of retail employees and
winning a two-week arbitration representing misclassified account representatives
against a Fortune 500 company.        Matthew has also recovered over $10 million for
employees in cases alleging violations of the WARN Act when the employees were not
provided required notice before their terminations.
       He has also represented customers challenging deceptive business practices and
has worked to obtain significant recoveries in consumer fraud cases against companies
including Chase, Mercedes-Benz and The Ritz-Carlton. He currently represents
consumers in cases against HBO, Logitech, and Chipotle, among others. In addition to
representing plaintiffs in class action cases, Matthew has also represented institutional
clients including labor unions and conducted a risk management analysis for a multi-
national health and wellness consumer product corporation.
       Matthew has been selected by his peers as a “Rising Star” by Northern California
Super Lawyers each year from 2011-2014 and was chosen as a “Super Lawyer” in 2016,
the first year he was eligible for the distinction. He has been a regular speaker at industry
conventions and seminars on topics ranging from arbitration, expert discovery, settlement
strategies, and the rapidly changing field of privacy law.
   Education:




                                             35
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 44 of 191




    ▪   B.A., Political Science and Criminal Justice, magna cum laude, Chapman
        University (2002)
    ▪   J.D., The University of Michigan Law School (2005)
 Publications and Speaking Engagements:
    ▪   Expert Depositions: Promoting Expertise and Limiting Exposure –Bridgeport
        Continuing Legal Education “Mastering the Deposition” Seminar (January
        2017)
    ▪   “How Viable Is the Prospect of Private Enforcement of Privacy Rights In The
        Age of Big Data? An Overview of Trends and developments In Privacy Class
        Actions” – Competition, The Journal of the Antitrust and Unfair Competition Law
        Section of the State Bar of California, Volume 24, No. 1 (Spring 2015)
    ▪   Panel Discussion of Sony Pictures Data Breach Cases – CNBC’s “Squawk On
        the Street” (December 2014)
    ▪   New and Developing Practice Areas – CAOC 53rd Annual Convention
        (November 2014)
    ▪   Privacy Law Symposium – University of California, Hastings College of the La
        (April 2014)
    ▪   Update On the Target Data Breach Litigation – HarrisMartin Target Data
        Breach MDL Conference (March 2014)
    ▪   Consumer Privacy Law – 8th Annual CAOC Class Action Seminar (February
        2014)
    ▪   Privacy Litigation and Management: Strategies For Protection and Litigation –
        Bridgeport Continuing Legal Education Seminar (December 2012)
    ▪   Class Action Settlement Strategies and Mechanics – 12th Annual Bridgeport
        Class Action Litigation & Management Conference (April 2012)
    ▪   Developments In the Arbitration of Wage and Hour Disputes – Bridgeport 2010
        Wage and Hour Conference (October 2010)
 Bar Affiliations and Court Admissions:
    ▪   Bar of the State of California
    ▪   U.S. District Courts for the Northern, Central, Southern and Eastern Districts of
        California, and the District of Colorado



                                          36
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 45 of 191




       ▪   Ninth Circuit Court of Appeals
   Professional Affiliations:
       ▪   Bay Area Lawyers for Individual Freedom
       ▪   Consumer Attorneys of California (Diversity Committee)
       ▪   American Bar Association (Labor and Employment Section)
Mr. George can be reached by email at: mgeorge@kaplanfox.com


ASSOCIATES
       MARIO M. CHOI is a resident in the Oakland office and practices in the areas of
securities, antitrust, and consumer protection litigation.   Mr. Choi’s recent litigations
include Schueneman v. Arena Pharmaceuticals, Inc., et al. (S.D. Cal.), In re Rocket Fuel,
Inc. Securities Litigation (N.D. Cal.), In re Keurig Green Mountain Single-Serve Coffee
Antitrust Litigation (S.D.N.Y.), In re Packaged Seafood Products Antitrust Litigation (S.D.
Cal.), Schneider v. Chipotle Mexican Grill, Inc. (N.D. Cal.), and In re Apple Inc. Device
Performance Litigation (N.D. Cal.).
       Prior to joining the firm, Mr. Choi worked at the New York office of Pryor Cashman
LLP where he handled a number of complex commercial cases ranging from intellectual
property and contract disputes to real estate and environmental issues.
       During law school, Mr. Choi interned for the Honorable Bruce M. Selya, U.S. Circuit
Judge for the U.S. Court of Appeals for the First Circuit, interned for the U.S. Securities
and Exchange Commission in Boston and clerked for the Asian Law Caucus in San
Francisco. After law school, Mr. Choi clerked for the Honorable Richard B. Lowe, III, a
justice of the New York Supreme Court.
       Mr. Choi is actively involved in the community, including serving as a Judge Pro
Tem for the San Francisco Superior Court and on the boards of various non-profit
organizations in the Bay Area. For his work, Mr. Choi was elected as a Fellow of the
American Bar Foundation.
   Education:
       ▪   B.A., Boston University
       ▪   M.A., Columbia University
       ▪   J.D., Northeastern University


                                            37
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 46 of 191




   Bar Affiliations and Court Admissions:
       ▪    Bar of the State of New York
       ▪    Bar of the State of California
       ▪    U.S. Courts of Appeals for the Eighth and Ninth Circuits
       ▪    U.S. District Courts for the Northern, Southern and Central Districts of
            California and the Southern District of New York
   Professional Affiliations:
       ▪    American Bar Association
       ▪    Asian American Bar Association – Bay Area
       ▪    Bar Association of San Francisco
       ▪    Federal Bar Association
Mr. Choi can be reached by email at: mchoi@kaplanfox.com


       PAMELA MAYER is focused on the investigation, analysis and initiation of
securities claims on behalf of the firm’s institutional and individual clients utilizing her
combined legal and finance background.
       Prior to joining Kaplan Fox, Ms. Mayer was a securities investigation and litigation
attorney for a multinational investment bank. Utilizing her combined legal and business
background, including her M.B.A., Ms. Mayer focuses on the research and analysis of
securities claims on behalf of our firm’s individual and institutional clients and is dedicated
full-time to the firm’s Portfolio Monitoring and Case Evaluation Program. Ms. Mayer also
has substantial litigation experience in the area of intellectual property.
   Education:
        ▪   B.S., The University of Rochester
        ▪   J.D., The George Washington University
        ▪   M.B.A., Finance, The University of Michigan
   Bar Affiliations and Court Admissions:
        ▪   Bar of the State of New York
        ▪   U.S. District Courts for the Southern and Eastern Districts of New York
   Professional Affiliations:
        ▪   New York State Bar Association



                                              38
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 47 of 191




Ms. Mayer can be reached by email at: pmayer@kaplanfox.com


       AARON L. SCHWARTZ has been associated with Kaplan Fox since July 2017.
He practices securities, antitrust and consumer protection litigation.
       Prior to joining the firm, Mr. Schwartz was a Deputy Attorney General in the
Pennsylvania Office of Attorney General, Antitrust Section. As a Deputy Attorney
General, Mr. Schwartz conducted investigations, brought suit to enjoin anticompetitive
corporate mergers, and prosecuted pharmaceutical product-hopping schemes, market
allocation schemes, and unfair trade practices.
   Education:
       ▪   B.A., University of Wisconsin—Madison (2009)
       ▪   J.D., The Pennsylvania State University—The Dickinson School of Law (2014)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the Commonwealth of Pennsylvania
       ▪   Bar of the State of New York
       ▪   U.S. Court of Appeals for the Third Circuit
       ▪   U.S. District Courts for the Eastern, Middle, and Western Districts of
           Pennsylvania
   Professional Affiliations:
       ▪   Pennsylvania Bar Association
       ▪   American Bar Association
Mr. Schwartz can be reached by email at: aschwartz@kaplanfox.com



       JASON A. URIS has been associated with Kaplan Fox since May 2013. He
practices in the areas of securities, antitrust, and consumer litigation.
       Mr. Uris is currently involved in several litigations, including Milbeck v. TrueCar,
Inc., et al., Lewis v. YRC Worldwide Inc., et al., and In re: Keurig Green Mountain Single-
Serve Coffee Antitrust Litigation.
       Mr. Uris was also a member of the teams that litigated the following cases: Kasper
v. AAC Holdings, Inc., et al. (M.D. Tenn.) ($25 million settlement); In re SandRidge
Energy, Inc. Shareholder Derivative Litigation, No. CIV-13-102-W (W.D. Okla.) (partial


                                             39
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 48 of 191




settlement of $38 million); In re Cast Iron Soil Pipe Antitrust Litigation, MDL No. 2508
(E.D. Tenn.) ($30 million settlement); In re: CSO Hedge Fund Litigation ($13.5 million
settlement).
   Education:
      ▪   B.A., cum laude, Boston University (2011)
      ▪   J.D., Fordham University School of Law (2014)
   Bar Affiliations and Court Admissions:
      ▪   Bar of the State of New York (2015)
      ▪   U.S. District Courts for the Southern and Eastern Districts of New York
   Professional Affiliations:
      ▪   New York State Bar Association
Mr. Uris can be reached by email at: juris@kaplanfox.com




                                           40
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 49 of 191




                           EXHIBIT 2
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 50 of 191




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

IN RE: KEURIG GREEN MOUNTAIN                              MDL No. 2542
SINGLE-SERVE COFFEE ANTITRUST
LITIGATION                                                Master Docket No. 1:14-md-02542-VSB

This Document Relates To:                                 Civil Action No. 1:14-03790-VSB

Indirect Purchaser Actions




     DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF THE INDIRECT
    PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
    AND MOTION FOR ATTORNEYS’ FEES, LITIGATION EXPENSES AND SERVICE
                               AWARDS


I, Daniel L. Warshaw hereby declare and state as follows:

           1.   I am an attorney duly admitted to practice before this Court. I am a partner at the

firm of Pearson, Simon & Warshaw, LLP (“PSW”), one of the law firms representing Indirect

Purchaser Plaintiffs’ (“IPPs”) in the above-captioned action (the “Action”).

           2.   I submit this declaration1 in support of: (i) IPPs Motion for Final Approval of

Settlement; and (ii) IPPs Motion for Attorneys’ Fees, Litigation Expenses and Service Awards. I

am personally familiar with the facts set forth in this declaration. If called as a witness I could and

would competently testify to the matters stated herein.




1
  This declaration is in addition to, and filed concurrently with, the declaration of Robert N.
Kaplan in support of the IPPs’: (1) Motion for Final Approval of Settlement and Approval of
Plan of Allocation; and (2) Motion for Attorneys’ Fees, Litigation Expenses, and Service
Awards. The declaration of Robert N. Kaplan further discusses the work performed by PSW in
this Action.

953086.4                                           1
     Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 51 of 191




           3.   PSW has prosecuted this Action solely on a contingent-fee basis, and has been at

risk that it would not receive any compensation for prosecuting claims against Defendant Keurig

Green Mountain, Inc. (“Keurig”).

I.         INVESTIGATION AND MANAGEMENT OF THIS ACTION

           4.   PSW’s investigation in this Action was extensive. PSW began its investigation into

Keurig’s anticompetitive conduct to preserve its monopoly over Keurig K-Cup Portion Packs in

March 2014, over seven years ago. PSW reviewed publicly available documents, conducted

extensive research on claims and state law, prepared internal memoranda, communicated with

potential and retained class representatives, and conferred with other IPP counsel2 in advance of

filing the complaint captioned Yelda Mesbah Bartlett et al v. Keurig Green Mountain, Inc. (F/K/A

Green Mountain Coffee Roasters, Inc.), Case No. 14-cv-3790 on May 28, 2014.

           5.   The current and former attorneys from PSW, in addition to myself, who have worked

on this Action are Clifford H. Pearson, Bruce L. Simon, Aaron M. Sheanin, Alexander R. Safyan,

Alexander L. Simon, Benjamin E. Shiftan, Bobby Pouya, Eric J. Mont, Gianna N. Liddy, Jessop

M. Stroman, Joseph C. Bourne, Matthew A. Pearson, Melissa S. Weiner, Michael H. Pearson, Neil

J. Swartzberg, Robert G. Retana, Thomas K. Boardman and Veronica W. Glaze.

           6.   As multiple complaints were filed against Keurig, this matter was sent to the United

States Judicial Panel on Multidistrict Litigation (“JPML”) for coordination. On June 6, 2014, the

JPML transferred all related class actions to Judge Vernon S. Broderick in the Southern District of



2
 “IPP Counsel” collectively refers to Arthur N. Bailey & Associates/Rupp, Bartko Zankel
Bunzel & Miller, Bozeman Law Firm, Gainey McKenna, Hart McLaughlin & Eldridge (“Hart
McLaughlin”), Isquith Law Firm PLLC, Kaplan Fox, Lynn, Lynn, Blackman & Manitsky, P.C.,
Oliver Law Group, PSW, Polsinelli, PC, Preti Flaherty, Pritzker Levine LLP, Segal
McCambridge Singer & Mahoney, Ltd, Thrash Law Firm, P.A., Zoll Kranz & Borgess LLC,
Zwerling Schachter & Zwerling and Wolf Haldenstein.

953086.4                                          2
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 52 of 191




New York. Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”), PSW, and Wolf Haldenstein Adler

Freeman & Herz LLP (“Wolf Haldenstein”) (collectively referred to as “Settlement Class Counsel”)

filed a motion to be appointed as interim co-lead counsel for IPPs, which was later granted on June

26, 2014. Settlement Class Counsel and other IPP counsel were able to work efficiently and in

coordination with each other throughout this Action.

           7.    At the outset of fact discovery in this Action, PSW participated in the drafting of the

electronically stored information and deposition protocols.

           8.    PSW significantly contributed in the drafting and revisions of several pleadings and

motions including three consolidated amended complaints, the motion for appointment as interim

co-lead counsel, the opposition to Keurig’s motion to dismiss, various discovery motions and the

motion for preliminary approval of settlement. These tasks required extensive legal research on

antitrust issues including those concerning Vermont and other state’s laws.

           9.    PSW participated in weekly calls with all plaintiff groups, and separately with

Settlement Class Counsel. During these weekly calls, various aspects of this Action were discussed

including, but not limited to, Keurig’s motions to dismiss, fact discovery, propounding and

responding to written discovery requests, third-party discovery, depositions, document review and

experts.

II.        DISCOVERY

           10.   Party discovery was a labor intensive process that PSW was heavily involved in.

Keurig produced 3.8 million documents, and third-parties produced 1.5 million documents

throughout the course of this Action. PSW attorneys participated in the review and analysis of

these documents.

           11.   PSW attorney Joseph C. Bourne prepared and took the deposition of Keurig

employee, Cynthia Hester. Ms. Hester was the Strategic Account Manager for Keurig since 2012.
953086.4                                            3
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 53 of 191




           12.   PSW handled the discovery relating to IPP class representative plaintiffs Jason and

Amy Stratman. This included the collection, review and production of responsive documents they

had in their possession, and preparation of responses to written discovery.

           13.   PSW attorney Alexander L. Simon defended the deposition of IPP class

representative David Nation. This included the preparation for the deposition and supplemental

document production after the fact.

           14.   PSW attorneys attended the depositions of current and former Keurig employees and

other plaintiff representatives including, Jim Rogers, Dave Manly, Nick Lazaris, Mark Woods, Jim

Travis, Brian Kelly, Joe Mueller and Shannon Axthelm. The attending attorney would also

summarize the deposition testimony for the benefit of Settlement Class Counsel.

           15.   PSW attorneys assisted in the drafting of IPPs’ written responses to Keurig’s

interrogatories and requests for production of documents.

           16.   PSW also assumed a significant role in third-party discovery, which involved

drafting, serving, and enforcing approximately seven third-party subpoenas.

           17.   Amazon was one of the third-party subpoenas that PSW was primarily responsible

for in this Action. PSW drafted and served the third-party subpoena on Amazon. Subsequent to

serving the subpoena, PSW attorneys extensively negotiated with Amazon regarding the scope of

the requests. PSW was unable to reach a resolution with Amazon on certain requests in the

subpoena; as a result, PSW drafted a motion to compel regarding the disputed issues in the Amazon

subpoena. PSW attorney Joseph C. Bourne argued the motion to compel in front of Magistrate

Judge Cave. Lastly, PSW attorneys negotiated the production of transactional data from Amazon

needed for the experts’ reports.




953086.4                                          4
   Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 54 of 191




            18.   PSW was primarily responsible for the Costco Wholesale Corporation third-party

subpoena in this Action. PSW drafted and served the third-party subpoena on Costco. Subsequent

to serving the subpoena, PSW attorneys extensively negotiated with Costco regarding the scope of

the requests. PSW was unable to reach a resolution with Costco on certain requests in the subpoena;

as a result, PSW drafted a motion to compel regarding the disputed issues in the subpoena. Prior

to the filing of the motion to compel, a resolution on the disputed requests in the Costco subpoena

was reached. PSW attorneys drafted and revised search terms for the collection of documents from

Costco. PSW also negotiated the production of transactional data from Costco for the experts’

reports in this Action.

            19.   PSW was also responsible for the Coffee Bean & Tea Leaf (International Coffee)

(“Coffee Bean”) third-party subpoena in this Action. PSW drafted and served the third-party

subpoena on Coffee Bean. Subsequent to serving the subpoena, PSW attorneys negotiated with

Coffee Bean regarding the scope of the requests.

            20.   PSW was heavily involved in dealing with the Dunkin’ Brands Group, Inc.

(“Dunkin’”) third-party subpoena in this Action. PSW drafted and served the third-party subpoena

on Dunkin’. Subsequent to serving the subpoena, PSW attorneys extensively negotiated with

Dunkin regarding the scope of the requests. PSW attorneys drafted and revised search terms for

the collection of documents from Dunkin.         PSW also negotiated the scope and format for

transactional data from Dunkin’ for the experts’ reports in this action.

            21.   PSW was responsible for the Newman’s Own, Inc. third-party subpoena in this

Action. PSW drafted and served the third-party subpoena on Newman’s Own. Subsequent to

serving the subpoena, PSW attorneys negotiated with Newman’s Own regarding the scope of the

requests including the transaction data that was sought.



 953086.4                                          5
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 55 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 56 of 191
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 57 of 191




                 b.     In re Credit Default Swaps Antitrust Litigation, Case No. 1:13-md-02476-

DLC (S.D.N.Y). In 2016, the court issued an attorneys’ fee award which included PSW at

weighted average rates of $958.07 for Clifford H. Pearson, $935 Bruce L. Simon, $827 for Daniel

L. Warshaw, $472.75 for Veronica W. Glaze, and $385 for Matthew A. Pearson.

                 c.     In re: Cathode Ray Tube (CRT) Antitrust Litigation, Case No. 3:07-cv-

05944-JST (N.D. Cal.). In 2016, the court issued an attorneys’ feed award which included PSW

at rates of $985 (2016) for Clifford H. Pearson, Bruce L. Simon and Daniel L. Warshaw.

                 d.     James Eashoo v. Iovate Health Sciences U.S.A., Inc., Case No. 2:15-cv-

01726-BRO-PJW (C.D. Cal.). In 2016, the court issued an attorneys’ feed award which included

PSW at rates of $985 (2016) for Clifford H. Pearson and Daniel L. Warshaw, $385 (2016) for

Matthew A. Pearson.

                 e.     Patricia Weckwerth et al. v. Nissan North America, Inc., Case No. 3:18-cv-

00588 (M.D. Tenn.). In 2020, the court issued an attorneys’ feed award which included PSW at

the rate of $1,150 (2019) for Daniel L. Warshaw, and $670 (2020) for Joseph C. Bourne.

           25.   During the course of this Action, PSW incurred $97,569.69 in unreimbursed

expenses4. These expenses were reasonably and necessarily incurred in connection with the

prosecution of this litigation. The chart below details the expenses incurred by category:

///

///

///

///



4
 This amount excludes PSW’s contributions to the litigation fund account discussed in the
Declaration of Thomas H. Burt, filed concurrently herewith.

953086.4                                         8
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 58 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 59 of 191




                           EXHIBIT 3
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 60 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 61 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 62 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 63 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 64 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 65 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 66 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 67 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 68 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 69 of 191




                           EXHIBIT 4
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 70 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


     DECLARATION OF PATRICK M. RYAN IN SUPPORT OF THE INDIRECT
  PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
         AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD


I, Patrick M. Ryan, hereby declare and state as follows:

          1.         I am a Partner at the law firm of Bartko, Zankel, Bunzel & Miller (“BZBM”). I

submit this declaration in support of the Indirect Purchaser Plaintiffs’ Motion for Final Approval

of Settlement and Attorneys’ Fees, Expenses and Service Award. I have personal knowledge of

the information set forth in this Declaration.

          2.         BZBM has prosecuted this litigation solely on a contingent-fee basis, and has

been at risk that it would not receive any compensation for prosecuting claims against the

Defendants.

          3.         The attorneys from my Firm, in addition to myself, who have worked on this

Action are Robert H. Bunzel (Partner), Chad E. DeVeaux (Partner), William I. Edlund (Partner),

Rishi Gupta (Associate), Kimiko L. Akiya (Associate), Jayne Laisprasert (Associate), Alden K.

Lee (Partner), Jack McLean (Of Counsel), and Sean R. McTigue (Partner).

          Prior to lead counsel being appointed, the Firm undertook the following tasks:

                    Identified Bartlett class representative and referred her to one of the eventual lead

                     counsel in the case;



2461.000/1619688.1                                     1
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 71 of 191




                    Researched the antitrust laws of all 56 U.S. states and territories, including each

                     jurisdiction’s law regarding indirect purchaser standing, and each jurisdiction’s

                     unfair competition and consumer protection laws for application in Complaint;

                    Initial development and analysis of theory of nationwide application of Vermont

                     law;

                    Researched and primarily drafted Complaint in Bartlett, et al. v. Keurig Green

                     Mountain Inc., et al. filed on May 28, 2014, which was the only case to include a

                     nationwide Vermont claim;

                    Prepared for and attended MDL hearing; and

          Under the direction of Interim Co-Lead Counsel, the Firm undertook the following

assignments:

                    Co-researched and drafted the Indirect-Purchaser Plaintiffs’ Consolidated First

                     Amended Class Action Complaint filed July 24, 2014, which was largely based

                     on the Bartlett Complaint;

                    Researched and drafted memorandum analyzing Second Circuit market-definition

                     cases;

                    Performed research in support of motion for preliminary injunction and assisted in

                     formulating arguments in support of preliminary injunction and refuting Keurig’s

                     opposition to preliminary injunction;

                    Co-drafted memorandum regarding motion to expedite discovery;

                    Co-researched and drafted the Indirect-Purchaser Plaintiffs’ Consolidated Second

                     Amended Class Action Complaint filed Feb. 11,2015;




2461.000/1619688.1                                     2
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 72 of 191




                    Performed state-by-state research and drafted memorandum presenting arguments

                     addressing each of the state laws identified in Keurig’s Table C attached to

                     Defendants’ Motion to Dismiss Indirect Purchasers’ Claims;

                    Performed legal research regarding application of Vermont antitrust law to

                     nationwide indirect purchaser class and prepared memorandum presenting

                     arguments for use in Opposition to Keurig’s Motion to Dismiss;

                    Researched and drafted portions of Opposition to Keurig’s Motion to Dismiss;

                    Prepared questions for and participated on moot panel in moot argument in

                     preparation for Keurig’s Motion to Dismiss;

                    Co-researched and drafted the Third Consolidated Amended Indirect Purchaser

                     Class Action Complaint filed on June 21, 2019;

                    Performed legal research and regarding antitrust discovery supporting claims by

                     indirect purchaser plaintiffs;

                    Researched and drafted follow-up memorandum regarding successor liability

                     under Delaware and Vermont law to address implications of Green Mountain’s

                     acquisition by Dr. Pepper;

                    Reviewed documents produced by Defendants in response to Requests for

                     Production;

                    Researched and prepared memorandum examining the strength of arguments for

                     and against application of Vermont antitrust law to nationwide indirect purchaser

                     class under New York and California choice-of-law rules and examining

                     arguments that Vermont law seeks to protect non-residents from anti-competitive

                     conduct emanating from Vermont;


2461.000/1619688.1                                    3
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 73 of 191




                    Researched and drafted memorandum analyzing unique features of Vermont

                     antitrust law;

                    Prepared memorandum summarizing of deposition of former CFO and Treasurer

                     Frances Rathke;

                    Prepared memorandum outlining legal strategy concerning discovery to build case

                     for application of Vermont law to nationwide indirect purchaser class;

                    Prepared questions for deposition of former VP of Supply Chain Operations

                     seeking evidence supporting arguments for nationwide application of Vermont

                     antitrust law to indirect purchaser class;

                    Analyzed Keurig SEC filings for evidence that alleged antitrust violations

                     occurred in Vermont to support argument that Vermont antitrust law should apply

                     to nationwide indirect purchaser class;

                    Prepared memorandum summarizing of deposition of Chief Strategy Officer T.J.

                     Whalen;

                    Prepared Interrogatories regarding jurisdictional facts supporting argument for

                     application of Vermont law to nationwide indirect purchaser class;

                    Prepared Requests for Admission regarding jurisdictional facts supporting

                     argument for application of Vermont law to nationwide indirect purchaser class;

                    Performed research and prepared memorandum addressing multi-jurisdictional

                     issues in light of potential settlement of claims from different jurisdictions in

                     support of mediation;

                    Performed research and prepared comprehensive memorandum addressing

                     numerous settlement issues in support of mediation;


2461.000/1619688.1                                     4
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 74 of 191




                    Prepared questions for FRCP 30(b)(6) deposition to gather evidence in support of

                     argument that Vermont law should apply to nationwide indirect purchaser class.

          4.         Not including the time expended in preparing the application for fees and

expenses, the table below details the hours billed and the amount billed at current rates for these

attorneys and other professionals:1

    Attorney                   Total Hours               Hourly Rate             Lodestar

    Robert H. Bunzel           72.05                     $800                    $57,640.00

    (Partner)

    Chad E. DeVeaux            387.6                     $800                    $310,080.00

    (Partner)

    William I. Edlund          55.5                      $800                    $44,400.00

    (Partner)

    Rishi Gupta                83.9                      $535                    $44,886.50

    (Associate)

    Kimiko L. Akiya            20                        $535                    $10,700.00

    (Associate)

    Jayne Laisprasert          55.25                     $535                    $29,558.75

    (Associate)

    Alden K. Lee               75.5                      $800                    $60,400.00

    (Partner)




1
  If the Court wishes, the Firm can provide more detailed time entries describing the work of these
attorneys and paralegals, as well as the Firm’s expenses.

2461.000/1619688.1                                   5
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 75 of 191




 Jack McLean                   97.45                      $800                  $77,960.00

 (Of Counsel)

 Sean R. McTigue               732.4                      $800                  $585,920.00

 (Partner)

 Patrick M. Ryan               1,404.6                    $935                  $1,313,301.00

 (Partner)

 Sohaila Braam                 40.4                       $100                  $4,040.00

 (Research Librarian)

 Dana Marie Knapp              32.5                       $250                  $8,125.00

 (Paralegal)

 Jalem Z. Peguero              42                         $200                  $8,400.00

 (Law Clerk)

 Becky D. Usog                 12.7                       $191.26               $2,429.00

 (Practice Support)

 Total:                        3,111.85                                         $2,557,840.25



This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained by my Firm.

          5.         The hourly rates for the attorneys and professional support staff at my Firm are

the usual and customary hourly rates charged in cases of this nature and have been approved by

federal and state courts nation-wide.




2461.000/1619688.1                                    6
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 76 of 191




          6.         During the course of this Action, the Firm incurred $136,675.93 in unreimbursed

expenses. These expenses were reasonably and necessarily incurred in connection with the

prosecution of this litigation. The chart below details the expenses incurred by category:



 CATEGORY                                                EXPENSE AMOUNT

 Copying, Printing and Scanning                          $487.42

 Court Costs, Filing Fees and Transcripts                $1,039.00

 Delivery/Courier                                        $470.97

 Carfare, Travel and Meals                               $3,851.45

 Legal Research                                          $125,827.09

 TOTAL                                                   $131,675.93



          I hereby declare under penalty of perjury under the laws of the United States that the

above is true and correct to the best of my knowledge.

Dated: May 5, 2021




                                                                     Patrick M. Ryan




2461.000/1619688.1                                   7
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 77 of 191




                           EXHIBIT 5
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 78 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


     DECLARATION OF DANIEL D. OWEN IN SUPPORT OF THE INDIRECT
  PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
        AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD

I, Daniel D. Owen, hereby declare and state as follows:

          1.   I am a partner at the law firm of Polsinelli PC (the “Firm”). I submit this declaration

in support of the Indirect Purchaser Plaintiffs’ Motion for Final Approval of Settlement and

Attorneys’ Fees, Expenses and Service Award. I have personal knowledge of the information set

forth in this Declaration.

          2.   The Firm has prosecuted this litigation solely on a contingent-fee basis, and has

been at risk that it would not receive any compensation for prosecuting claims against the

Defendant.

          3.   The attorneys from my Firm, in addition to myself, who have worked on this Action

are Jack Brady, Alexa DiCunzolo, Ashley Gould, Britteny Pfleger, Parker Smith, John Tyner,

Phillip Zeeck, and Gabe Zorogastua. Attached as Exhibit A are summaries of the Firm’s

background and experience of attorneys currently employed at the Firm who have worked on this

Action.

          4.   Under the direction of Interim Co-Lead Counsel, the Firm undertook the following

assignments: The Firm served as the primary contact with a class representative for the Kansas

class and the class representative for the New Mexico and Washington, D.C. classes, coordinated



                                                 1
77725044.1
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 79 of 191




discovery by those class representatives, assisted with those class representatives’ discovery

responses, and defended the deposition of the class representative for the New Mexico and

Washington, D.C. classes. The Firm also assisted with the preparation of the complaint, including

with factual and legal research and analysis, and provided strategic input and analysis regarding

the claims, discovery, and experts. Attorneys from the Firm also assisted with certain court

submissions and discovery responses, reviewed and analyzed certain deposition transcripts, and

reviewed and analyzed numerous documents produced by Defendant and third parties.

         5.     Not including the time expended in preparing the application for fees and expenses,

the table below details the hours billed and the amount billed at current rates for these attorneys

and other professionals:1

    Attorney                Total Hours                  Hourly Rate              Lodestar

    Jack Brady              10.5                         $850                     $8,925
    (Partner)
    Alexa DiCunzolo         44                           $450                     $19,800
    (Former Associate)
    Ashley Gould            229.30                       $450                     $103,185
    (Associate)
    Daniel Owen             531.80                       $950                     $505,210
    (Partner)
    Britteny Pfleger        55.9                         $450                     $25,155
    (Former Associate)
    Parker Smith            3.4                          $450                     $1,530
    (Former Associate)
    John Tyner              342.60                       $700                     $239,820
    (Former Partner)
    Phillip Zeeck           30.80                        $450                     $13,860
    (Associate)
    Gabe Zorogastua         263.00                       $800                     $210,400
    (Partner)
    Paralegal A             131.70                       $245                     $32,266.50



1
 If the Court wishes, the Firm can provide more detailed time entries describing the work of these attorneys
and paralegals, as well as the Firm’s expenses.

                                                     2
77725044.1
  Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 80 of 191




 Paralegal B               2.7                         $220                   $594

 Paralegal C               5.4                         $195                   $1,053

 Total:                    1,651.10                                           $1,161,799



This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained by my Firm.

         6.     The hourly rates for the attorneys and professional support staff are the usual and

customary rates charged. Similar hourly rates for attorneys and professional support staff at my

Firm have been approved in other class action litigation.

         7.     During the course of this Action, the Firm incurred $11,144.68 in unreimbursed

expenses. These expenses were reasonably and necessarily incurred in connection with the

prosecution of this litigation. The chart below details the expenses incurred by category:

 CATEGORY                                              EXPENSE AMOUNT

 Copying, Printing and Scanning                        $8.00

 Court Costs, Filing Fees and Transcripts              $400.00

 Delivery/Courier                                      $35.75

 Carfare, Travel and Meals                             $10,621.51

 Legal Research                                        $79.42

 TOTAL                                                 $11,144.68


         I hereby declare under penalty of perjury under the laws of the United States that the above

is true and correct to the best of my knowledge.

Dated: April 23, 2021
                                                         /s/ Daniel D. Owen
                                                         Daniel D. Owen

                                                   3
77725044.1
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 81 of 191




                    EXHIBIT A
          Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 82 of 191




About the Firm

                                                    You expect lawyers to be good legal technicians. Shouldn’t you also expect legal advice
Firm Facts                                          grounded in strong business acumen? We understand your functional challenges
A full-service firm with                            and how your industry orientation shapes your strategic objectives. That is why we
more than 170 services                              organize our experience logically around your business needs.
and industries
825+ attorneys nationwide                           Services                                                                                   Tax




                                                                                                                                            
21 offices spanning the                                                                                                                         Technology Transactions
country from LA to NY                                     Antitrust                                                                       




                                                                                                                                            
                                                    
                                                                                                                                                Wealth Planning and Estate
                                                      
                                                          Bankruptcy and Financial Restructuring                                          




                                                                                                                                            
7 focus areas –                                     
                                                      
business litigation,                                     Corporate and Transactional                                                     Industries
                                                      
financial services, health                               Employee Benefits and Executive Compensation
                                                                                                                                                Chemical Manufacturing
                                                      
care, intellectual property,                                                                                                              
                                                         Environmental and Natural Resources                                               
labor and employment,                                                                                                                           Construction
                                                      
                                                                                                                                          
                                                          Financial Services
                                                                                                                                            
mid-market corporate                                
                                                                                                                                                Consumer Products
                                                      
                                                                                                                                          
and real estate                                           Food and Drug
                                                                                                                                            
                                                    
                                                                                                                                                Energy and Utilities
                                                      
                                                                                                                                          
                                                          Global Franchise and Supply Networks
                                                                                                                                            
                                                    
                                                                                                                                                Family Owned Businesses
                                                      
                                                                                                                                          
                                                          Government Contracts
                                                                                                                                            
                                                    
                                                                                                                                                Financial Services
                                                      
                                                                                                                                          
                                                          Government Investigations
                                                                                                                                            
                                                    
                                                                                                                                                Food and Agriculture
                                                      
                                                                                                                                          
                                                          Health Care
                                                                                                                                            
                                                    
                                                                                                                                                Health Care
                                                      
                                                                                                                                          
                                                          Immigration
                                                                                                                                            
                                                    
                                                                                                                                                Insurance Business and
                                                      
                                                                                                                                          
                                                          Infrastructure and Public-Private Partnerships
                                                                                                                                            
                                                    
                                                                                                                                                Regulatory Law
                                                      
                                                         Intellectual Property                                                                 Life Sciences
                                                      
                                                                                                                                          
                                                          International
                                                                                                                                            
METRO OFFICES                                       
                                                                                                                                                Nonprofit Organizations
                                                      
                                                                                                                                          
                                                          Labor and Employment
                                                                                                                                            
Atlanta               New York                      
                                                                                                                                                Professional Services
                                                      
Boston                Phoenix                                                                                                             
                                                          Litigation and Dispute Resolution
                                                                                                                                            
Chicago               St. Louis                     
                                                                                                                                                Public Sector
                                                      
                                                                                                                                          
Dallas                San Francisco                       Privacy and Cybersecurity
                                                                                                                                            
Denver                Seattle
                                                    
                                                                                                                                                Real Estate
                                                      
                                                                                                                                          
                                                          Pro Bono
                                                                                                                                            
Houston               Silicon Valley                
                                                                                                                                                Sports
                                                      
                                                                                                                                          
Kansas City           Washington, D.C.
                                                          Public Policy
                                                                                                                                            
Los Angeles           Wilmington                    
                                                                                                                                                Technology
                                                      
                                                                                                                                          
                                                          Real Estate Finance
                                                                                                                                            
Nashville                                           
                                                                                                                                                Telecommunications
                                                      
                                                                                                                                          
                                                          Real Estate
                                                                                                                                            
                                                    
                                                                                                                                                Transportation and Logistics
                                                      
                                                                                                                                          
                                                                                                                                            
                                                         Securities and Corporate Finance
                                                      
polsinelli.com | Polsinelli is very proud of the results we obtain for our clients, but you should know that past results do not guarantee future results; that every case is different and must be judged
on its own merits; and that the choice of a lawyer is an important decision and should not be based solely upon advertisements. Polsinelli PC. Polsinelli LLP in California.
         Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 83 of 191


About the Firm
Business Litigation                                                                                     Labor and Employment
Polsinelli’s business litigation attorneys provide companies and                                        Our attorneys partner with management to navigate
professionals with business-driven legal advice that is founded                                         challenging labor and employment problems in increasingly
on a thorough understanding of substantive legal issues, real                                           regulated workplaces. We help business clients plan and
courtroom experience and sound business judgment. Our                                                   implement practical human resources solutions such as
attorneys strive to help clients make sound business decisions                                          workforce restructuring, union avoidance plans, restrictive
by providing legal advice infused with economic evaluation                                              covenant and intellectual property protection plans, and
and risk management.                                                                                    merger and acquisition related workforce integrations. When
                                                                                                        employment disputes escalate to high-stakes litigation,
Financial Services                                                                                      our lawyers bring to bear decades of trial and class action
                                                                                                        experience to win at trial or at
The firm’s national financial services practice encompasses
                                                                                                        the negotiating table. Whether
all aspects of debt and equity financing, including loan                                                                                         Understanding
                                                                                                        representing established                 clients’ real world
origination and servicing, loan sales and securitizations,
                                                                                                        Fortune 50 enterprises, or               situations — Polsinelli
financial restructuring and work-outs, loan enforcement, and
                                                                                                        privately-held entrepreneurial           is excellent at that.
bankruptcy. Our fully integrated practice represents lenders,
                                                                                                        ventures, we work in                     They do a great job at
borrowers, issuers, investors, debtors, creditors, and master
                                                                                                        concert with our clients to              deeply understanding
and special servicers in all matters of financing from all sides,                                                                                what we are trying
                                                                                                        find employment solutions
with a history of providing practical, business-minded legal                                                                                     to accomplish. When
                                                                                                        that advance their business
guidance.                                                                                                                                        negotiating, they know
                                                                                                        objectives.
                                                                                                                                                                      what’s important to us
Health Care                                                                                                                                                           and the right trade-offs
                                                                                                        Mid-Market Corporate                                          and they apply their
Recognized as a leader in health care law, Polsinelli is                                                                                                              legal knowledge based
                                                                                                        Companies doing business in
ranked nationally by Chambers USA1. From the strength of                                                                                                              on that.
                                                                                                        the middle market ecosystem
its national platform, the firm is positioned to advise on the
                                                                                                        require sophisticated and                           Polsinelli Client
full range of hospital-physician lifecycle and business issues
                                                                                                        comprehensive legal advice
confronting health care providers across the United States. The
                                                                                                        designed       to     minimize
national team serves clients in hospital and health systems,
                                                                                                        liability and maintain flexibility while focusing on opportunity
academic medical centers, health information and technology
                                                                                                        and scale. High value advice is necessary to achieve those
companies, and many other sub-sectors of the industry.
                                                                                                        goals. Our attorneys provide tailored legal counsel grounded
                                                                                                        in an understanding of our clients’ businesses as well as the
Intellectual Property                                                                                   industries and geographies in which they operate, including
Our attorneys are a multidisciplinary team organized to handle                                          outside general counsel, corporate governance, securities
the most complex issues facing technology and high tech                                                 and corporate finance, joint ventures and strategic alliances
companies, bioscience and life sciences companies, animal                                               (mergers, acquisitions and divestitures, private equity, and
science, medical device, pharmaceutical, chemical, software                                             venture capital) and other corporate services.
and business methods, data, privacy, health care IT, and any of
a variety of other high tech industries. As one of the largest IP                                       Real Estate Development and Transactions
practices in the nation, our attorneys have deep experience,
                                                                                                        From acquisition and financing through development and
including patent and trademark prosecution and litigation, IP
                                                                                                        leasing, our industry under-standing enables Polsinelli
transactions, post-grant work and strategic guidance leading
                                                                                                        attorneys to drive to deal closure. Our deep bench in
up to and during the litigation process.
                                                                                                        transactions, financing structures, land use entitlements and
 1
                                                                                                        environmental, as well as experience in securing economic
     Chambers USA: America’s Leading Lawyers for Business, May 2018                                     incentives through tax credit and special obligation financing,
                                                                                                        provide the practical solutions our clients value.



polsinelli.com | Polsinelli is very proud of the results we obtain for our clients, but you should know that past results do not guarantee future results; that every case is different and must be
judged on its own merits; and that the choice of a lawyer is an important decision and should not be based solely upon advertisements. Polsinelli PC. Polsinelli LLP in California.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 84 of 191




                   real skills.
                              SM
                real insights.


Practice Leaders
                                      Antitrust
Mitchell D. Raup
mraup@polsinelli.com
                                      "We’re looking to do business with people that are good business
                                      people. We expect them to be savvy because they are at
                                      Polsinelli."
Matthew C. Hans
mhans@polsinelli.com
                                       — Polsinelli Client



                                   Overview
                                   Polsinelli’s Antitrust practice solves antitrust problems on matters ranging from mergers and
                                   acquisitions to intellectual property to complex litigation and consumer protection matters.

                                   Our practice includes both experienced litigators and transactional lawyers. As a result, we have
                                   the experience to provide solutions across the spectrum of antitrust law. Because antitrust issues
                                   often are critical to our clients’ businesses, we work closely with clients to develop a strategy that is
                                   consistent with their goals and objectives.

                                   Mergers and Acquisitions

                                        We work with clients at all steps of their transactions to minimize antitrust exposure during
                                        contract formation, negotiation of terms, exchanges of sensitive information, pre-closing
                                        operations, and closing.

                                        We counsel clients about all aspects of their reporting obligations under the Hart-Scott-
                                        Rodino Act, and guide them through the merger review process.

                                        Our lawyers have defended multi-billion-dollar mergers of competitors. We have responded
                                        to numerous Second Requests and other discovery demands, prepared and presented facts
                                        and economic expert testimony to antitrust enforcers and courts, and (where necessary)
                                        negotiated consent decrees to allow the deal to close.

                                   Antitrust Litigation and Government Investigations

                                        We understand antitrust litigation from all angles. Polsinelli has successfully represented
                                        plaintiffs and defendants in antitrust trials and appeals in class actions, Bet-The-Company
                                        lawsuits, multidistrict litigation, and government civil and criminal enforcement actions.

                                        We represent clients whose conduct is being investigated under the antitrust laws by the
                                        Federal Trade Commission, the United States Department of Justice, and State Attorneys
                                        General.

                                   Antitrust Counseling, Audits and Compliance Training

                                        Our team counsels clients on structuring business operations to minimize antitrust risks.

                                        We conduct custom-designed, comprehensive antitrust audits of business operations to
                                        identify risks, prevent violations, and address problems before they surface in litigation.

                                        We train executives and management to recognize and avoid antitrust violations.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 85 of 191
                         Protecting your Rights under the Antitrust Laws

                              We aggressively represent plaintiffs who have been injured by antitrust violations. Our goal is
                              to end the violation and recover compensation for injured clients.

                              We represent parties bringing complaints to antitrust enforcement agencies and often
                              persuade the agency to take corrective action to stop anti-competitive conduct.


                         Key Matters
                         Antitrust Litigation – for Defendants

                              In two separate matters, represented major athletic conferences in antitrust class actions filed
                              against a national collegiate sports association and other major athletic conferences,
                              alleging that the association’s rules limiting compensation for student athletes were in
                              violation of the Sherman Act.

                              Represented two athletic conferences in a class action filed alleging antitrust and intellectual
                              property claims against TV broadcasters and certain Division I college athletic conferences.

                              Defense of an antitrust claim against a national association of high school sports and a
                              national association of collegiate sports by a baseball bat manufacturer, alleging that rules
                              governing Bat-Ball Coefficient of Restitution restrained trade in the non-wood bat market.
                               The United States Court of Appeals for the Fifth Circuit unanimously affirmed dismissal of
                              the antitrust claims, reaffirming our client’s role in setting rules for high school competition.

                              Defended antitrust claims alleging that a software company with revenues of $55.8 billion per
                              year excluded another technology company from the US market for x86 computer
                              microprocessors.

                              Successfully defended claims by a group of franchisees in a tire and automotive products
                              franchise system for tens of millions of dollars arising out of claims that the defendants
                              engaged in conspiracy to breach contract, fraud, violation of various antitrust laws, including
                              the Robinson-Patman Act and other claims.

                              Defended class action by nurses alleging that association of hospitals and individual hospitals
                              conspired to fix nurses’ salary in violation of federal and state antitrust laws.

                              Represented a manufacturer and distributor of commercial garage doors in a Robinson-
                              Patman Act claim in which the plaintiff, a dealer for our client, alleged that our client gave
                              unlawful preferential prices to a competing dealer. The Court granted our motion for
                              summary judgment, holding that plaintiff had not established either unlawful price
                              discrimination or injury to competition.

                         Antitrust Litigation – for Plaintiffs

                              Represent Colorado, Kansas, Missouri, and Wisconsin retail purchasers of natural gas against
                              natural gas sellers in price-fixing suit alleging price manipulation. Obtained a 7-2 decision in
                              the United States Supreme Court holding that the Natural Gas Act does not preempt the
                              plaintiffs’ state-law antitrust claims.

                              Represented a class of direct purchasers of thin film transistor liquid crystal display panels that
                              sued numerous Japanese, Korean and Taiwanese based manufacturers for price-fixing.
                              Settlements of almost $500 million were obtained, as was a jury verdict against Toshiba.

                              Represented a class of direct purchasers of potash in a price-fixing case against an
                              international cartel. Obtained a unanimous en banc opinion from the 7th Circuit on the
                              non-applicability of the Foreign Trade Anti-Trust Improvements Act (FTAIA) and a $90 million
                              dollar settlement for the Class.

                              Successfully represented plaintiff telecommunications company against nation’s largest cable
                              operator. The suit included antitrust claims under Section 1 and 2 of the Sherman Act and a
                              claim for tortious interference claim and was tried in the United States District Court for seven
                              weeks. Obtained a verdict on each of the two antitrust counts of $10.8 million trebled to
                              $32.4 million and a verdict on the tortious interference claim of $10.8 million plus $25
                              million punitive damages (total $35.8 million). Affirmed by the Eighth Circuit Court of
                              Appeals; certiorari denied by the United States Supreme Court and judgment collected.

                              Represent direct purchasers of lithium ion batteries against manufacturers who participated in
                              an international price-fixing conspiracy.

                              Represent indirect purchasers of coffee pods against a major manufacturer of coffee brewing
                              equipment, in a suit alleging violations of antitrust and unfair competition laws of numerous
                              states.

                              Represent direct purchasers of capacitors, in a suit alleging that the defendants participated
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 86 of 191
                            in an international price-fixing conspiracy.

                            Represent direct purchasers of CRT products, including television screens and computer
                            monitors, against manufacturers who engaged in an international price-fixing conspiracy.

                            Lead trial counsel for the State of Missouri claims under Section 1 and 2 of the Sherman Act
                            against several of the major producers and distributors of natural gas in Western Missouri and
                            Eastern Kansas. The case was tried for 10 days before settlement of claims. Total settlement
                            for all plaintiffs in excess of $200 million.

                            Successfully negotiated on behalf of the State of Missouri and others for an aggregate
                            settlement of more than $400 million in claims involving antitrust price-fixing.

                            After eight years of complex litigation, helped recover significant awards and settlements for
                            prominent distributors engaged in associated multilevel marketing businesses that were
                            seeking to recover tens of millions of dollars in commercial litigation cases filed in state and
                            federal courts in Missouri and Florida. Their claims included a variety of tort, contract, and
                            antitrust claims.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 87 of 191




                 real people.
                                              SM
           real perspective.


Areas of Focus
                                                      P. John "Jack" Brady
  Antitrust
                                                      Senior Partner
  Antitrust - Health Care                             jbrady@polsinelli.com
                                                      Kansas City
  Class Action and Multidistrict Litigation           816.374.0515
  Commercial Litigation

  Health Care Industry                             "My goal is the timely and efficient analysis, evaluation and
  Health Care Litigation
                                                   resolution of a client's claim or litigation exposure by settlement or
                                                   jury verdict."
  Health Care Services
                                                   Overview
  Litigation and Dispute Resolution
                                                   In his more than three decades of trial practice, Jack Brady has represented plaintiffs and
                                                   defendants in almost every type of case.
Education
                                                   His successful business litigation trial experience includes cases involving antitrust, class action,
  J.D., Creighton University                       breach of warranty, breach of contract, breach of fiduciary duty, director and officer liability, fraud,
                                                   tortious interference, accounting malpractice, lender liability, and adversary bankruptcy
  B.S., University of Nebraska-Lincoln
                                                   proceedings.

                                                   Jack’s successful tort litigation trial experience includes cases involving various types of product
Bar Jurisdictions                                  defects, auto crashworthiness, medical devices, and construction machinery, and also cases
  Missouri                                         involving auto/truck collisions, medical malpractice, hotel security, and premises liability.

  Kansas                                           Jack’s experience on either side of the courtroom provides a diverse perspective and valuable
                                                   insight into his opponents’ trial strategy, which allows for successful and efficient resolutions.


                                                   Distinctions
                                                                                                                  ®
                                                        Selected for inclusion in The Best Lawyers in America in the following fields:

                                                             Commercial Litigation, 2007-2021

                                                              Litigation - Antitrust, 2007-2021

                                                              Medical Malpractice Law - Defendants, 2007-2021

                                                              Personal Injury Litigation - Defendants, 2007-2021

                                                                                                                               ©
                                                        Selected as “Lawyers of the Year” on The Best Lawyers in America 2021 list for Litigation –
                                                        Antitrust

                                                                                                         ®
                                                        Named "Lawyer of the Year" by Best Lawyers for Medical Malpractice Law - Defendants in
                                                        Kansas City (Missouri), 2017

                                                        Honored by The Kansas City Business Journal as the 2015 "Best of the Bar" in the fields of:

                                                             Commercial and Business Litigation

                                                             Health Care and Personal Injury Litigation

                                                              Accounting Litigation
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 88 of 191
                            Selected for inclusion in Missouri & Kansas Super Lawyers for Business Litigation,
                            2005-2019


                         Memberships
                            The Missouri Bar

                                 President, 2013-2014

                                 Member, Board of Governors, 2002-2015

                            Kansas City Metropolitan Bar Association

                                 President, 2000

                                 Executive Committee Member,1993--2001

                            Kansas City Metropolitan Bar Foundation

                                 President, 2005

                                 Lifetime Member

                            American Bar Association

                                 Section of Litigation

                                      National Co-Chair of Business Torts(2013), Commercial and Business
                                      Litigation(2014-2017), Health Care Litigation(2017-2019) and Trial Evidence
                                      (2019-- )

                                 State of Missouri Representative to House of Delegates- 2016 to the present

                            American Association of Justice

                                  National Chair of Business Torts, 2003


                         Key Matters
                            Represented with several other firms a class of direct purchasers of thin film transistor liquid
                            crystal display panels that sued numerous Japanese, Korean and Taiwanese based
                            manufacturers for price-fixing. Settlements of almost $500 million were obtained and a jury
                            verdict against Toshiba was also obtained.

                            Represented with two other firms a class of direct purchasers of potash in a price-fixing case
                            against an international cartel. Obtained a unanimous en banc opinion from the 7th Circuit
                            on the non-applicability of the Foreign Trade Anti-Trust Improvements Act (FTAIA) and a $90
                            million dollar settlement for the Class.

                            Co-lead counsel and lead trial counsel for several consumer class action cases against
                            General Motors. Case successfully settled in for confidential amount.

                            Successfully represented at trial ANUHCO, Inc., et. al. in a breach of contract lender liability
                            case against Westinghouse Business Credit. After a six-week jury trial, verdict was returned for
                            plaintiffs in the amount of $70 million. Judgment was affirmed on appeal and paid in the
                            amount of $81 million including interest. 883 s.w. 2d190

                            Successfully represented at trial Block Financial Corporation, a subsidiary of H&R Block, in a
                            breach of contract case against America Online (AOL) in a transaction involving the sale of
                            CompuServe, Inc. to AOL. Case tried for three weeks with verdict for Block Financial
                            Corporation and against AOL in the amount of $21 million.

                            Successfully represented the trustee of the bankruptcy estate of Mountain Energy Corporation
                            in numerous adversary proceedings resulting in a reduction of total claims and set-offs valued
                            at $59.3 million to the creditors of the estate.

                            Successfully arbitrated MEZ, Inc.’s claim against SPX, a large British conglomerate, in an
                            eight-day arbitration. The breach of “earn out” provision contained in a purchase and sale of
                            assets agreement claim resulted in an award of the full amount of the contingent “earn out”
                            — $6.5 million, plus prejudgment interest in the amount of $495,000 and an award of
                            attorneys’ fees and expenses.

                            Successfully represented a 9-year-old boy with permanent brain injury in a product defect
                            case against Ford Motor Company. Case settled after three weeks of trial, prior to closing
                            argument, for confidential amount.

                            Successfully represented a 19-year-old woman in a negligent hotel security case, which
                            settled after one week of trial for $2.725 million.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 89 of 191
                            Successfully represented a 25-year-old woman in a Federal Torts Claim Act case against the
                            U.S. Government and another defendant for medical malpractice. Case settled before trial for
                            in excess of $2 million.

                            Successfully tried a medical malpractice failure to diagnose cancer case in Omaha, Neb.
                            After one-week trial, verdict of $500,000 was obtained.

                            Numerous successful trial verdicts for physicians and hospitals sued for medical malpractice
                            and corporate negligence.

                            Successfully coordinated the defense and settlement of a large class action and 75 related
                            individual medical malpractice claims brought against a hospital and its cardiologist.

                            Successfully defended a health care system accused of violating the False Claims Act when it
                            changed the ownership structure and bought out the physician investors. 312 F. Supp. 3d
                            584.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 90 of 191




                real people.
                                      SM
          real perspective.


Areas of Focus
                                              Daniel D. Owen
  Antitrust
                                              Shareholder
  Antitrust - Health Care                     dowen@polsinelli.com
                                              Kansas City
  Commercial Litigation                       816.395.0671
  Litigation and Dispute Resolution



Education                                  Overview
  J.D., University of Kansas, 1990         Over more than 25 years, Dan has developed extensive jury trial experience in state and federal
                                           courts. He’s tried a wide variety of civil and criminal matters in Kansas, Missouri and California.
  B.S., University of Kansas, 1987
                                           Dan has a wide variety of jury trial experience, beginning with his work as an elected county
                                           prosecutor in the 1990’s and continuing with multiple jury trials since he joined Polsinelli in 1997.
Bar Jurisdictions                          Dan was on the trial team for the seven week jury trial of In Re: TFT-LCD Antitrust Litigation, MDL
  Kansas, 1990                             No. 1827.

  Missouri, 1991                           Since 2006, Dan’s practice has focused primarily on representing plaintiff companies in large
                                           antitrust lawsuits. These include:

                                                Tevra Brands LLC v. Bayer HealthCare LLC et al., case number 5:19-cv-04312

                                                In Re: Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637

                                                Associated Wholesale Grocers v. Tyson Foods, Inc., et al., Case No. 2:18-cv-2258

                                                In Re: Lithium Ion Battery Antitrust Litigation, MDL. No. 2420

                                                In Re: Potash Antitrust Litigation, MDL No. 1996

                                                In Re: Cathode Ray Tube(CRT) Antitrust Litigation, MDL No. 1917

                                                In Re: TFT-LCD Antitrust Litigation, MDL No. 1827

                                           Much of Dan’s other jury trial work has involved technical subjects, such as:

                                                Computer software

                                                Bridges

                                                Cranes

                                                Building design

                                                Automotive engines

                                                Agricultural machinery

                                           Dan is a former computer programmer, who has extensive experience preparing and trying
                                           computer-related cases, and has represented both software companies and their customers. Dan
                                           also has extensive class action experience, particularly in antitrust cases.


                                           Distinctions
                                                Received Martindale-Hubbell highest "AV" rating
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 91 of 191
                            Continuing Legal Education presentations on antitrust, class actions, litigation support
                            software, and trial techniques

                            Law school lecturer on class actions
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 92 of 191




                real people.
                                              SM
          real perspective.


Areas of Focus
                                                      G. Gabriel Zorogastua
  Antitrust
                                                      Shareholder
  Antitrust - Health Care                             gzorogastua@polsinelli.com
                                                      Kansas City
  Class Action and Multidistrict Litigation           816.374.0537
  Commercial Litigation

  Litigation and Dispute Resolution                "I listen to clients to understand their goals and likely challenges and
  Products Liability
                                                   then develop practical and expeditious strategies to meet their
                                                   needs."

Education                                          Overview
  B.A., summa cum laude, Wichita State             Gabe Zorogastua has more than 10 years of experience helping clients address antitrust and other
  University, 2009, Modern and Classical           problems. He has counseled clients on health care mergers and acquisitions transactions involving
  Languages and Literatures (Spanish)              hospitals, physician groups, pharmaceuticals, and group purchasing organizations. Gabe’s antitrust
                                                   experience also includes matters related to food, technology, and energy.
  J.D., University of Kansas School of Law,
  2007, International Trade and Finance            Given the cost involved in filing or defending an antitrust lawsuit or investigation, Gabe first
  Certificate                                      counsels clients on identifying and reducing antitrust and other litigation and regulatory risks. In
                                                   addition, Gabe has litigation experience that includes allegations of price manipulation and price
  B.A., summa cum laude, Wichita State
                                                   fixing, vertical restraints on pricing and output, exclusive agreements, and other alleged restraints
  University, 2004, Political Science
                                                   of trade.

  B.S., summa cum laude, Wichita State
                                                   Gabe also has Fair Credit Reporting Act experience. He has represented one of the big three
  University, 2004, Criminal Justice
                                                   consumer reporting agencies in more than two hundred cases, and he previously served as an
                                                   adjunct professor at the University of Missouri-Kansas City School of Law, where he co-taught
Bar Jurisdictions                                  Consumer Protection.

  Missouri, 2007
                                                   Distinctions
  Kansas, 2008
                                                        Selected as a Top Lawyer Under 40 by the Hispanic National Bar Association, 2018

                                                        Selected as a NextGen Leader by the Kansas City Business Journal, 2017
Court Admissions
                                                        Selected for inclusion in "Rising Stars" by Missouri & Kansas Super Lawyers, 2013-2017
  U.S. District Court, Western District of
                                                        Served on the board of the University of Kansas Law Review as an Articles Editor
  Missouri, 2007
                                                        Selected for the Samuel Mellinger Award for Outstanding Scholarship Leadership and
  U.S. District Court, District of Kansas,
                                                        Service at the University of Kansas School of Law and as a Senior Honor Man by Wichita
  2008
                                                        State University

                                                        2009 Graduate of the Missouri Bar Leadership Academy


                                                   Memberships
                                                         Hispanic National Bar Association

                                                               HNBA LGBT Division Chair, 2020-2021

                                                        Kansas City Metropolitan Bar Association
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 93 of 191
                                 Diversity Section, 2015-2018

                                      President Elect, 2016-2017

                            Hispanic Bar Association of Greater Kansas City

                                 Governor, 2013-2014; 2016-2017

                                 President, 2015

                                 Immediate Past President, 2012

                                 President, 2011

                                 Secretary, 2010

                            Good Samaritan Project

                                 President of the Board, 2017-2018

                                 Board of Directors, 2010-2013; 2015-2017; 2019

                            The Clinic

                                 Board of Directors, 2011-2015

                            KC LEGAL

                                 Board of Directors, 2007-2012

                            The Missouri Bar

                                 Missouri Bar Leadership Academy, 2008-2009

                            Kansas Bar Association
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 94 of 191




                 real people.
                                              SM
           real perspective.


Areas of Focus
                                                      Ashley N. Gould
  Aviation
                                                      Associate
  Commercial Litigation                               agould@polsinelli.com
                                                      Dallas
  Litigation and Dispute Resolution                   214.754.5716
  Sports


                                                   "I believe in working hard and being a strong advocate for our clients’
Education                                          business objectives."
  J.D., magna cum laude, Texas Tech
  University School of Law, 2015                   Overview
                                                   Ashley N. Gould is dedicated to helping clients efficiently and effectively resolve litigation matters
  B.S., magna cum laude, University of
                                                   that can disrupt or even derail their business objectives. She takes pride in bringing a collaborative
  Wisconsin-Eau Claire, 2012, Political
                                                   and strategic brand of representation to each matter. Clients value her transparent communication
  Science, Public Relations
                                                   style as much as they value her ability to zealously advocate for them through the entire litigation
                                                   process. Clients appreciate that she is present and accessible each step along the way, from
Bar Jurisdictions                                  resolving complex electronic discovery issues through summary judgment, trial, and appeal.

  Texas, 2015                                      Ashley has represented a wide variety of clients, including collegiate conferences, aviation
                                                   companies, and commercial real estate businesses. Her practice focuses on general commercial
                                                   litigation matters, including business and contract disputes. She also represents collegiate athletic
Court Admissions
                                                   conferences in a variety of federal and state law tort, contract, and anti-trust matters.
  U.S. District Court, Northern District of
  Texas
                                                   Distinctions
  U.S. District Court, Eastern District of              Super Lawyers "Rising Star" for Business Litigation, 2020, 2021
  Texas

  U.S. District Court, Western District of         Memberships
  Texas                                                 The Texas Bar

                                                        The American Bar Association


                                                   Key Matters
                                                        Authored summary judgment motion that resulted in the Superior Court of the State of
                                                        Delaware dismissing civil conspiracy claims against aviation company.

                                                        Obtained favorable outcome for bank intervening in action wherein the bank and several
                                                        other entities claimed interests in proceeds arising from sold property within the possession of
                                                        the court’s registry.

                                                        Obtained motion to dismiss for four aviation companies for unjust enrichment claims in the
                                                        Superior Court of the State of Delaware.

                                                        Represents collegiate conferences in multiple class actions and antitrust matters.

                                                        Successfully represented sports media rights holder in six day arbitration against broadcaster
                                                        regarding contract dispute.

                                                        Obtained summary judgment on liability for commercial landlord for breach of lease and
                                                        attorney’s fees.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 95 of 191
                            Successfully represented aviation company sued by two sets of plaintiffs for breach of
                            fiduciary duty and fraud.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 96 of 191




                real people.
                                              SM
          real perspective.


Areas of Focus
                                                      Phillip Zeeck
  Antitrust
                                                      Associate
  Commercial Litigation                               pzeeck@polsinelli.com
                                                      Kansas City
  Corporate Directors & Officers Liability            816.572.4592
  Litigation

  Litigation and Dispute Resolution
                                                   A good friend once advised, "You begin as an attorney. With some
  Real Estate Litigation
                                                   practice you become a lawyer. When you earn a client's trust you'll
                                                   be a counselor. Strive always to become a counselor."
Education
                                                   Overview
  J.D., University of Michigan Law School,
                                                   Phillip Zeeck helps resolve clients’ disputes through alternative dispute resolution, summary
  2012, Michigan Journal of International
                                                   judgment, trial, and appeal. He represents clients in health care, finance, telecommunications,
  Law, contributing editor, 2010-2012
                                                   and other industries in a range of disputes including contracts, torts, intellectual property, real
  Graduate Certificate, New College,               estate, and antitrust. He practices regularly in state and federal courts in Missouri and Kansas.
  University of Oxford, 2009, International
  Human Rights Law Summer Programme                Phil joined Polsinelli after clerking for the Hon. Patricia Breckenridge of the Missouri Supreme
                                                   Court. In law school, he was a contributing editor on the Michigan Journal of International Law
  M.A., The George Washington                      and served as the University of Michigan’s Student General Counsel. Before that, Phil managed
  University, 2007                                 media commitments and a diverse client portfolio at a Washington, DC business consulting firm
                                                   led by former Secretary of Defense William S. Cohen.
  B.A., magna cum laude, The George
  Washington University, 2005, Political
  Communication with Department Honors             Distinctions
                                                        Received the Missouri Bar’s Pro Bono Publico award, Missouri Lawyers Weekly’s Legal
                                                        Champion Award, and Polsinelli’s Pro Bono Trailblazer Award for representing a Missouri
Bar Jurisdictions                                       inmate in a civil rights case. The successful verdict led Missouri prisons to go smoke-free.
  Missouri, 2012
                                                        Graduate, Kansas City Metropolitan Bar Association Bar Leadership Academy, 2016

                                                   Clerkships
Court Admissions
  Missouri Court of Appeals, 2018                       Judicial Clerk for Judge Patricia Breckenridge, Supreme Court of Missouri, 2012-2013

                                                        Intern for the Honorable Phil Johnson, Supreme Court of Texas, 2010
  U.S. District Court, Western District of
  Missouri, 2014
                                                   Key Matters
  U.S. District Court, District of Kansas,
                                                        Helped obtain a voluntary dismissal on behalf of a directory services provider sued under the
  2014
                                                        Telephone Consumer Protection Act.
  U.S. Court of Appeals, Eighth Circuit,                Helped obtain a judgment of dismissal on behalf of a commercial real estate management
  2014                                                  company sued on various claims alleging that the management company was liable for the
                                                        debts of companies owning the properties themselves.

                                                        Participated in representing a public service retirement system in a suit involving issues of
                                                        statutory and constitutional construction, including drafting extensive briefing submitted to
                                                        the trial court and Missouri Supreme Court.

                                                        Presented oral argument on appeal leading to reversal of manslaughter conviction. This case
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 97 of 191
                            involved an issue of first impression under Missouri law: whether mothers can face criminal
                            liability for complications arising from an unattended birth.

                            Managed confidentiality designations on over 1,000 trial exhibits and several dozen
                            deposition transcripts in healthcare antitrust matter, including marking exhibits and transcripts
                            for redaction and sealing, drafting motions to seal and related briefing, and negotiating
                            stipulated trial confidentiality order with opposing counsel and counsel for third-party payers.

                            Drafted dispositive motion in putative class action against health insurance clients alleging a
                            billing conspiracy with medical services providers. The motion was granted, eliminating over
                            $1 million in risk to the clients.

                            Drafted summary disposition briefing for telecommunications client in consumer arbitration
                            action alleging negligence related to content filter. Based on the briefed arguments, the
                            arbitrator granted the client summary disposition in large part and significantly limited
                            available damages.

                            Successfully obtained six-figure damages award and injunctive relief for prison inmate in civil
                            rights case. This representation included dispositive motion drafting and argument,
                            depositions, trial preparation, witness examination and closing argument at trial, and drafting
                            appellate briefs.

                            Prepared and produced witnesses for deposition on behalf of financial services client in
                            matter exposing client to over $1 million liability risk. The matter settled without the client
                            incurring any liability.

                            Represented portfolio of commercial real estate owners in various lease dispute matters by
                            drafting pleadings, conducting discovery, and managing settlement negotiations.

                            Successfully resolved several federal cases on behalf of credit reporting agency alleging
                            claims for violation of the Fair Credit Reporting Act and Fair Debt Collection Practices Act.

                            Successfully challenged initiative petition seeking to terminate a series of large public real
                            estate and development contracts involving tax increment financing.

                            Participated in client service team representing a commercial real estate data company in a
                            highly publicized lawsuit brought by a publicly traded company in the Western District of
                            Missouri. This representation included defending the client against claims of copyright
                            infringement, violation of the Computer Fraud and Abuse Act, and unfair competition and
                            asserting counterclaims for violations of US antitrust laws. This case has been reported on by
                            The Wall Street Journal and numerous legal and industry publications.

                            Key member of client service team representing health care company against tort claims in
                            federal class action and state mass action cases arising out of allegedly unnecessary medical
                            procedures. This representation included identifying trial exhibits, drafting dispositive motions
                            briefs, and corresponding with opposing counsel on discovery disputes. Cases were resolved
                            favorably to client.

                            Assisted in representing credit life insurance carrier in consumer class action against claims
                            for breach of contract and breach of fiduciary duty.

                            Brought and resolved numerous breach of contract cases on behalf of an education marketing
                            company.

                            Negotiated successful settlement agreement to protect family member’s right to estate assets.
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 98 of 191




                           EXHIBIT 6
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 99 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 100 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 101 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 102 of 191




                           EXHIBIT 7
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 103 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


 DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF THE INDIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
       AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



I, Elizabeth Pritzker, hereby declare and state as follows:

       1.      I am a co-owner and managing partner in the law firm of Pritzker Levine LLP
(“Pritzker Levine”). I am a member in good standing the State Bar of California, all the United
States District Courts of California and Colorado, the Ninth Circuit Court of Appeals, and the
United States Supreme Court. I make this declaration based on my personal knowledge unless
stated otherwise, in support of the Indirect Purchaser Plaintiffs’ Motion for Final Approval of
Settlement and Attorneys’ Fees, Expenses and Service Award. If called as a witness, I could and
would competently testify to the matters stated herein.
       2.      My firm and I have participated in this litigation from the outset. Pritzker Levine
initially appeared as counsel of record in Daly, et al. v. Keurig Green Mountain, Inc., et al.,
S.D.N.Y. Case No. 14-cv-03018, a complaint filed April 28, 2014 jointly by the Pritzker Levine
and Kaplan Fox law firms. All cases, including Daly, were later centralized and consolidated by
in the Southern District of New York by order of the Judicial Panel on Multidistrict Litigation. On
July 24, 2014 a Consolidated Amended Indirect Purchaser Class Action Complaint was filed in
the consolidated action, In Re: Keurig Green Mountain Single-Service Coffee Antitrust Litigation,
No. 1:14-md-2542 (VSB); 1:14-mc-02542(VSB) (ECF No. 61).




                                                 1
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 104 of 191




       3.      Pritzker Levine has served as counsel to Plaintiffs throughout the course of this
litigation. Our firm’s antitrust experience is well-recognized. Pritzker Levine has served as lead,
co-lead, or participating counsel in MDL cases representing classes challenging price-fixing,
unlawful trade restraints, monopolization, and other anticompetitive conduct in diverse markets.
       4.      I served as the partner directly working on this case for Pritzker Levine. The main
focus of my 30-plus years of practice in complex litigation is in antitrust matters on behalf of both
direct and indirect purchaser classes. My prior antitrust and consumer class action experience
includes serving as Additional Class Counsel in In re National Athletic Association Athletic Grant-
in-Aid Antitrust Litigation, N.D. Cal. Case No. 15-md-2541-CW; and as Class Counsel in Il
Fornaio (America) Corporation v. Lazzari Fuel Company, LLC, N.D. Cal. Case No. 13-cv- 05197-
WHA, an antitrust class action alleging customer allocation and bid-rigging among sellers of
restaurant-grade mesquite charcoal. I currently serve on the Plaintiffs’ leadership teams in In re.
EpiPen (Epinephrine Injection USP), Marketing, Sales Practices and Antitrust Litigation, D. Kan.
Case No. 17-md-02785 (Co-Lead Counsel); Al’s Discount Plumbing, et al. v. Viega LLC, M.D.
Pa. Case No. 1:19-cv-000159-CCC (Co-Lead Class Counsel); In re: Google Play Store Consumer
Antitrust Litig., N.D. Cal. Case No., 3:20-cv-05761-JD (MDL No. 2981-JD) (Liaison Counsel);
and In re Packaged Seafood Products Antitrust Litigation, S.D. Cal. Case No. 15-md-2670-JLS
(End-User Plaintiffs’ Steering Committee), all antitrust cases; and in Corcoran v. CVS Pharmacy,
Inc., N.D. Cal. Case No. 15-cv-03504-YGR (Co-Lead Class Counsel), a multi-state consumer class
action asserting violations of state unfair and deceptive practices statutes.
       5.      Since initiating its investigation and filing the Daly complaint, and all the way to
the present, Pritzker Levine has prosecuted this litigation on behalf of Plaintiffs and class members
solely on a contingent-fee basis; accordingly, Pritzker Levine has at all times been at risk that it
would not receive any compensation for prosecuting claims against the Defendants.
       6.      The attorneys from my Firm, in addition to myself, who have worked on this Action
are Jonathan K. Levine, Bethany Caracuzzo, Heather Haggarty, Caroline Corbitt, Anne Whitney
and Shiho Yamamoto.

                                                  2
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 105 of 191




         7.    Pritzker Levine has been involved in this case since prior to the filing of the Daly,
et al. v. Keurig Green Mountain Inc., et al. complaint, in April 2014. In preparation of that filing,
Pritzker Levine attorneys, along with the Kaplan Fox law firm, conducted background factual
research and analysis, performed legal research, and drafted the Daly complaint.
         8.    Following appointment and under the direction of Interim Co-Lead Counsel,
Pritzker Levine undertook the following assignments: The Firm completed legal research on
various legal issues, including but not limited to assigned legal research in support of and drafting
of oppositions to motions to dismiss; researching claims for the preparation of the amended
complaint; and research in support of and drafting of opposition to motion for summary judgment;
as well as the preparation of discovery responses on behalf of Plaintiffs. Pritzker Levine attorneys,
at the direction of Interim Co-Lead Counsel, also conducted significant review, analysis, and
coding of documents produced in this case; assisted Interim Co-Lead Counsel by preparing
deposition summaries of key witnesses; and analyzed documentary, testimony and other
evidentiary evidence to aid in the prosecution of the case.
         9.    Not including the time expended in preparing the application for fees and expenses,
the table below details the hours billed and the amount billed at current rates for these attorneys
and other professionals:1
                                   PRITZKER LEVINE LLP
         Attorney              Total Hours              Hourly Rate                Lodestar

    Jonathan Levine                    67.90                  $800.00                 $54,320
    (Partner)
    Elizabeth Pritzker                205.30                  $800.00                $164,240
    (Partner)
    Bethany Caracuzzo                 219.45                  $725.00             $159,101.25
    (Partner)
    Heather Haggarty                  148.05                  $675.00              $99,933.75
    (Associate)


1If the Court wishes, the Firm can provide more detailed time entries describing the work of these
attorneys and paralegals, as well as the Firm’s expenses.

                                                 3
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 106 of 191




 Caroline Corbitt                     75.10                  $575.00              $43,182.50
 (Associate)
 Shiho Yamamoto                      201.50                  $495.00              $99,742.50
 (Associate)
 Tammara Brown                          3.45                 $150.00                 $517.50
 (Paralegal)
 Total:                              919.75                                      $621,037.50



This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained in the ordinary courts of business by my Firm.

       10.     The hourly rates for the attorneys and professional support staff at my Firm are the

usual and customary hourly rates charged and have been approved by federal and state courts

nation-wide.

       11.     During the course of this Action, the Firm incurred $27,330.44 in unreimbursed

expenses, exclusive of monies contributed to the Plaintiffs’ litigation fund as requested by Interim

Co-Lead Counsel. These expenses were reasonably and necessarily incurred in connection with

the prosecution of this litigation. The chart below details the expenses incurred by the Firm in

connection with the litigation, by category:

                  CATEGORY                                    EXPENSE AMOUNT

 Copying, Printing and Scanning                                                   $126.40

 Telephone, Conference Calls and Facsimile                                           $0.00

 Court Costs, Filing Fees and Transcripts                                         $878.00

 Delivery/Courier                                                                   $21.04

 Carfare, Travel and Meals                                                        $407.61

 Legal Research                                                                   $897.39



                                                4
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 107 of 191




 Expert Witness Fees                                                          $25,000.00

 TOTAL                                                                        $27,330.44



       I hereby declare under penalty of perjury under the laws of the United States that the above

is true and correct to the best of my knowledge.

Dated: April 21, 2021




                                                       ___________________________
                                                             Elizabeth C. Pritzker




                                                   5
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 108 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 109 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 110 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 111 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 112 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 113 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 114 of 191




                           EXHIBIT 9
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 115 of 191




                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
                                                      x
  IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE :           No. 1:14-md-02542 (VSB)
           COFFEE ANTITRUST LITIGATION                : No. 1:14-cv-04391 (VSB)
                                                      :
       This Relates to the Indirect-Purchaser Actions x


DECLARATION OF GREGORY P. HANSEL, ESQ. IN SUPPORT OF THE INDIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
       AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



I, Gregory P. Hansel, hereby declare and state as follows:

       1.      I am a partner at the law firm of Preti Flaherty Beliveau & Pachios LLP (the

“Firm”). I submit this declaration in support of the Indirect Purchaser Plaintiffs’ Motion for

Final Approval of Settlement and Attorneys’ Fees, Expenses and Service Award. I have

personal knowledge of the information set forth in this Declaration.

       2.      The Firm has prosecuted this litigation solely on a contingent-fee basis, and has

been at risk that it would not receive any compensation for prosecuting claims against the

Defendants.

       3.      The attorneys from my Firm, in addition to myself, who have worked on this

Action are Michael S. Smith, Anthony J. Manhart, Nathan R. Fennessy, Elizabeth F. Quinby and

Erica Clark. Under the direction of Interim Co-Lead Counsel, the Firm undertook the following

assignments: investigation and factual research, discovery (including document review),

pleadings and briefs, settlement, and litigation strategy and analysis.




                                                  1
                                                                                           17432544.2
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 116 of 191




         4.     Not including the time expended in preparing the application for fees and

expenses, the table below details the hours billed and the amount billed at current rates for these

attorneys and other professionals:1

    Attorney                    Total Hours                Hourly Rate                  Lodestar

    Gregory P. Hansel                56.50                     820.00                        $46,330.00
    (Partner)
    Michael S. Smith                181.00                     685.00                      $121,587.50
    (Partner)
    Anthony J. Manhart               59.5                      685.00                        $40,757.50
    (Partner)
    Nathan R. Fennessey              35.10                     685.00                        $24,043.50
    (Partner)
    Elizabeth F. Quinby              35.30                     370.00                        $13,061.00
    (Associate)
    Sonja S. Belanger                22.80                     195.00                         $4,446.00
    (Paralegal)
    Stacey A. Peters                 16.90                     195.00                         $3,295.50
    (Paralegal)
    Brianna S. Clark                   .4                      195.00                             $78.00
    (Paralegal)
    Erica Clark                      333.3                     350.00                      $116,655.00
    (Contract Attorney)
    Total:                           740.8                                                 $372,651.50



This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained by my Firm.

         5.     The hourly rates for the attorneys and professional support staff at my Firm are

the usual and customary hourly rates charged in similar matters and have been approved by

federal courts nationwide.




1
  If the Court wishes, the Firm can provide more detailed time entries describing the work of these
attorneys and paralegals, as well as the Firm’s expenses.

                                                    2
                                                                                                  17432544.2
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 117 of 191




       6.      During the course of this Action, the Firm incurred $2,904.65 in unreimbursed

expenses. These expenses were reasonably and necessarily incurred in connection with the

prosecution of this litigation. The chart below details the expenses incurred by category:



 CATEGORY                                                     EXPENSE AMOUNT

 Case Assessment

 Copying, Printing and Scanning

 Telephone, Conference Calls and Facsimile

 Court Costs, Filing Fees and Transcripts                                                    $19.30

 Delivery/Courier                                                                        $114.42

 Carfare, Travel and Meals                                                             $2,770.93

 Legal Research

 Miscellaneous [specify]

 TOTAL                                                                                 $2,904.65



       I hereby declare under penalty of perjury under the laws of the United States that the

above is true and correct to the best of my knowledge.

Dated: April 23, 2021




                                             _____________________________
                                              Gregory P. Hansel, Esq.




                                                3
                                                                                             17432544.2
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 118 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


    DECLARATION OF ALYSON OLIVER IN SUPPORT OF THE INDIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
       AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



I, Alyson Oliver, hereby declare and state as follows:

       1.      I am a partner at the law firm of Oliver Law Group P.C. (the “Firm”). I submit

this declaration in support of the Indirect Purchaser Plaintiffs’ Motion for Final Approval of

Settlement and Attorneys’ Fees, Expenses and Service Award. I have personal knowledge of the

information set forth in this Declaration.

       2.      Oliver Law Group PC has prosecuted this litigation solely on a contingent-fee

basis, and has been at risk that it would not receive any compensation for prosecuting claims

against the Defendants.

       3.      The attorneys from my Firm, in addition to myself, who have worked on this

Action are Matthew Barsenas, Lisa Gray, Reed Eriksson, Cameron Bell, and Christopher Brown.

Under the direction of Interim Co-Lead Counsel, the Firm undertook the following assignments:

conducted discovery, reviewed discovery, performed investigations and factual research,

maintained communications with class representatives, document production on behalf of class

representatives, attended debriefing and strategy conferences with co-counsel.




                                                 1
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 119 of 191




          4.      Not including the time expended in preparing the application for fees and

expenses, the table below details the hours billed and the amount billed at current rates for these

attorneys and other professionals:1

    Attorney                Total Hours                 Hourly Rate              Lodestar

    Alyson Oliver           19.5                        $775.00                  $15,112.50

    (Partner)

    Matthew Barsenas        1                           $475.00                  $475.00

    (Attorney)

    Lisa Gray               2.1                         $475.00                  $997.50

    (Attorney)

    Reed Eriksson           19.1                        $450.00                  $8,595.00

    (Attorney)

    Cameron Bell            256.4                       $475.00                  $121,790.00

    (Attorney)

    Christopher Brown       3.4                         $475.00                  $1,615.00

    (Attorney)

    Alychia Lacourciere     1.2                         $150.00                  $180.00

    (Paralegal)

    Meaghan Skillman        1.3                         $150.00                  $195.00

    (Paralegal)

    Lubna Oulmane           38                          $150.00                  $5,700.00



1
  If the Court wishes, the Firm can provide more detailed time entries describing the work of these
attorneys and paralegals, as well as the Firm’s expenses.

                                                    2
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 120 of 191




 (Paralegal)

 John Sedarous            1.4                        $150.00               $210.00

 (Paralegal)

 Thor Glenn               1                          $150.00               $150.00

 (Paralegal)

 Justin Galea             .6                         $150.00               $90.00

 (Paralegal)

 Lindsay Marino           .1                         $150.00               $15.00

 (Paralegal)

 Total:                         345.1                $4,175.00             $155,125.00

This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained by my Firm.

       5.       The hourly rates for the attorneys and professional support staff at my Firm are

the usual and customary hourly rates charged and have been approved by federal and state courts

nation-wide.

       6.       During the course of this Action, the Firm incurred $2,236.95 in unreimbursed

expenses. These expenses were reasonably and necessarily incurred in connection with the

prosecution of this litigation. The chart below details the expenses incurred by category:



 CATEGORY                                            EXPENSE AMOUNT

 Copying, Printing and Scanning                      $14.50

 Telephone, Conference Calls and Facsimile           $16.68

 Court Costs, Filing Fees and Transcripts            $800.00


                                                 3
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 121 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 122 of 191




                          EXHIBIT 11
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 123 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


   DECLARATION OF FRED T ISQUITH JR IN SUPPORT OF THE INDIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
       AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



I, Fred T. Isquith Jr. hereby declare and state as follows:

       1.      I am the owner of the law firm Isquith Law PLLC. (the “Firm”). I submit this

declaration in support of the Indirect Purchaser Plaintiffs’ Motion for Final Approval of

Settlement and Attorneys’ Fees, Expenses and Service Award. I have personal knowledge of the

information set forth in this Declaration.

       2.      Isquith Law PLLC has prosecuted this litigation solely on a contingent-fee basis,

and has been at risk that it would not receive any compensation for prosecuting claims against

the Defendants.

       3.      The attorneys from my Firm, in addition to myself, who have worked on this

Action are Fred T. Isquith Sr, counsel to Isquith Law. Prior to June 20202, Fred Isquith, Sr. was

a partner in Wolf Haldenstein Adler Freeman & Herz, and, among other things, was appointed

Liaison Counsel by this Court. As Counsel to Isquith Law Mr. Isquith Sr. submits time for work

done only starting June 1, 2020. All of his other time in the lawsuit is submitted reflected in the

Wolf Haldenstein Declaration in Support of the Indirect Purchaser Plaintiffs’ Motion for Final

Approval of Settlement and Attorneys’ Fees, Expenses and Service Award.. Under the direction


                                                 1
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 124 of 191




of Interim Co-Lead Counsel, the Firm undertook the following assignments: participate in

mediations leading to the settlement of this class action; discovery including the review of

documents, preparation and attendance at depositions, and participation in discovery meeting and

confers. Isquith Law also participated in expert discovery including assisting the expert in

gathering data and other information required. Isquith Law was also instructed to participate in

the settlement negotiations including all correspondence, mediation sessions, and drafting of

mediation material.

         4.      Not including the time expended in preparing the application for fees and

expenses, the table below details the hours billed and the amount billed at current rates for these

attorneys and other professionals: 1

    Attorney               Total Hours                  Hourly Rate              Lodestar

    Fred T. Isquith Jr     99.7                         $750                     $74,775



    Fred T. Isquith Sr.    14.8                         $960                     $14,298



    Total:                      114.5                                            $89,073



This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained by my Firm.

         5.      The hourly rates for the attorneys and professional support staff at my Firm are

the usual and customary hourly rates charged and have been approved by federal and state courts



1
  If the Court wishes, the Firm can provide more detailed time entries describing the work of these
attorneys and paralegals, as well as the Firm’s expenses.

                                                    2
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 125 of 191




nation-wide. I hereby declare under penalty of perjury under the laws of the United States that

the above is true and correct to the best of my knowledge.

Dated: April 23, 2021


                                                    /s/ Fred T. Isquith Jr.
                                                    Fred T. Isquith Jr.




                                                3
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 126 of 191




                          EXHIBIT 12
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 127 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 128 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 129 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 130 of 191




                          EXHIBIT 13
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 131 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 132 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 133 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 134 of 191




                          EXHIBIT 14
DocuSign Envelope ID: DBA25099-156D-4BFA-966E-5913F9EFB74C
              Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 135 of 191




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
                                                            x
                                                            :
            IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE                            No. 1:14-md-02542 (VSB)
            COFFEE ANTITRUST LITIGATION                     :                    No. 1:14-cv-04391 (VSB)
                                                            :
             This Relates to the Indirect-Purchaser Actions x


                DECLARATION OF ZOLL & KRANZ, LLC IN SUPPORT OF THE INDIRECT
              PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
                     AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



            I, Michelle L. Kranz, hereby declare and state as follows:

                     1.      I am a partner at the law firm of Zoll & Kranz, LLC (the “Firm”). I submit this

            declaration in support of the Indirect Purchaser Plaintiffs’ Motion for Final Approval of

            Settlement and Attorneys’ Fees, Expenses and Service Award. I have personal knowledge of the

            information set forth in this Declaration.

                     2.      Zoll & Kranz, LLC has prosecuted this litigation solely on a contingent-fee basis,

            and has been at risk that it would not receive any compensation for prosecuting claims against

            the Defendants.

                     3.      The attorneys from my Firm, in addition to myself, who have worked on this

            Action are James G. O’Brien and Carasusana B. Wall. Under the direction of Interim Co-Lead

            Counsel, the Firm undertook the following assignments: Document Review training, Initial

            Document Review as assigned with participation in scheduled Document Review Calls.




                                                              1
DocuSign Envelope ID: DBA25099-156D-4BFA-966E-5913F9EFB74C
                Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 136 of 191




                     4.      Not including the time expended in preparing the application for fees and

            expenses, the table below details the hours billed and the amount billed at current rates for these

            attorneys and other professionals:1

            Attorney                   Total Hours               Hourly Rate                Lodestar

            Attorney A                           18.70                  $350.00                $6,545.00

            (Partner)



            Attorney B                           5.50                   $350.00                $1,925.00



            Attorney C

            Paralegal A                          10.20                  $300.00                $3,060.00

            Total:                               34.40                                       $11,530.00



            This summary was prepared from contemporaneous, daily time records regularly prepared and

            maintained by my Firm.

                     5.      The hourly rates for the attorneys and professional support staff at my Firm are

            the usual and customary hourly rates charged and have been approved by federal and state courts

            nation-wide.

                     6.      During the course of this Action, the Firm incurred $497.83 in unreimbursed

            expenses. These expenses were reasonably and necessarily incurred in connection with the

            prosecution of this litigation. The chart below details the expenses incurred by category:



            1
              If the Court wishes, the Firm can provide more detailed time entries describing the work of these
            attorneys and paralegals, as well as the Firm’s expenses.

                                                                2
DocuSign Envelope ID: DBA25099-156D-4BFA-966E-5913F9EFB74C
              Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 137 of 191




            CATEGORY                                          EXPENSE AMOUNT

            Case Assessment

            Copying, Printing and Scanning                    $2.60

            Telephone, Conference Calls and Facsimile         $8.64

            Court Costs, Filing Fees and Transcripts

            Delivery/Courier

            Carfare, Travel and Meals

            Legal Research                                    $486.59

            Miscellaneous [specify]

            TOTAL                                             $497.83



                     I hereby declare under penalty of perjury under the laws of the United States that the

            above is true and correct to the best of my knowledge.
                     4/23/2021
            Dated: ___________, 2021


                                                                  _____________________________
                                                                  Michelle L. Kranz, Esq.




                                                              3
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 138 of 191




                          EXHIBIT 15
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 139 of 191




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE : No. 1:14-md-02542 (VSB)
 COFFEE ANTITRUST LITIGATION                     : No. 1:14-cv-04391 (VSB)
                                                 :
  This Relates to the Indirect-Purchaser Actions x


   DECLARATION OF PIETRO J. LYNN, ESQ. IN SUPPORT OF THE INDIRECT
 PURCHASER PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT
        AND ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARD



I, Pietro J. Lynn, Esq., hereby declare and state as follows:

       1.      I am a partner at the law firm of Lynn, Lynn, Blackman & Manitsky, P.C. (the

“Firm”). I submit this declaration in support of the Indirect Purchaser Plaintiffs’ Motion for

Final Approval of Settlement and Attorneys’ Fees, Expenses and Service Award. I have

personal knowledge of the information set forth in this Declaration.

       2.      Lynn, Lynn, Blackman & Manitsky, P.C. has prosecuted this litigation solely on a

contingent-fee basis, and has been at risk that it would not receive any compensation for

prosecuting claims against the Defendants.

       3.      The attorneys from my Firm, in addition to myself, who have worked on this

Action are Pietro J. Lynn, Esq. and Kristin C. Wright, Esq.. Under the direction of Interim Co-

Lead Counsel, the Firm undertook the following assignments: recruitment of direct and indirect

purchaser plaintiffs, assist with plaintiffs’ responses and supplemental responses to discovery

demands, prepare plaintiff for deposition, maintain communications with plaintiffs regarding

status of case, and communications with Interim Co-Lead Counsel regarding status of case.




                                                  1
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 140 of 191




         4.     Not including the time expended in preparing the application for fees and

expenses, the table below details the hours billed and the amount billed at current rates for these

attorneys and other professionals:1

    Attorney                Total Hours                 Hourly Rate              Lodestar
    Pietro J. Lynn          1.8                         350.00                   630.00
    (Partner)
    Kristin C. Wright       8.9                         250.00                   2,250.00
    (Associate)
    Michele Dailey          2.3                         150.00                   345.00
    (Paralegal)
    Total:                        13.0                                           3,200.00

This summary was prepared from contemporaneous, daily time records regularly prepared and

maintained by my Firm.

         5.     The hourly rates for the attorneys and professional support staff at my Firm are

the usual and customary hourly rates charged and have been approved by federal and state courts

nation-wide.

         6.     During the course of this Action, the Firm did not incur any unreimbursed

expenses.

         I hereby declare under penalty of perjury under the laws of the United States that the

above is true and correct to the best of my knowledge.

Dated: April 28, 2021

                                                          /s/ Pietro J. Lynn
                                                          _____________________________
                                                          Pietro J. Lynn




1
  If the Court wishes, the Firm can provide more detailed time entries describing the work of these
attorneys and paralegals, as well as the Firm’s expenses.

                                                    2
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 141 of 191




                          EXHIBIT 16
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 142 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 143 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 144 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 145 of 191




                          EXHIBIT 1ϳ
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 146 of 191




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 IN RE: KEURIG GREEN MOUNTAIN                                     No. 1:14-md-02542 (VSB)
 SINGLE-SERVE COFFEE ANTITRUST LITIGATION                         No. 1:14-cv-04391 (VSB)

 This Relates to the Indirect-Purchaser Actions


             DECLARATION OF GINA M. INTREPIDO-BOWDEN REGARDING
                 NOTICE PLAN AND SETTLEMENT ADMINISTRATION

I, GINA M. INTREPIDO-BOWDEN, declare and state as follows:

        1.     I am a Vice President at JND Legal Administration (“JND”). JND is a legal

administration services provider with its headquarters located in Seattle, Washington. JND has

extensive experience with all aspects of legal administration and has administered settlements in

hundreds of class action cases.

        2.     JND is serving as the Claims Administrator in the above-captioned litigation for

the purposes of administering the Stipulation of Settlement and Release preliminarily approved by

the Court in its Order [granting preliminary approval], dated December 16, 2020, ECF No. 1216,

and Stipulated Order Clarifying Preliminary Approval Order, dated December 29, 2020, ECF No.

1218.

        3.     I previously filed a Declaration Regarding the Proposed Notice Plan, dated

September 30, 2020, ECF No. 1115. This Declaration is being filed to report on the implementation

of the Notice Plan and Settlement Administration. It is based on my personal knowledge, as well

as upon information provided to me by experienced JND employees, and if called upon to do so,

I could and would testify competently thereto.
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 147 of 191




                                  NOTICE PLAN SUMMARY

       4.      JND administered the Notice Plan that was designed to reach at least 70% of likely

Class Members. The Notice Plan included a digital effort with the leading digital network (Google

Display Network or “GDN”) and the top social media site (Facebook), as well as a print placement

in the national edition of People, a leading weekly entertainment magazine. Additional notice

efforts, including a digital effort with the top business social network (LinkedIn) to extend reach

to business entities, an internet search campaign, and the distribution of a national press release in

English and Spanish, extended reach further.

       5.      JND also established and maintained a Settlement website, mailing address, email

address, and toll-free telephone number.

                                       DIGITAL NOTICE

       6.      On January 12, 2021, JND caused the digital effort to launch with GDN and

Facebook. The digital effort concluded on March 8, 2021, delivering 301,090,752 impressions to

adults 25 years of age or older (Adults 25+) throughout the U.S. and its territories via GDN and

Facebook. Overall, the digital effort with GDN and Facebook delivered 9,126,752 impressions

more than what was originally planned. A portion of the impressions were allocated to a mix of

behavioral and contextual targeting to coffee, tea, and Keurig products on GDN and accounts

interested in coffee, tea, or Keurig on Facebook. This effort also included Spanish language digital

ads served to Spanish sites through GDN and Spanish language accounts through Facebook.

       7.      The digital ads were served across all devices (desktop, laptop, tablet, and mobile),

with an emphasis on mobile. Screenshots of the Digital Notices as they appeared on GDN and

Facebook are attached as Exhibit A.
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 148 of 191




                                   PUBLICATION NOTICE

        8.     To supplement the digital notice effort, JND caused a half page Publication Notice

to appear in the March 1, 2021 issue of People Magazine, which was on-sale beginning February

19, 2021. A copy of the Publication Notice as it appeared in People is attached as Exhibit B.

                              ADDITIONAL NOTICE EFFORTS

        9.     To extend reach to business entities, from January 12, 2021 through March 8, 2021,

JND caused 1,689,539 impressions to be displayed on LinkedIn. The LinkedIn ads targeted Office

Manager, Facilities Manager, or General Services job titles with Senior, Manager, Director, or VP job

seniority.

        10.    JND also implemented a digital search effort from January 12, 2021 through March

8, 2021 to assist in directing Class Members to the Settlement website. Overall, 230,262 additional

impressions were served when purchased keywords related to this Settlement were searched.

        11.    Screenshots of the Digital Notice as it appeared on LinkedIn and the search text ad

as it appeared through Google Search is attached as Exhibit C.

        12.    On January 12, 2021, JND caused a press release to be distributed to over 15,000

English and Spanish media outlets nationwide. An exact match of the press release was picked up

207 times with a potential audience of 128 million. The press release, as distributed in both English

and Spanish, is attached as Exhibit D.

                                   SETTLEMENT WEBSITE

        13.    On January 8, 2021, prior to launching the media campaign, JND established an

informational, interactive Settlement website (KeurigIndirectPurchaserSettlement.com) to allow

Class Members to obtain more information about the Settlement. The Settlement website hosts
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 149 of 191




copies of important case documents including downloadable copies of the Long Form Notice in

both English and Spanish, the Claim Form, the Third Consolidated Amended Indirect Purchaser

Class Action Complaint, the Stipulation of Settlement and Release, the Order [granting

Preliminary Approval], and the Stipulation Order Clarifying Preliminary Approval Order;

answers to frequently asked questions; key dates; and contact information for the Settlement

Administrator. The Settlement website also allows Class Members to submit claims electronically.

Representative copies of the Long Form Notice and Claim Form,1 as they appear on the Settlement

website, are attached as Exhibit E.

        14.     As of May 6, 2021, the Settlement website has tracked 336,808 unique visitors

and 534,930 total views.

        SETTLEMENT TOLL-FREE NUMBER, EMAIL AND POST OFFICE BOX

        15.     JND      has    maintained   a    dedicated     toll-free   telephone    number

(1-833-794-0948) and an email address (info@KeurigIndirectPurchaserSettlement.com) for Class

Members to receive information related to the Settlement. The toll-free telephone number provides

information about the Settlement in English, with the option to request a Settlement Notice in

Spanish, and is available 24 hours/day, seven (7) days a week. As of May 6, 2021, the toll-free

line has received 777 incoming calls.

        16.     JND has also maintained Post Office Boxes where Class Members may send their

Claim Forms and exclusion requests.




1
  With the approval of the Special Master, the Claim Form was amended to add an additional
information field in March 2021.
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 150 of 191




                              REQUESTS FOR EXCLUSIONS

        17.    The Long Form Notice states that any Class Member who would like to exclude

themselves from the Settlement must submit an exclusion request in the form of a letter with the

required information by mail to the Settlement Administrator, postmarked by May 14, 2021.

        18.    As of May 6, 2021, JND has received no exclusion requests.

                                        OBJECTIONS

        19.    The Long Form Notice states that any Class Member who would like to object to

the terms of the Settlement can file an objection to the Clerk of the Court so that it is filed or

postmarked by May 17, 2021.

        20.    As of May 6, 2021, there has been one objection to the proposed Settlement.

                                     CLAIMS RECEIVED

        21.    The Long Form Notice states that any Class Member who wants to receive

reimbursement for their qualifying Keurig purchases must submit a completed Claim Form to the

Settlement Administrator, postmarked by mail or received online via the Settlement Website, no

later than July 15, 2021.

        22.    As of May 6, 2021, JND has received a total of 54,996 claims (53,797 online and

1,199 by mail). JND is continuing to receive claims and any submitted supporting documentation.

                                            REACH

        23.    To calculate reach, JND used MRI | Simmons (MRI)2 and Comscore, Inc.3 reach

tools. According to these two reputable media reach platforms, the consumer digital effort and the



2
  MRI is a nationally accredited research firm that provides consumer demographics, product and
brand usage, and audience/exposure in all forms of advertising media. MRI is the leading producer
of media and consumer research in the United States.
3
  Comscore’s multi-reach platform provides unduplicated audiences across desktop, smartphone,
and tablet devices.
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 151 of 191




notice placement in People Magazine reached more than 70% of likely Class Members. The

LinkedIn effort to business entities, the internet search campaign, and the distribution of the

national press release in English and Spanish extended the reach further. The delivered reach is

similar to that of other court approved programs and meets the standard set forth by the Federal

Judicial Center.

                                NOTICE PLAN CONCLUSION

       24.     In my opinion, the Notice Plan provided the best notice practicable under the

circumstances, is consistent with the requirements of Rule 23, the due process clause of the United

States Constitution, and all applicable court rules; and is consistent with other similar court-

approved notice programs. The Notice Plan was designed to effectively reach more than 70% of

Class Members and provide them with the opportunity to review a plain language notice with the

ability to easily take the next steps to learn more about the Settlement.


               SETTLEMENT ADMINISTRATION FEES AND EXPENSES

       25.     JND has performed its responsibilities as set forth in the Stipulation of Settlement

and Release, Order [granting preliminary approval], and Stipulated Order Clarifying Preliminary

Approval Order. As of March 31, 2021, JND has billed $451,286.43 in Settlement administration

and Notice fees and expenses. JND has not received any payment to date.

       26.     JND’s current estimate to complete is $460,000 (through March 2022). This

estimate is based on the initial estimate in conjunction with estimates for Settlement administration

activity changes. These changes include: the agreed notice plan was larger than initially estimated;

additional Claim Form programming was needed to account for the additional complexity of the

final Claim Form in addition to the Claim Form field that was added in consultation with the
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 152 of 191




Special Master in March 2021; based on claims submissions, additional data analysis and project

management time will be needed during the claim valuation process including additional time for

claim document review; claimant email communications have been consistently higher than

expected due to claim form filing assistance; JND’s initial estimate for Settlement payment

distribution was based on an all-electronic distribution and based on the final Claim Form the

distribution will be a combination of electronic and check distribution (including postage); we

estimate the Settlement Administration will continue into 2022 (based on the July 2021 claim

deadline).

       27.     JND will continue to administer the Settlement through all phases of Settlement

administration, as required by the Stipulation of Settlement and Release, Order [granting

preliminary approval], Stipulated Order Clarifying Preliminary Approval Order, and pursuant to

any future Orders of this Court.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed on May 7, 2021 at Philadelphia, Pennsylvania.



                                                 GINA M. INTREPIDO-BOWDEN
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 153 of 191




                - EXHIBIT A -
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 154 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 155 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 156 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 157 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 158 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 159 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 160 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 161 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 162 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 163 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 164 of 191




                - EXHIBIT B -
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 165 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 166 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 167 of 191




                - EXHIBIT C -
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 168 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 169 of 191
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 170 of 191




                - EXHIBIT D -
         Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 171 of 191




12ÿ456ÿ7689 ÿ 68ÿ67ÿ585
 9ÿ285ÿ7 85 ÿ5 8ÿ ÿ 68ÿ456
 4ÿ ÿÿ5ÿ7 4 ÿ285ÿÿ9
  95ÿ  
 69 ÿÿ 69 ÿ



 ÿ!"#1ÿ$%
&'(ÿ*+,-.ÿ/01232456-5273ÿ?
8 ÿ9:ÿ:;:9ÿ;<=9:ÿ>


 @>>Aÿ8 Bÿ9:ÿ:;:9ÿC! D D8Cÿÿ@ÿ  ÿ ÿ ÿ8 9 ÿÿÿ9 ÿ95ÿD 6
9 ÿFGÿIJKÿLJMINOÿPIJJGÿQRMGSTNGÿUNGOVJWUJIXJÿYRZZJJÿ[GSNSIM\Sÿ]NSNOTSNRGÿ^Aÿ5Bÿ:_`:
^ 8ÿ59 ÿ5Bÿ9=9`;:_`:# $Aÿaÿ@95ÿ5Bÿ9=9b;bc<;# $Aÿ7 ÿÿ
dÿ ÿ89ÿ568ÿ258ÿ ÿ56 8ÿ89ÿ52ÿ Dÿ%58Bÿ> ÿD 6ÿ ÿ 
 68ÿe8 ÿ^56ÿ19Bÿfg 68ghÿ5575i ÿ58ÿ7ÿ5ÿ5575i ÿ
8 89ÿ8 8 ÿ25895 ÿÿj96 ÿ957 5ÿÿ58 8ÿ5ÿ8 ÿkjÿ ÿ58
 i ÿ ÿ789 ÿ52ÿ 68ÿ67ÿ585ÿ 9ÿf 8a ÿ a 8 ÿ7585ÿ7 9
 62968ÿ58ÿ9  ÿ4ÿ 68ÿ ÿ8ÿ957 ÿD ÿ 68ÿ8D 8ÿÿ  84
74ÿ ÿ 68ÿ8ÿ  ÿ58ÿ55ÿ5ÿ ÿ7 9  hÿÿ8k94ÿ ÿa ÿÿa55ÿ52
   95 ÿ9ÿÿ:ÿ52ÿ ÿ 8 ÿ@9ÿ9_ÿdBBBÿllÿ9ÿÿ:ÿ 95ÿbÿ52ÿ ÿ45ÿ@9ÿ9_ÿdBBBÿl
9`ÿÿa 856 ÿÿ86 ÿ628ÿ957 5ÿ95 6 8ÿ78595ÿ6m6 ÿ89  ÿ
5 8ÿD Bÿÿ 68ÿ  ÿ ÿ 5 Bÿÿ> ÿ568ÿ ÿ5ÿ86ÿ5ÿ ÿ 8ÿ52ÿ ÿ9 B
no7ÿp4ÿ/ÿq.-44ÿr+1s+6tÿ@ÿa6 ÿÿ ÿ ÿ7689 ÿ 68ÿ67ÿ585
 9ÿÿ ÿdÿ ÿÿÿ8858 ÿ285ÿ7 85 ÿ5 8ÿ ÿ 68ÿÿ5ÿ258ÿ
76875 ÿ52ÿ8 ÿ68ÿ ÿ7 85ÿ 7 8ÿcÿ:;9;ÿ5ÿ@66 ÿ9`ÿ:;:;ÿfj9 7ÿ258ÿ9

                                                                                         0
12345ÿ78Case
         9989981:14-md-02542-VSB-SLC
                  8ÿ 8 ÿ54ÿ5ÿ15 Document
                                          949ÿ31582ÿ 4ÿ4Filed
                                                   1323-1 583ÿ05/07/21
                                                                 5ÿ75Page
                                                                           ÿ172
                                                                               ÿofÿ191
                                                                                         ÿ119ÿ
ÿ23ÿ5ÿ15 949ÿ82ÿ 34ÿ923ÿ 8 ÿ54ÿ5ÿ15 949ÿ5ÿ1ÿÿ!ÿÿ119
ÿ"ÿ#48$4ÿ 4ÿ%&4442ÿ'99ÿ74(459%")
*+,-ÿ/01ÿ2+1ÿ21034ÿ56ÿ-+1ÿ71--81319-:ÿÿ<4158ÿ9ÿ5443ÿÿÿ=!ÿ882ÿ82ÿ
%&4442ÿ>123%ÿ9ÿ34958(43ÿ82ÿ 4ÿ&8182ÿÿ&4442ÿ23ÿ4494ÿ#%&4442
54442%")ÿÿ? 4ÿ&4442ÿ>123ÿ 8ÿ(4ÿ1943ÿÿÿ&4442ÿ'99ÿ74(459ÿ ÿ91(8
ÿ84ÿ23ÿ$83ÿ8ÿ45ÿ5249@ÿ449ÿ23ÿ99ÿ23ÿ 45ÿ4A 42949ÿ$4ÿ(442
343143)ÿÿ&4442ÿ'99ÿ74(459ÿ 8ÿ8$4ÿ1 ÿ4582ÿ58 9ÿÿ914ÿ<4158)ÿÿ2ÿ129 43
 4B9ÿ5ÿ129ÿ548282ÿ82ÿ 4ÿ&4442ÿ>123ÿ45ÿ429ÿ54ÿ34ÿÿ&4442
'99ÿ74(459ÿ 8ÿ(4ÿ38958(143ÿCDÿFGHIÿÿ'29145ÿ4 59)
J5KÿL5ÿM5NÿO1-ÿ,ÿP,Q319-:ÿÿRÿÿ )<415823854S15 945&4442)ÿÿT4ÿ5
3 23ÿ 4ÿ284ÿ23ÿÿ8ÿ5)ÿÿ'89ÿ19ÿ(4ÿ91(843ÿ2824ÿ5ÿ95B43ÿ23
843ÿ95ÿ8,-10ÿ-+,9ÿUN8QÿVWXÿYZYV[
*+,-ÿ/01ÿ\Qÿ]-+10ÿ]^-_594:ÿÿÿ1ÿ3ÿ2ÿ 2ÿÿ(4ÿ4ÿ(123ÿ(ÿ 4ÿ&4442ÿ1
ÿ9423ÿÿ54`149ÿ5ÿ4A1982ÿ95ÿ8,-10ÿ-+,9ÿ\,QÿVaXÿYZYV)ÿÿÿ1ÿ4A134ÿ1594ÿ1ÿ 8ÿ2
5448$4ÿ2ÿ24ÿ(1ÿ1ÿ 8ÿB44 ÿ15ÿ58 ÿÿ914ÿ<4158ÿ5ÿ 4ÿ89ÿ82ÿ 4ÿ829ÿ9
9 48T43ÿ82ÿ 4ÿ&4442ÿ54442)ÿÿÿ1ÿ3ÿ2ÿ4A134ÿ1594ÿ1ÿÿ(b4ÿÿ 4
&4442ÿ(ÿ 5882ÿÿ 4ÿ'15ÿ4A 8282ÿ ÿ1ÿ3ÿ2ÿ8B4ÿ 4ÿ&4442ÿ5ÿ 4
5249ÿ449ÿ95ÿ8,-10ÿ-+,9ÿ\,QÿVcXÿYZYV)ÿÿd1ÿ 8ÿ98ÿ(4ÿ(123ÿ(ÿ 4ÿ&4442ÿ8ÿ15
(b482ÿ89ÿ54b443)ÿÿÿ1ÿ3ÿ2 82ÿ1ÿ 8ÿ2ÿ5448$4ÿ2ÿ&4442ÿ(424T9eÿ1ÿ 8ÿ(4
(123ÿ(ÿ 4ÿ&4442eÿ23ÿ1ÿ 8ÿ8$4ÿ1 ÿ4582ÿ58 9ÿÿ914ÿ<4158)ÿ>5ÿ3489ÿ2ÿ
ÿ ÿ1ÿ5ÿ(b4ÿ494ÿ543ÿ 4ÿ2ÿ5ÿ284ÿ$8(4ÿ
      )<415823854S15 945&4442))
f_9,8ÿ/^^05g,8ÿJ1,0_9h[ÿÿ? 4ÿ'15ÿ 8ÿ3ÿÿ4582ÿ2ÿ124ÿÿÿÿjÿ))ÿk9452ÿ
 4ÿl)&)ÿm8958ÿ'15ÿ5ÿ 4ÿ&1 452ÿm8958ÿÿn4 ÿd5Bÿ? 153ÿ759 ÿl)&)ÿ'15 194
ÿ>4ÿ&`154ÿn4 ÿd5Bÿndÿoÿ5ÿ(ÿ44 28ÿ5ÿ44528ÿ429ÿÿ298345
   4 45ÿÿ 5$4ÿ 4ÿ&4442ÿ5249@ÿ449ÿ4A 42949ÿ23ÿ'99ÿ4 549428$4ÿ945$84
 539ÿ9ÿ34843ÿ82ÿ 4ÿn84)ÿÿd1ÿ5ÿ15ÿ524ÿÿ9Bÿÿ 45ÿ23ÿ9 4Bÿÿ 4
 4582ÿÿ15ÿ 2ÿ4A 4294ÿ(1ÿ1ÿ32@ÿ$4ÿ)ÿÿ? 4ÿ>82ÿ 5$ÿp4582ÿ34ÿ
 24ÿ9ÿ 4Bÿ 4ÿ&4442ÿ 4(984ÿ5415)
                                                                                                  0
123ÿ5236Case
          ÿ789231:14-md-02542-VSB-SLC
                      28ÿÿÿDocument
                                          1323-1
                                                      !"Filed
                                                              #05/07/21
                                                                    $%&%'ÿ
                                                                            Page  ÿof191
                                                                                 173       
ÿ!"ÿ(ÿ#$%'ÿ)&ÿ*+,ÿ-"$ÿ(%"&'ÿ.ÿ/&0ÿ123456ÿ#"$'
7(ÿ14222ÿ&ÿ"$$ÿ&$$89ÿ284338:1;8<1;4ÿÿ=$"ÿ=&$ÿ"ÿ"$&ÿ>ÿ&"ÿ"
?"@$"9&0&%'ÿ!"9!&%'ÿ@$"&%'ÿ"ÿ!ÿ&ÿ&?ÿ!&!ÿ!
=&Aÿ(=BCÿ#D%ÿ"ÿ!@E))9D&&F'ÿ&ÿFÿ!ÿ&9Gÿ&9ÿ!ÿ=$?ÿ&9ÿ!ÿ=&
9&ÿ!ÿH#ÿ,ÿ=&ÿ9&ÿ!ÿ#&!ÿ,ÿ&9ÿ+ÿI&?'ÿ,"$ÿ"?ÿJ&D!"ÿH#
=&!&'ÿK<<ÿ"$ÿ#'ÿ+ÿI&?'ÿ+Iÿ2<<<:
LMNOPNÿQRÿSRTÿURSTOUTÿTVNÿURWXTÿRXÿTVNÿURWXTÿUMNXYZPÿR117UNÿ
#.HC=Bÿ*+,ÿ-"$ÿ(%"&

C$"ÿ-?
!@E)) !"#$%&%ÿ




                                                                                               0
         Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 174 of 191




12ÿ456789ÿ7 ÿ ÿ47 ÿ 82ÿ
 7ÿ ÿ7 85 ÿ ÿ5ÿ8ÿ ÿ 82
7  ÿ 8ÿ 845ÿÿ84228ÿÿ7 5ÿ758
 ÿ4 85ÿ ÿ 6  ÿ4542
1ÿÿ7 5ÿ



 !1ÿ"#$%&' 'ÿ()
*+,ÿ./012ÿ34567689:196;7ÿC
< ÿ=>ÿ>?>=ÿ?@A=>ÿB


1 BBD ÿ=>ÿ ÿ 85ÿ ÿ>?>=ÿE"# FF28G&1"&ÿ"#ÿ!&# Eÿÿ1 ÿ ÿ 5ÿÿÿ4 85
 ÿ ÿ 6  ÿ4542 ÿ 562  ÿIJÿLMNÿOMPLQRÿSLMMJÿTUPJVWQJÿXQJRYMZXML[Mÿ\U]]MM
^JVQVLP_Vÿ̀QVQRWVQUJÿa 5AÿD2225ÿ26557525ÿ ÿ4 bcÿ ÿ ÿ5ÿ758429ÿ ÿ 82ÿd8 
e5 2fÿe'Dÿghÿ>ij>ÿk7 2ÿ6 85ÿghÿ=A=j6?>ij>%1(1Dÿ4429ÿ22ÿghÿ=A=l
?lm@?%1(1Dÿ7 2ÿÿÿB82  ÿ ÿ'2825ÿ ÿ5ÿ5ÿ25ÿ ÿ'2825ÿ1 8ÿ
  ÿ)58ngÿÿÿ 6  ÿÿ ÿ ÿ 82ÿd8 ÿe5 2ÿ&4gÿao 82ofÿ655752p9ÿ5
29ÿ655752p 8ÿqÿ88229ÿ2629ÿqÿk4q9ÿÿ4567 42ÿ45ÿÿrÿ ÿ 6 8ÿrs8
6  8ÿ5ÿ22p 8ÿ5ÿ78425ÿ ÿ5ÿ7 ÿ ÿ758425 ÿ 82ÿ 7ÿa7 ÿ
47 ÿ ÿ 2 ÿ ÿ ÿ5ÿ758429ÿb824 5ÿ758ÿ 82ÿ5ÿ45ÿ24 42ÿ ÿ24 ÿ678
    ÿ5ÿ4567 2ÿ45ÿÿ4 b8ÿ 82ÿqÿ ÿ  86 ÿ78ÿÿ6 84 ÿ5ÿ
55275ÿ ÿ 82ÿÿÿ7 fÿÿ2 ÿ82r426 ÿ5ÿÿ25429ÿ ÿÿ1 4425 ÿ=
qÿ>ÿ ÿÿD qÿ1 86 ÿ925ÿ ÿ5ÿ5ÿ25ÿ=iÿ1 4425 ÿ=ÿqÿ>ÿ1 4429ÿlÿ ÿÿD q
q5ÿ925ÿ ÿ5ÿ5ÿ25ÿ=iÿ1 4429ÿ=jÿqÿ 82ÿq ÿÿ26557525
458ÿÿ4567 42ÿ  ÿ ÿ7854429ÿÿ45 6258ÿ458ÿÿ82 42625ÿ2t425ÿq
58ÿq gÿÿ 82ÿ2 ÿÿ4 425 gÿÿÿB82  ÿ5ÿÿ ÿ785 425ÿ87 45ÿ ÿ 58
 ÿÿ4 425 g

                                                                                        0
123456ÿ89Case
           ÿ 481:14-md-02542-VSB-SLC
                     ÿ8ÿÿ8 6ÿ Document
                                          84ÿÿÿÿ
                                                    1323-1       !
                                                             Filed    ÿ"ÿ!#$Page
                                                                   05/07/21   175
                                                                                   ÿ%&
                                                                                       ofÿ
                                                                                         '191
                                                                                           (!
%&#ÿÿ')&ÿ*&$+ÿ*,-&ÿ!ÿÿ.#ÿ/!$ÿ"ÿ&ÿ# $#$ÿÿ!ÿ%&ÿ!
!ÿÿ*&$+ÿ"ÿ%&ÿ!ÿÿ0!$!ÿ'!ÿÿ 1$#ÿÿ0!#2ÿ&!#ÿÿ3ÿÿ4ÿ
#$(5ÿÿ6787ÿÿ89ÿÿ+#ÿÿ6767ÿ:;'#ÿÿ'(ÿ!ÿÿ<&$$''$1!ÿ
=$$$$2ÿ%&ÿ!ÿÿ'(ÿ>'#&ÿ&!#ÿÿ3ÿÿ69ÿÿ(?ÿÿ6788ÿÿ89ÿ
+#ÿÿ67672ÿ"ÿÿÿ<&$$''$1!ÿÿ@AÿB!2ÿ!ÿÿ'(ÿ5!ÿA5
 $?ÿÿ8Cÿÿ<&$ÿÿ678Dÿÿ89ÿÿ+#ÿÿ6767Eÿ:''#$0(!#2ÿÿF=$(5 ÿ
'&ÿÿ(!ÿ''#$0FEG
1H3I89ÿ9 6ÿ9ÿ5 46 9ÿ8ÿ38 ÿÿÿ*&$+ÿAÿ'#ÿ+ÿJD8ÿ($!ÿÿ&!ÿFK!ÿ
'&Fÿ'(ÿÿ'$5ÿ!ÿÿ.#$&'$1!ÿÿ'&ÿ"ÿL!$%&$#ÿ:FM'&FEGÿÿ.ÿK!ÿ
'&ÿÿ&#$$?)ÿÿ+ÿÿÿ=$(5ÿÿ'&ÿÿ(!ÿ''#$0ÿ%&
!#!ÿ&!ÿ'(ÿ0)$ÿ"ÿ#&!2ÿ&Nÿÿ+ÿÿ'#ÿ"ÿA!$ÿ
5+ÿ"ÿÿ&'$ÿ#ÿ+#GÿÿOÿ=$(5ÿÿ'&ÿÿ(!ÿ''#$0
 !&!'$)!ÿÿ'$#ÿ'Aÿÿ(!ÿÿ*&$+GÿÿOÿ'A%&ÿ!ÿ'5ÿÿÿ$(#
%&ÿ%&!ÿ!ÿÿK!ÿÿ'&ÿ&Nÿÿ%&ÿÿ$'!ÿ#ÿÿ+ÿÿ
=$(5ÿÿ'&ÿÿ(!ÿ''#$0ÿÿ$#$5&$)!ÿ+P!ÿÿ%&ÿ'$ÿ-!&(
@#G
1HQ ÿ84 ÿ8ÿRS ÿÿÿT$$#ÿUUUG*&$+B!$'#V&'AW##(!#G'(ÿÿ$?ÿ
 !#'$1!ÿÿ'+ÿÿ!#$L''$1!ÿ"ÿÿ>(&$ÿÿ'(GÿÿOÿ'(ÿ5!
!#ÿ!ÿ3!ÿÿ!0$ÿÿ' ÿ689ÿ8ÿXYÿ8ÿZ34ÿ8ÿ[\[X]ÿÿ 6ÿ 989
684 ÿÿ4^ÿ_8^`
1235ÿ9ÿR4689ÿ86S ÿÿÿW$ÿ!ÿÿ#ÿ+(!#ÿ5$+ÿÿÿM'&2ÿ&
!0$ÿ&!ÿ$'$#&ÿÿ;'&$1!ÿ689ÿ8ÿXaÿ8ÿ b ÿ8ÿ[\[XGÿÿW$ÿÿ;'&"2ÿ!ÿ'$5$)
$!2ÿÿ'!0)ÿ&ÿ'Aÿÿ(!ÿÿ*&$+ÿÿ'(ÿÿÿM''$!ÿ+P!
ÿ'$L'ÿ!ÿÿM'&GÿÿW$ÿ!ÿÿ;'&"2ÿ&ÿ$!#!ÿ&!ÿ5<'$1!ÿÿM'&ÿ
'$#ÿ!#ÿÿ$5&!ÿ;$'!ÿÿ%&Nÿÿ!ÿÿM'&ÿÿÿÿA!$ÿÿ
5+ÿ689ÿ8ÿXcÿ8ÿ b ÿ8ÿ[\[XGÿÿW$ÿÿ'A?ÿ&ÿ5<'$1!2ÿ&#ÿ+&$)ÿ+(!#
5$+ÿÿÿM'&GÿÿW$ÿ!ÿA'ÿ!2ÿ!ÿ'$5$)ÿ!$!+P!ÿ5!L'$ÿÿM'&dÿ#)
+(!#ÿ5$+ÿÿÿM'&ÿ"ÿ!&!'$)ÿÿ'$#ÿ'Aÿÿ(!ÿÿ*&$+GÿV
'!'ÿ#ÿ5ÿ'1(ÿ;'&$ÿÿ !#ÿ&!ÿ5<'$1!2ÿÿÿ0$1!ÿ'(#ÿÿ
!#$L''$1!ÿ!ÿUUUG*&$+B!$'#V&'AW##(!#G'(G
                                                                                                0
12345674Case
          8ÿ35ÿ81:14-md-02542-VSB-SLC
                      8746ÿ356448ÿÿÿ ÿÿ1323-1
                                           Document   Filed
                                                               ÿ05/07/21
                                                                    ÿ!Page
                                                                             ÿÿ"176
                                                                                    ÿ!ÿof#
                                                                                             $ÿ!ÿ%&%'
                                                                                            191

ÿ(ÿ'&)&&ÿ*ÿ,*-ÿ.$ÿ!ÿ(/-ÿÿÿÿ!ÿ0(//$ÿ!ÿ*ÿ11*ÿ!ÿ0(//$ÿ2ÿ!ÿ34
5$6-ÿ.7$$!ÿ8(.ÿ12ÿ9$/.$(-ÿ"&ÿ:$;ÿ2<-ÿ34ÿ5$6-ÿ35ÿ'&&&=-ÿ$ÿ>$ÿ,!$(
/?@$(ÿ$ÿ/@$(-ÿ>ÿ$(!ÿ(ÿ>ÿÿA!$-ÿ$(ÿ.$$$(ÿ!ÿ$(
$7!$(-ÿ$(ÿ7(/$(ÿ;ÿ(ÿ!#!$(ÿ!ÿ(4$(ÿ!ÿB>(//ÿ!ÿ7>$ÿ(7Cÿ(
!/ÿÿÿ3$/D@*ÿÿ1(/!ÿ$ÿ(ÿ$7!$ÿ>!ÿ($/ÿ$,>ÿ;ÿ.ÿÿ
!ÿÿ(ÿ7$-ÿ>$ÿ$ÿ(ÿ$7/$$*ÿÿEÿ?.ÿ!ÿÿA!ÿ!ÿ>$@ÿ!D/4
>!ÿ,-ÿ>$ÿ$ÿ<ÿ!ÿ$(/ÿÿ(/$ÿFÿ!ÿA!$ÿ$ÿ7!!*
G88ÿ 565ÿHIJÿ46K H8746ÿÿL(/ÿFFF*M7N!/O.(2//,/*$,-ÿ(
ÿM7ÿN!/ÿO.((ÿA//(/ÿ2//,/-ÿP$ÿQ30ÿE7ÿA!,(//$-ÿO*R*ÿS$TÿU'VW%X
2//-ÿYAÿUW'''*ÿ$ÿ,ÿ(ÿ7$ÿÿ'ZWVVZ=U"Z&U"W*ÿÿ,[ÿ>!ÿ$,(ÿ$ÿ$(
$7!$(ÿ!ÿÿ!,!ÿ$/4ÿÿFFF*6>?$T*$,-ÿFFF*F.?.*$,-
FFF*>(FF*$,-ÿ!ÿÿÿ(/ÿ!ÿT>!/(ÿ!ÿÿÿ/4[(ÿ!ÿ2(/,ÿOA9Bÿ
.//>()PP?*;(!*($/(*7$4ÿ$ÿ4(/ÿÿ$Dÿ!ÿ(/$ÿ!ÿÿ!ÿ0(//$ÿ!ÿ$(
(/!$(ÿ1!$(ÿ!ÿ0(//$ÿ2ÿ!ÿ34ÿ5$6-ÿ0ÿO/6ÿ8$;.-ÿ1*2*ÿ9$/.$(-ÿ\&&
Oÿ2//-ÿ3Fÿ5$6-ÿ35ÿ'&&&=*
]^ÿ_`ÿa^bc]dec`ÿa^]ÿ̀fÿghdic]1fÿ]dÿa^]ÿf1ÿ^jdad]1ÿk`fÿ_`ah`g1hd^ÿk`fÿghdic]1fÿ
:13ÿQ30ÿE7ÿA!,(//$

B/!ÿE6(
.//>)PPFFF*M7N!/O.(2//,/*$,ÿ
2R1B9ÿQ30ÿE7ÿA!,(//$




                                                                                                    0
Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 177 of 191




                - EXHIBIT E -
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 178 of 191
              81,7('67$7(6',675,&7&2857)257+(6287+(51',675,&72)1(:<25.
                                         
,I\RXERXJKW.HXULJ.&XS3RUWLRQ3DFNVIURPSHUVRQV27+(57+$1.HXULJ
 DQGQRWIRUWKHSXUSRVHRIUHVDOH L EHWZHHQ6HSWHPEHUDQG$XJXVW
    LQWKH8QLWHG6WDWHV H[FHSW0LVVLVVLSSLDQG5KRGH,VODQG  LL 
 EHWZHHQ0DUFKDQG$XJXVWLQ0LVVLVVLSSLRU LLL EHWZHHQ
  -XO\DQG$XJXVWLQ5KRGH,VODQG\RXPD\EHHQWLWOHGWR
                     SD\PHQWIURPDFODVVDFWLRQVHWWOHPHQW

                 $IHGHUDOFRXUWDXWKRUL]HGWKLV1RWLFH7KLVLVQRWDVROLFLWDWLRQIURPDODZ\HU
                                 
    3DUDXQDQRWLILFDFLyQHQHVSDxROYLVLWHZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRPROODPH
                                                     
                                                          
      x .HXULJ*UHHQ0RXQWDLQ,QF ³.HXULJ´ KDVDJUHHGWRSD\PLOOLRQ WKH³6HWWOHPHQW$PRXQW´ 
          LQWRDIXQG WKH³)XQG´ WRIXOO\VHWWOHDQGUHOHDVHFODLPVRIDOOSHUVRQVLQWKH8QLWHG6WDWHVDQGLWV
          WHUULWRULHVZKRSXUFKDVHGIURPSHUVRQV 27+(57+$1.HXULJDQGQRWIRUWKHSXUSRVHRIUHVDOH
          .HXULJ.&XS3RUWLRQ3DFNVGXULQJWKHWLPHSHULRGVHWIRUWKDERYHDVGHVFULEHGLQWKHVHWWOHPHQW
          DJUHHPHQW ³6HWWOHPHQW´ 
          
      x 7KH )XQG ZLOO EH XVHG WR SD\ 6HWWOHPHQW &ODVV 0HPEHUV ZKR VHQG LQ D YDOLG &ODLP )RUP DQ
          DWWRUQH\V¶IHHDZDUGQRWWRH[FHHGRIWKH6HWWOHPHQW$PRXQWDQGWREHGHWHUPLQHGE\WKH
          &RXUW DQ\ LQFHQWLYH DZDUGV QRW WR H[FHHG  IRU HDFK &ODVV 5HSUHVHQWDWLYH DQG WR EH
          GHWHUPLQHGE\WKH&RXUWDQGOLWLJDWLRQFRVWVQRWWRH[FHHGPLOOLRQSOXVDQ\DGGLWLRQDOFRVWV
          RIVHWWOHPHQWFODLPVDGPLQLVWUDWLRQ,IWKHUHDUHDQ\XQFDVKHGFKHFNVRUDPRXQWVUHPDLQLQJLQWKH
          )XQG DIWHU SD\PHQWV WR 6HWWOHPHQW &ODVV 0HPEHUV DWWRUQH\V¶ IHHV LQFHQWLYH DZDUGV OLWLJDWLRQ
          FRVWVDQGVHWWOHPHQWFODLPVDGPLQLVWUDWLRQFRVWVDUHPDGHWKDWPRQH\ZLOOEHGLVWULEXWHGF\SUHV
          WR &RQVXPHU 5HSRUWV DQ LQGHSHQGHQW QRQSURILW RUJDQL]DWLRQ WKDW ZRUNV VLGH E\ VLGH ZLWK
          FRQVXPHUVWRFUHDWHDVDIHIDLUDQGWUDQVSDUHQWPDUNHWSODFH

      x 7KH6HWWOHPHQWUHVROYHVDODZVXLWDOOHJLQJWKDW.HXULJPRQRSROL]HGRUDWWHPSWHGWRPRQRSROL]H
         DQGUHVWULFWHGUHVWUDLQHGIRUHFORVHGDQGH[FOXGHGFRPSHWLWLRQLQRUGHUWRUDLVHIL[PDLQWDLQRU
         VWDELOL]HWKHSULFHVRI.HXULJ.&XS3RUWLRQ3DFNVDWDUWLILFLDOO\KLJKOHYHOVLQYLRODWLRQRI6HFWLRQV
         DQGRIWKH6KHUPDQ$FW86&DQG6HFWLRQRIWKH&OD\WRQ$FW86&
         DQGYDULRXVVWDWHDQWLWUXVWXQIDLUFRPSHWLWLRQFRQVXPHUSURWHFWLRQXQMXVWHQULFKPHQWDQGRWKHU
         ODZV
         
      x 7KHWZRVLGHVGLVDJUHHRQZKHWKHU3ODLQWLIIVDQGWKH6HWWOHPHQW&ODVVFRXOGKDYHSUHYDLOHGDWWULDO
         .HXULJFRQWLQXHVWRGHQ\DOORI3ODLQWLIIV¶DOOHJDWLRQVDQGE\HQWHULQJLQWRWKH6HWWOHPHQW.HXULJ
         KDVQRWFRQFHGHGWKHWUXWKRUYDOLGLW\RIDQ\RIWKHFODLPVDJDLQVWLW
         
      x <RXUOHJDOULJKWVDUHDIIHFWHGZKHWKHU\RXDFWRUGRQ¶WDFW5HDGWKLV1RWLFHFDUHIXOO\
         




                                     

 .HXULJ.&XS3RUWLRQ3DFNVPHDQVVLQJOHVHUYHEHYHUDJHSRUWLRQSDFNVPDQXIDFWXUHGRUOLFHQVHGE\.HXULJWKDWDUH
FRPSDWLEOHZLWK.HXULJEUHZHUV$3RUWLRQ3DFNPDQXIDFWXUHGRUOLFHQVHGE\.HXULJZLOOJHQHUDOO\GLVSOD\WKH.HXULJ
EUDQGQDPHRUORJRRQWKHSDFNDJH

                                                          ϭ
                                                           
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 179 of 191


                 <285/(*$/5,*+76$1'237,216,17+,66(77/(0(17
                                                        
    
                                                            ,I\RXVXEPLWDYDOLG&ODLP)RUPE\-XO\
    68%0,7$&/$,0)250
                                                            DQGWKHFODLPLVDFFHSWHG\RXPD\EHHOLJLEOHWR
                                                            UHFHLYH D FDVK UHIXQG LQ WKH IRUP RI HOHFWURQLF
                                                            SD\PHQWRUDFKHFNDQGZLOOJLYHXSFHUWDLQULJKWV
                                                            WRVXH.HXULJ
    
                                                            7KLVLVWKHRQO\RSWLRQWKDWDOORZV\RXWRVXH.HXULJ
    (;&/8'(<2856(/)
                                                            RQ\RXURZQUHJDUGLQJWKHOHJDOFODLPVLQWKLVFDVH
                                                            EXW \RX ZLOO QRW UHFHLYH FRPSHQVDWLRQ XQGHU WKH
                                                            6HWWOHPHQW7KHGHDGOLQHIRUH[FOXGLQJ\RXUVHOILV
                                                            0D\
    
                                                            :ULWHWRWKH&RXUWDERXWZK\\RXGRQRWOLNHWKH
    2%-(&7
                                                            6HWWOHPHQW7KHGHDGOLQHIRUREMHFWLQJLV0D\
                                                            
    
                                                            ,I\RXGRQRWKLQJ\RXZLOOUHFHLYHQRPRQH\IURP
    '2127+,1*
                                                            WKH6HWWOHPHQWEXW\RXZLOOVWLOOEHERXQGE\WKH
                                                            6HWWOHPHQWDQG\RXZLOOJLYHXSFHUWDLQULJKWVWRVXH
                                                            .HXULJ

      x 7KHVHULJKWVDQGRSWLRQV²DQGWKHGHDGOLQHVWRH[HUFLVHWKHP²DUHH[SODLQHGLQWKLV1RWLFH
         
      x 7KH&RXUWLQFKDUJHRIWKLVFDVHVWLOOKDVWRGHFLGHZKHWKHUWRDSSURYHWKH6HWWOHPHQW&RPSHQVDWLRQ
         ZLOOEHLVVXHGLIWKH&RXUWDSSURYHVWKH6HWWOHPHQWDQGDIWHUDSSHDOVDUHUHVROYHGLIDQ\3OHDVHEH
         SDWLHQW
         
                                         %$6,&,1)250$7,21

    :K\ZDVWKLV1RWLFHLVVXHG"

7KLV1RWLFHZDVLVVXHGEHFDXVHD&RXUWKDVSUHOLPLQDULO\FHUWLILHGWKLVFDVHDVDFODVVDFWLRQODZVXLWIRU
VHWWOHPHQWSXUSRVHVRQO\DQG\RXUULJKWVPD\EHDIIHFWHG,I\RXERXJKW.HXULJ.&XS3RUWLRQ3DFNVIURP
VRPHRQHRWKHUWKDQ.HXULJDQGQRWIRUWKHSXUSRVHRIUHVDOH L EHWZHHQ6HSWHPEHUDQG$XJXVW
LQWKH8QLWHG6WDWHV H[FHSW0LVVLVVLSSLDQG5KRGH,VODQG  LL EHWZHHQ0DUFKDQG$XJXVW
LQ0LVVLVVLSSLRU LLL EHWZHHQ-XO\DQG$XJXVWLQ5KRGH,VODQG\RXPD\
KDYHOHJDOULJKWVDQGRSWLRQVLQWKLVFDVH7KLV1RWLFHH[SODLQVDOORI\RXUULJKWVLQGHWDLOEHORZ-XGJH
9HUQRQ6%URGHULFNRIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUNLVRYHUVHHLQJ
WKLV FODVV DFWLRQ 7KH FDVH LV NQRZQ DV ,Q UH .HXULJ *UHHQ 0RXQWDLQ 6LQJOH6HUYH &RIIHH $QWLWUXVW
/LWLJDWLRQ0'/1R0DVWHU'RFNHW1RPG96%6/&&LYLO$FWLRQ1R
96%6/&7KHSHRSOHZKRVXHGDUHFDOOHGWKH3ODLQWLIIV7KHFRPSDQ\WKH\VXHG.HXULJ*UHHQ0RXQWDLQ
,QFLVFDOOHGWKH'HIHQGDQWRU.HXULJ

                                  




                                                       Ϯ
                                                        
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 180 of 191

 :K\LVWKLVDFODVVDFWLRQ"

,QDFODVVDFWLRQRQHRUPRUHSHRSOHFDOOHG³&ODVV5HSUHVHQWDWLYHV´ LQWKLVFDVH:DVLI%DOD<HOGD0HVEDK
%DUWOHWW /DYLQLD 6LPRQD %LDVHOO /LQGD %RXFKDUG %RXFKDUG  6RQV *DUDJH ,QF /XNH &XGG\ -RQQD
'XJDQ(ULQ'XQEDU/DUU\*DOODQW'HQLVH*LOPRUH3DWULFLD+DOO-HQQLIHU+DUULVRQ7HHQD0DULH-RKQVRQ
/RUL-R.LUNKDUW.RUL/RGL9LYLG+DLU6WXGLR//&:DXQHWD'LEEHUQ-RKQ/RKLQ$QJXV0DFGRQDOG
(GJDU 0HGLQD -HQQLIHU 0LOHLNRZVN\ %ULHU 0LOOHU 0LQRU 'DYLG : 1DWLRQ 3DWULFLD - 1HOVRQ -XOLH
5DLQZDWHU%HWW\5DPH\/DXUHQ-LOO6FKQHLGHU6KLUOH\$QQH6FKURHGHU-DVRQDQG$P\6WUDWPDQDQG
7RQL:LOOLDPV FROOHFWLYHO\³3ODLQWLIIV´ VXHRQEHKDOIRIDOOSHRSOHZKRKDYHVLPLODUFODLPV7RJHWKHU
WKHVHSHRSOHDUHFDOOHGD6HWWOHPHQW&ODVVRU6HWWOHPHQW&ODVV0HPEHUV2QHFRXUWUHVROYHVWKHLVVXHVIRU
DOO6HWWOHPHQW&ODVV0HPEHUVH[FHSWIRUWKRVHZKRH[FOXGHWKHPVHOYHVIURPWKH6HWWOHPHQW&ODVV+HUH
WKH&RXUWKDVFHUWLILHGDFODVVDFWLRQIRUVHWWOHPHQWSXUSRVHVRQO\0RUHLQIRUPDWLRQDERXWZK\WKLVLVD
VHWWOHPHQWFODVVDFWLRQFDQEHIRXQGLQWKH&RXUW¶V2UGHU*UDQWLQJ,QGLUHFW3XUFKDVHU3ODLQWLIIV¶8QRSSRVHG
0RWLRQIRU3UHOLPLQDU\$SSURYDORI&ODVV$FWLRQ6HWWOHPHQWDQG$SSURYDORI&ODLPV$GPLQLVWUDWRUDQG
&ODVV1RWLFH3ODQZKLFKLVDYDLODEOHDWZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP

 :K\LVWKHUHD6HWWOHPHQW"

7KH&RXUWGLGQRWGHFLGHLQIDYRURI3ODLQWLIIVRU.HXULJ3ODLQWLIIVWKLQNWKH\ZRXOGKDYHSUHYDLOHGDWWULDO
.HXULJWKLQNVWKH3ODLQWLIIVZRXOGQRWKDYHZRQDQ\WKLQJDWDWULDO%XWWKHUHZDVQRWULDO,QVWHDGERWK
VLGHVDJUHHGWRWKLV6HWWOHPHQW7KDWZD\WKH\DYRLGWKHULVNDQGFRVWRIDWULDODQGWKH6HWWOHPHQW&ODVV
0HPEHUVZLOOUHFHLYHFRPSHQVDWLRQ7KH&ODVV5HSUHVHQWDWLYHVDQGWKHLUDWWRUQH\VWKLQNWKH6HWWOHPHQWLV
EHVWIRUDOO6HWWOHPHQW&ODVV0HPEHUV
                                                      
                                  7+(&/$,06,17+(/$:68,7

 :KDWLVWKHODZVXLWDERXW"

7KHODZVXLWKDVEHHQSHQGLQJVLQFH WKH³$FWLRQ´ ,WFODLPVWKDW.HXULJPRQRSROL]HGRUDWWHPSWHGWR
PRQRSROL]HDQGUHVWULFWHGUHVWUDLQHGIRUHFORVHGDQGH[FOXGHGFRPSHWLWLRQLQRUGHUWRUDLVHIL[PDLQWDLQ
RUVWDELOL]HWKHSULFHVRI.HXULJ.&XS3RUWLRQ3DFNVDWDUWLILFLDOO\KLJKOHYHOVLQYLRODWLRQRI6HFWLRQV
DQGRIWKH6KHUPDQ$FW86&DQG6HFWLRQRIWKH&OD\WRQ$FW86&DQGYDULRXV
VWDWH DQWLWUXVW XQIDLU FRPSHWLWLRQ FRQVXPHU SURWHFWLRQ XQMXVW HQULFKPHQW DQG RWKHU ODZV 0RUH
LQIRUPDWLRQFDQEHIRXQGLQWKH7KLUG&RQVROLGDWHG$PHQGHG,QGLUHFW3XUFKDVHU&ODVV$FWLRQ&RPSODLQW
DYDLODEOHDWZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP

                              0(0%(562)7+(6(77/(0(17&/$66

 +RZGR,NQRZLI,DPDSDUWRIWKH6HWWOHPHQW&ODVV"

7KH&RXUWKDVFHUWLILHGWKLVFDVHIRUVHWWOHPHQWSXUSRVHVRQO\DVDFODVVDFWLRQ7KHFODVV WKH³6HWWOHPHQW
&ODVV´ LVGHILQHGDV

        $OO LQGLYLGXDOV DQG HQWLWLHV LQ WKH 8QLWHG 6WDWHV DQG LWV WHUULWRULHV WKDW SXUFKDVHG IURP
        SHUVRQVRWKHUWKDQ.HXULJDQGQRWIRUUHVDOH.HXULJ.&XS3RUWLRQ3DFNVGXULQJWKHSHULRG
        6HSWHPEHUWR$XJXVW H[FHSWIRUFODLPVXQGHU0LVVLVVLSSLODZ²ZKLFK
        DUHIRUSXUFKDVHVGXULQJWKHSHULRGIURP0DUFKWR$XJXVW²DQG5KRGH
        ,VODQG/DZ²ZKLFKDUHIRUSXUFKDVHVIURP-XO\WR$XJXVW 


                                                       ϯ
                                                       
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 181 of 191
([FOXGHGIURPWKH6HWWOHPHQW&ODVVDUH.HXULJDQGLWVSUHGHFHVVRUVVXEVLGLDULHVSDUHQWVDIILOLDWHVMRLQW
YHQWXUHUV DQG WKHLU GLUHFWRUV DQG H[HFXWLYH RIILFHUV DQG SDUWLHV WR DQ\ VXSSO\ UHWDLO RU GLVWULEXWLRQ
FRQWUDFWVZLWK.HXULJUHODWLQJWR.HXULJ.&XS3RUWLRQ3DFNVRU.HXULJEUHZHUVDVZHOODVDOOIHGHUDO
JRYHUQPHQWDO HQWLWLHV DQG LQVWUXPHQWDOLWLHV RI WKH IHGHUDO JRYHUQPHQW VWDWHV DQG WKHLU VXEGLYLVLRQV
DJHQFLHV DQG LQVWUXPHQWDOLWLHVDQ\MXGJH RU MXURUV DVVLJQHG WR WKLV FDVHWKH +RQ -RVHSK - )DUQDQ -U
  5HW ZKRVHUYHGDVDPHGLDWRULQWKLVFDVHDQGDQ\FODVVPHPEHUZKRH[FOXGHVWKHPVHOYHVDVVHWIRUWKLQ
4XHVWLRQ

7KH³6HWWOHPHQW&ODVV3HULRG´LVGHILQHGDV6HSWHPEHUWR$XJXVWLQFOXVLYHIRUSXUFKDVHV
LQWKH8QLWHG6WDWHV H[FOXGLQJ0LVVLVVLSSLDQG5KRGH,VODQG )RUSXUFKDVHVLQ0LVVLVVLSSLWKH6HWWOHPHQW
&ODVV3HULRGLVGHILQHGDV0DUFKWR$XJXVWLQFOXVLYH)RUSXUFKDVHVLQ5KRGH,VODQG
WKH6HWWOHPHQW&ODVV3HULRGLVGHILQHGDV-XO\WR$XJXVWLQFOXVLYH

                                      7+(6(77/(0(17%(1(),76

    :KDWGRHVWKH6HWWOHPHQWSURYLGH"

.HXULJKDVDJUHHGWRSD\LQDQRQUHYHUVLRQDU\IXQGLQIXOODQGFRPSOHWHVHWWOHPHQWDQGUHOHDVH
RIDOOFODLPVRI3ODLQWLIIVDQGWKH6HWWOHPHQW&ODVV0HPEHUVDVGHVFULEHGLQWKH6HWWOHPHQW7KH)XQGZLOO
EHXVHGWRSD\6HWWOHPHQW&ODVV0HPEHUVZKRVHQGLQDYDOLG&ODLP)RUPDIWHUDWWRUQH\V¶IHHVVHWWOHPHQW
DQGFODVVDGPLQLVWUDWLRQFRVWVDQGRWKHUH[SHQVHVKDYHEHHQGHGXFWHG<RXFDQQRWUHFHLYHFRPSHQVDWLRQ
XQOHVV\RXVXEPLWD&ODLP)RUPDVVHWIRUWKEHORZ

7KHYDOXHRIDQ\FODLPZLOOEHEDVHGRQWKHORFDWLRQRIWKHSXUFKDVHRIWKH.HXULJ.&XS3RUWLRQ3DFNDQG
DQ\SURRIRISXUFKDVH,QDFFRUGDQFHZLWKWKH3ODQRI$OORFDWLRQWKHYDOXHRIDFODLPZLOOEHFDOFXODWHGE\
WKHIROORZLQJPDWUL[

                                )RU3XUFKDVHV0DGHLQ          )RU3XUFKDVHV0DGHLQ
                                                                                           )RU3XUFKDVHV0DGHLQ
                                 5HSHDOHU6WDWHVRU           1RQ5HSHDOHU6WDWHVRU
                                                                                             )ORULGDRU,OOLQRLV
                                     7HUULWRULHV                   7HUULWRULHV

    3URRIRI3XUFKDVHRI
    .HXULJ.&XS3RUWLRQ
    3DFNIURPDSHUVRQRWKHU   RIFODLP              RIFODLP                RIFODLP
    WKDQ.HXULJ6XEPLWWHG
    ZLWK3URRIRI&ODLP




                                    

  7KHIROORZLQJDUH5HSHDOHU6WDWHVRU7HUULWRULHV$UL]RQD$UNDQVDV&DOLIRUQLD'LVWULFWRI&ROXPELD+DZDLL,RZD
.DQVDV0DLQH0DVVDFKXVHWWV0LFKLJDQ0LQQHVRWD0LVVLVVLSSL0LVVRXUL1HEUDVND1HYDGD1HZ+DPSVKLUH1HZ
0H[LFR1HZ<RUN1RUWK&DUROLQD1RUWK'DNRWD2UHJRQ5KRGH,VODQG6RXWK'DNRWD7HQQHVVHH8WDK9HUPRQW
:HVW9LUJLQLD:LVFRQVLQDQG*XDP


  7KHIROORZLQJDUH1RQ5HSHDOHU6WDWHVRU7HUULWRULHV$ODEDPD$ODVND&RORUDGR&RQQHFWLFXW'HODZDUH*HRUJLD
,GDKR ,QGLDQD .HQWXFN\ /RXLVLDQD 0DU\ODQG 0RQWDQD 1HZ -HUVH\ 2KLR 2NODKRPD 3HQQV\OYDQLD 6RXWK
&DUROLQD7H[DV9LUJLQLD:DVKLQJWRQ:\RPLQJ$PHULFDQ6DPRD3XHUWR5LFRWKH1RUWKHUQ0DULDQD,VODQGVDQG
WKH869LUJLQ,VODQGV

                                                           ϰ
                                                            
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 182 of 191

                               )RU3XUFKDVHV0DGHLQ         )RU3XUFKDVHV0DGHLQ
                                                                                         )RU3XUFKDVHV0DGHLQ
                                5HSHDOHU6WDWHVRU          1RQ5HSHDOHU6WDWHVRU
                                                                                           )ORULGDRU,OOLQRLV
                                    7HUULWRULHV                  7HUULWRULHV

    1R3URRIRI3XUFKDVHRI
    .HXULJ.&XS3RUWLRQ
    3DFNEXW3URRIRI        RIFODLPZLWKD       RIFODLPZLWKD        RIFODLPZLWKD
    3XUFKDVHRI.HXULJ        FXSPRFDS      FXSPRFDS         FXSPRFDS
    %UHZHU6XEPLWWHGZLWK
    3URRIRI&ODLP

    1R3URRIRI3XUFKDVHRI
    .HXULJ.&XS3RUWLRQ
                               RIFODLPZLWKD   RIFODLPZLWKD        RIFODLPZLWKD
    3DFNRU.HXULJ%UHZHU
                               FXSPRFDS            FXSPRFDS           FXSPRFDS
    6XEPLWWHGZLWK3URRIRI
    &ODLP

(DFK6HWWOHPHQW&ODVV0HPEHUZKRVXEPLWVDYDOLG&ODLP)RUPZLOOUHFHLYHLWVSURUDWDVKDUHRIWKH)XQG
DIWHU DWWRUQH\V¶ IHHVVHWWOHPHQW DQG FODVV DGPLQLVWUDWLRQ FRVWV DQG RWKHU H[SHQVHV KDYH EHHQ GHGXFWHG
EDVHGRQWKHYDOXHRILWVFODLPDJDLQVWDOOFODLPVVXEPLWWHG D³6HWWOHPHQW$ZDUG´ +RZHYHUDQ\FODLP
ZKRVHYDOXHLVOHVVWKDQWKHFRVWWRWUDQVPLWSD\PHQWZLOOQRWEHSDLG

6HWWOHPHQW&ODVV&RXQVHOZLOODVNWKH&RXUWWRDSSURYHDQDZDUGRIXSWRRIWKH6HWWOHPHQW$PRXQW
WR WKHP IRU DWWRUQH\V¶ IHHV XS WR  PLOOLRQ IRU H[SHQVHV SOXV DGGLWLRQDO FRVWV RI VHWWOHPHQW
DGPLQLVWUDWLRQXSWRWRHDFK&ODVV5HSUHVHQWDWLYHZKRZDVGHSRVHGLQWKH$FWLRQDQGXSWR
WRWKHUHPDLQLQJ&ODVV5HSUHVHQWDWLYHV

6HWWOHPHQW &ODVV &RXQVHO DW DSSURSULDWH WLPHV ZLOO DVN WKH &RXUW WR DZDUG VHWWOHPHQW DQG FODVV
DGPLQLVWUDWLRQ FRVWV LQFOXGLQJ WKH FRVW RI QRWLFH WR WKH 6HWWOHPHQW &ODVV  6HWWOHPHQW &ODVV &RXQVHO
SUHVHQWO\HVWLPDWHVWKDWWKHFRVWZLOOQRWH[FHHG

,IWKHUHDUHDQ\XQFDVKHGFKHFNVRUDPRXQWVUHPDLQLQJLQWKH)XQGDIWHU6HWWOHPHQW$ZDUGVDUHLVVXHGWR
6HWWOHPHQW&ODVV0HPEHUVWKDWPRQH\ZLOOEHGLVWULEXWHGF\SUHVWR&RQVXPHU5HSRUWVDQLQGHSHQGHQW
QRQSURILW RUJDQL]DWLRQ WKDW ZRUNV VLGH E\ VLGH ZLWK FRQVXPHUV WR FUHDWH D VDIH IDLU DQG WUDQVSDUHQW
PDUNHWSODFH

    +RZPXFKZLOOP\SD\PHQWEH"

<RXUVKDUHRIWKH)XQGZLOOGHSHQGRQWKHYDOXHRI\RXUFODLP7KHYDOXHRI\RXUFODLPZLOOEHEDVHGRQ
WKHORFDWLRQRIWKHSXUFKDVHRIWKH.HXULJ.&XS3RUWLRQ3DFNDQGDQ\SURRIRISXUFKDVH7KHPDWUL[VHW
IRUWKLQ3DUWDERYHZLOOEHXVHGWRYDOXH\RXUFODLP,I\RXVXEPLWDYDOLG&ODLP)RUP\RXZLOOUHFHLYH
\RXUSURUDWDVKDUHRIWKH)XQGDIWHUDWWRUQH\V¶IHHVVHWWOHPHQWDQGFODVVDGPLQLVWUDWLRQFRVWVDQGRWKHU
H[SHQVHVKDYHEHHQGHGXFWHGEDVHGRQWKHYDOXHRI\RXUFODLPDJDLQVWDOOFODLPVVXEPLWWHG+RZHYHULI
WKHYDOXHRI\RXUFODLPLVOHVVWKDQWKHFRVWWRWUDQVPLWSD\PHQW\RXZLOOQRWEHSDLG

    :KDWDP,JLYLQJXSWRVWD\LQWKH6HWWOHPHQW&ODVV"

8QOHVV\RXH[FOXGH\RXUVHOIIURPWKH6HWWOHPHQW\RXZLOOEHSDUWRIWKH6HWWOHPHQW&ODVVDQG\RXZLOOEH
ERXQGE\WKHUHOHDVHRIFODLPVLQWKH6HWWOHPHQW7KLVPHDQVWKDWLIWKH6HWWOHPHQWLVDSSURYHG\RXFDQQRW
VXHFRQWLQXHWRVXHRUEHSDUWRIDQ\RWKHUODZVXLWDJDLQVW.HXULJDVVHUWLQJDUHOHDVHGFODLP,WDOVRPHDQV
WKDWDOORIWKH&RXUW¶VRUGHUVZLOODSSO\WR\RXDQGOHJDOO\ELQG\RX,I\RXVLJQWKH&ODLP)RUPRUGR

                                                          ϱ
                                                          
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 183 of 191
QRWKLQJ\RXZLOODJUHHWRUHOHDVH.HXULJIURPDQ\DQGDOOFODLPVXQGHUIHGHUDODQGVWDWHODZWKDWDULVHIURP
WKHDOOHJDWLRQVLQWKLV$FWLRQ

                                7+(/$:<(565(35(6(17,1*<28

    'R,KDYHDODZ\HULQWKLVFDVH"

<HV7KH&RXUWKDVDSSRLQWHGWKHODZILUPVRI.DSODQ)R[ .LOVKHLPHU//37KLUG$YHQXHWK
)ORRU1HZ<RUN1<3HDUVRQ6LPRQ :DUVKDZ//39HQWXUD%OYG6XLWH6KHUPDQ
2DNV&$DQG:ROI+DOGHQVWHLQ$GOHU)UHHPDQ +HU]//30DGLVRQ$YHQXH1HZ<RUN
1<  DV 6HWWOHPHQW &ODVV &RXQVHO WR UHSUHVHQW \RX DQG WKH 6HWWOHPHQW &ODVV LQ WKLV FDVH 7KHVH
ODZ\HUVKDYHH[SHULHQFHKDQGOLQJVLPLODUFDVHV0RUHLQIRUPDWLRQDERXWWKHVHODZ\HUVDQGWKHLUODZILUPV
LVDYDLODEOHDWZZZNDSODQIR[FRPZZZSVZODZFRPDQGZZZZKDIKFRP

    6KRXOG,JHWP\RZQODZ\HU"

<RXGRQRWQHHGWRKLUH\RXURZQODZ\HUEHFDXVH6HWWOHPHQW&ODVV&RXQVHOLVUHSUHVHQWLQJ\RXDQGDOOWKH
RWKHUPHPEHUVRIWKH6HWWOHPHQW&ODVV,I\RXZDQWVRPHRQHRWKHUWKDQ6HWWOHPHQW&ODVV&RXQVHOWRVSHDN
IRU\RX\RXPD\KLUH\RXURZQODZ\HUDW\RXURZQH[SHQVH

    +RZZLOOWKHODZ\HUVEHSDLG"

6HWWOHPHQW&ODVV&RXQVHOZLOODVNWKH&RXUWWRDSSURYHSD\PHQWRIXSWRRIWKH6HWWOHPHQW$PRXQW
WR WKHP IRU DWWRUQH\V¶ IHHV DQG XS WR  PLOOLRQ WR UHLPEXUVH WKHP IRU H[SHQVHV LQFXUUHG LQFOXGLQJ
H[SHUWV¶IHHVDQGSOXVDGGLWLRQDOFRVWVRIVHWWOHPHQWDGPLQLVWUDWLRQ7KHIHHVZRXOGSD\6HWWOHPHQW&ODVV
&RXQVHOIRUOLWLJDWLQJWKLVFDVHLQFOXGLQJLQYHVWLJDWLQJWKHIDFWVHQJDJLQJLQPRWLRQSUDFWLFHDQGGLVFRYHU\
DQGQHJRWLDWLQJWKH6HWWOHPHQWVLQFHZLWKRXWDQ\SD\PHQW7KH&RXUWPD\DZDUGOHVVWKDQWKHVH
DPRXQWV $WWRUQH\V¶ IHHV DQG H[SHQVHV DZDUGHG E\ WKH &RXUW ZLOO EH SD\DEOH XSRQ WKH &RXUW¶V DZDUG
QRWZLWKVWDQGLQJWKHH[LVWHQFHRIDQ\REMHFWLRQWRWKH6HWWOHPHQWEXWVXEMHFWWR6HWWOHPHQW&ODVV&RXQVHO¶V
REOLJDWLRQWRUHIXQGRUUHSD\WKH6HWWOHPHQW)XQGLIWKHVHWWOHPHQWLVXOWLPDWHO\QRWDSSURYHG

                                +2:72$33/<)25&203(16$7,21

    +RZFDQ,JHWFRPSHQVDWLRQXQGHUWKH6HWWOHPHQW"

7RTXDOLI\IRUFRPSHQVDWLRQXQGHUWKH6HWWOHPHQW\RXPXVWVXEPLWD&ODLP)RUPE\QRODWHUWKDQ-XO\
<RXPD\VXEPLWDKDUGFRS\&ODLP)RUPE\PDLORURYHUQLJKWFRXULHU<RXPD\VXEPLWD&ODLP
)RUPRQOLQHDWZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP$&ODLP)RUPLVDYDLODEOHWRGRZQORDGDQG
SULQWDWZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP5HDGWKHLQVWUXFWLRQVFDUHIXOO\ILOORXWWKHIRUPVLJQ
LWDQGWUDQVPLWLW,IVHQWE\PDLOLWPXVWEHSRVWPDUNHGQRODWHUWKDQ-XO\

7KH&ODLP)RUPPXVWEHVLJQHGE\\RXXQGHUSHQDOW\RISHUMXU\ HLWKHUE\KDQGRULI\RXVXEPLWLWRQOLQH
HOHFWURQLFDOO\ DIILUPLQJWKDW\RXDUHDTXDOLILHGPHPEHURIWKH6HWWOHPHQW&ODVVDQGWKDWWKHLQIRUPDWLRQ
SURYLGHGWKHUHLQLVWUXHDQGDFFXUDWHWRWKHEHVWRI\RXUNQRZOHGJH
                                  




                                                         ϲ
                                                          
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 184 of 191

 :KHQZRXOG,UHFHLYHFRPSHQVDWLRQ"

%HIRUHSD\PHQWVFDQEHVHQWWKH&RXUWZLOOKROGDKHDULQJRQ-XQHDWDP(DVWHUQWRGHFLGH
ZKHWKHUWRDSSURYHWKH6HWWOHPHQWZKLFKLVFDOOHGWKH)LQDO$SSURYDO+HDULQJ,IWKH&RXUWDSSURYHVWKH
6HWWOHPHQWDIWHUWKDWLWWDNHVWLPHWRSURFHVVWKHFODLPVDQGWKHUHPD\EHGHOD\V(YHU\RQHZKRVHQGVLQ
D &ODLP )RUP ZLOO EH LQIRUPHG RI WKH SURJUHVV RI WKH 6HWWOHPHQW WKURXJK LQIRUPDWLRQ SRVWHG DW
ZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP3OHDVHEHSDWLHQW

                       (;&/8',1*<2856(/))5207+(6(77/(0(17

 +RZGR,JHWRXWRIWKH6HWWOHPHQW"

,I\RXGRQRWZDQWD6HWWOHPHQW$ZDUGXQGHUWKLV6HWWOHPHQWDQG\RXZDQWWRNHHSWKHULJKWWRVXHRU
FRQWLQXHWRVXH.HXULJUHJDUGLQJLWVDOOHJHGDQWLFRPSHWLWLYHSUDFWLFHVWKDWDUHWKHVXEMHFWRIWKH$FWLRQ
WKHQ\RXPXVWWDNHVWHSVWRJHWRXWRIWKH6HWWOHPHQW&ODVV7KLVLVFDOOHGH[FOXGLQJ\RXUVHOIIURPRURSWLQJ
RXWRIWKH6HWWOHPHQW&ODVV

7RH[FOXGH\RXUVHOIIURPWKH6HWWOHPHQW\RXPXVWVHQGDOHWWHUE\PDLOWRWKH&ODLPV$GPLQLVWUDWRUWKDW
  D VWDWHV\RXUQDPHDGGUHVVDQGWHOHSKRQHQXPEHU E DQHVWLPDWHRIWKHDSSUR[LPDWHQXPEHURI.HXULJ
.&XS3RUWLRQ3DFNV\RXSXUFKDVHGGXULQJWKH6HWWOHPHQW&ODVV3HULRG F LVSHUVRQDOO\VLJQHGE\\RX
DQGQRW\RXUDWWRUQH\RUDQ\RQHDFWLQJRQ\RXUEHKDOIDQG G LQFOXGHVWKHVWDWHPHQW³,ZHUHTXHVWWREH
H[FOXGHGIURPWKHLQGLUHFWSXUFKDVHUFODVVVHWWOHPHQWLQ,QUH.HXULJ*UHHQ0RXQWDLQ6LQJOH6HUYH&RIIHH
$QWLWUXVW/LWLJDWLRQ0'/1R0DVWHU'RFNHW1RPG96%6/&&LYLO$FWLRQ1R
96%6/&´1RUHTXHVWIRUH[FOXVLRQZLOOEHYDOLGXQOHVVDOORIWKHLQIRUPDWLRQGHVFULEHGDERYHLV
LQFOXGHG

<RXPXVWPDLO\RXUH[FOXVLRQUHTXHVWSRVWPDUNHGQRODWHUWKDQ0D\WRWKH&ODLPV$GPLQLVWUDWRU
DW WKH IROORZLQJ DGGUHVV .HXULJ ,QGLUHFW 3XUFKDVHUV $QWLUXVW 6HWWOHPHQW ([FOXVLRQV  FR -1' /HJDO
$GPLQLVWUDWLRQ32%R[6HDWWOH:$

 ,I,GRQRWH[FOXGHP\VHOIFDQ,VXH'HIHQGDQWIRUWKHVDPHWKLQJODWHU"

1R,I\RXGRQRWH[FOXGH\RXUVHOI\RXJLYHXSDQ\ULJKWWRVXH RUFRQWLQXHWRVXH .HXULJIRUWKHFODLPV
WKDWWKLV6HWWOHPHQWUHVROYHV

 ,I,H[FOXGHP\VHOIFDQ,JHWFRPSHQVDWLRQXQGHUWKLV6HWWOHPHQW"

1R,I\RXDVNWREHH[FOXGHG\RXZLOOQRWJHWDQ\FRPSHQVDWLRQXQGHUWKH6HWWOHPHQWDQG\RXFDQQRW
REMHFWWRWKH6HWWOHPHQW

       2%-(&7,1*727+(6(77/(0(17$77251(<6¶)((6257+(3/$12)
                                           $//2&$7,21

 +RZGR,WHOOWKH&RXUWWKDW,GRQRWDJUHHZLWKWKH6HWWOHPHQW"

<RXFDQDVNWKH&RXUWWRGHQ\DSSURYDORIWKH6HWWOHPHQWWKH$WWRUQH\V¶)HHVRUWKH3ODQRI$OORFDWLRQE\
ILOLQJDQREMHFWLRQ<RXFDQ¶WDVNWKH&RXUWWRRUGHUDGLIIHUHQW6HWWOHPHQWWKH&RXUWFDQRQO\DSSURYHRU


                                                      ϳ
                                                       
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 185 of 191
UHMHFWWKH6HWWOHPHQW,IWKH&RXUWGHQLHVDSSURYDOQR6HWWOHPHQW$ZDUGVZLOOEHVHQWRXWDQGWKHODZVXLW
ZLOOFRQWLQXH,IWKDWLVZKDW\RXZDQWWRKDSSHQ\RXPXVWREMHFW

$Q\REMHFWLRQPXVWEHLQZULWLQJ,I\RXILOHDWLPHO\ZULWWHQREMHFWLRQ\RXPD\EXWDUHQRWUHTXLUHGWR
DSSHDUDWWKH)LQDO$SSURYDO+HDULQJHLWKHULQSHUVRQRUWKURXJK\RXURZQDWWRUQH\,I\RXDSSHDUWKURXJK
\RXU RZQ DWWRUQH\ \RX DUH UHVSRQVLEOH IRU KLULQJ DQG SD\LQJ WKDW DWWRUQH\ $OO ZULWWHQ REMHFWLRQV DQG
VXSSRUWLQJ SDSHUVPXVW D  FOHDUO\LGHQWLI\ WKH FDVH QDPH DQG QXPEHU ,Q UH .HXULJ *UHHQ 0RXQWDLQ
6LQJOH6HUYH&RIIHH$QWLWUXVW/LWLJDWLRQ7KLV5HODWHVWRWKH,QGLUHFW3XUFKDVHU$FWLRQV0'/1R
0DVWHU'RFNHW1RPG96%6/&&LYLO$FWLRQ1R96%6/&  E EHVXEPLWWHG
WRWKH&RXUWHLWKHUE\PDLOLQJWKHPWRWKH&OHUN8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI
1HZ<RUN'DQLHO3DWULFN0R\QLKDQ86&RXUWKRXVH3HDUO6WUHHW1HZ<RUN1<RUE\ILOLQJ
WKHPLQSHUVRQDWDQ\ORFDWLRQRIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN
DQG F EHILOHGRUSRVWPDUNHGRQRUEHIRUH0D\

:ULWWHQ REMHFWLRQV PXVW DOVR FRQWDLQ   \RXU IXOO QDPH DGGUHVV DQG WHOHSKRQH QXPEHU   D ZULWWHQ
VWDWHPHQWRIDOOJURXQGVIRUWKHREMHFWLRQDFFRPSDQLHGE\DQ\OHJDOVXSSRUWIRUWKHREMHFWLRQ  FRSLHVRI
DQ\SDSHUVEULHIVRURWKHUGRFXPHQWVXSRQZKLFKWKHREMHFWLRQLVEDVHG  DOLVWRIDOOSHUVRQVZKRZLOO
EHFDOOHGWRWHVWLI\LQVXSSRUWRIWKHREMHFWLRQ LIDQ\   DVWDWHPHQWRIZKHWKHU\RXLQWHQGWRDSSHDUDW
WKH)LQDO$SSURYDO+HDULQJ  SURRIRIPHPEHUVKLSLQWKH6HWWOHPHQW&ODVV  DOLVWRIDOOREMHFWLRQV
ILOHG E\ WKH \RX RU \RXU FRXQVHO LI DQ\  WR FODVV DFWLRQ VHWWOHPHQWV LQ WKH ODVW WHQ \HDUV DQG   \RXU
VLJQDWXUHDQG\RXUDWWRUQH\¶VVLJQDWXUH LIDQ\ 

    :KDWLVWKHGLIIHUHQFHEHWZHHQREMHFWLQJDQGH[FOXGLQJP\VHOIIURPWKH6HWWOHPHQW"

2EMHFWLQJPHDQV\RXDUHWHOOLQJWKH&RXUWWKDW\RXGRQRWOLNHVRPHWKLQJDERXWWKH6HWWOHPHQW<RXFDQ
REMHFWRQO\LI\RXVWD\LQWKH6HWWOHPHQW&ODVV([FOXGLQJ\RXUVHOIIURPWKH6HWWOHPHQWPHDQVWKDW\RXGR
QRWZDQWWREHSDUWRIWKH6HWWOHPHQW&ODVV,I\RXH[FOXGH\RXUVHOIWKHQ\RXKDYHQREDVLVWRREMHFWWRWKH
6HWWOHPHQW

                                        ,)<28'2127+,1*

    :KDWKDSSHQVLI,GRQRWKLQJDWDOO"

,I\RXGRQRWKLQJ\RXZLOOUHPDLQDPHPEHURIWKH6HWWOHPHQW&ODVVDQG\RXZLOOJLYHXS\RXUULJKWVWR
VXH.HXULJ+RZHYHU\RXZLOOQRWUHFHLYHDQ\FRPSHQVDWLRQEHFDXVH\RXPXVWVXEPLWD&ODLP)RUPLQ
RUGHUWRUHFHLYHFRPSHQVDWLRQXQGHUWKLV6HWWOHPHQW

                        7+(&2857¶6),1$/$33529$/+($5,1*

    :KHQDQGZKHUHZLOOWKH&RXUWGHFLGHZKHWKHUWRDSSURYHWKH6HWWOHPHQW"

7KH&RXUWZLOOKROGD)LQDO$SSURYDO+HDULQJDWDP(DVWHUQRQ-XQHDWWKH8QLWHG6WDWHV
'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN7KXUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH
)ROH\6TXDUH&RXUWURRP1HZ<RUN1<RUE\WHOHSKRQLFRUHOHFWURQLFPHDQV$WWKLVKHDULQJ
WKH&RXUWZLOOFRQVLGHUZKHWKHUWKH6HWWOHPHQWLVIDLUUHDVRQDEOHDQGDGHTXDWH,IWKHUHDUHYDOLGREMHFWLRQV
WKDWFRPSO\ZLWKWKHUHTXLUHPHQWVLQ3DUWDERYHWKH&RXUWDOVRZLOOFRQVLGHUWKHPDQGZLOOOLVWHQWR

                                     

 7KH KHDULQJ GDWH PD\ FKDQJH ZLWKRXW IXUWKHU                     QRWLFH   &KHFN    WKH   VHWWOHPHQW   ZHEVLWH
ZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRPIRUXSGDWHV

                                                            ϴ
                                                             
    Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 186 of 191
SHRSOHZKRKDYHDVNHGWRVSHDNDWWKHKHDULQJ7KH&RXUWPD\DOVRGHFLGHKRZPXFKWRSD\WR6HWWOHPHQW
&ODVV&RXQVHODQGWKH&ODVV5HSUHVHQWDWLYHV

7KH GDWH RI WKH )LQDO $SSURYDO +HDULQJ PD\ FKDQJH ZLWKRXW IXUWKHU QRWLFH WR WKH 6HWWOHPHQW &ODVV
6HWWOHPHQW        &ODVV      0HPEHUV        VKRXOG      FKHFN       WKH      6HWWOHPHQW        :HEVLWH
ZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP RU WKH &RXUW¶V 3XEOLF $FFHVV WR &RXUW (OHFWURQLF 5HFRUGV
  3$&(5 V\VWHPDWKWWSVHFIQ\VGXVFRXUWVJRYWRFRQILUPWKDWWKHGDWHKDVQRWEHHQFKDQJHG

    'R,KDYHWRFRPHWRWKH)LQDO$SSURYDO+HDULQJ"

1R6HWWOHPHQW&ODVV&RXQVHOZLOODSSHDURQEHKDOIRIWKH6HWWOHPHQW&ODVV%XW\RXDUHZHOFRPHWRFRPH
RUKDYH\RXURZQODZ\HUDSSHDUDW\RXURZQH[SHQVH

    0D\,VSHDNDWWKH)LQDO$SSURYDO+HDULQJ"

<RXRUDQ\ODZ\HU\RXUHWDLQPD\DVNWKH&RXUWIRUSHUPLVVLRQWRVSHDNDWWKH)LQDO$SSURYDO+HDULQJ7R
GRVR\RXPXVWLQFOXGHLQ\RXUREMHFWLRQWRWKH6HWWOHPHQWDVWDWHPHQWVD\LQJWKDWLWLV\RXULQWHQWWRDSSHDU
DWWKH)LQDO$SSURYDO+HDULQJ<RXUREMHFWLRQDQGQRWLFHRILQWHQWWRDSSHDUPXVWEHVXEPLWWHGWRWKH&RXUW
DQGSRVWPDUNHGQRODWHUWKDQ0D\<RXFDQQRWVSHDNDWWKHKHDULQJLI\RXH[FOXGHG\RXUVHOIIURP
WKH6HWWOHPHQW

                                 *(77,1*025(,1)250$7,21

    ,VWKLVWKHHQWLUH1RWLFHRIWKH6HWWOHPHQW"

1R7KLVQRWLFHLVRQO\DVXPPDU\RIWKHSURSRVHG6HWWOHPHQW0RUHLQIRUPDWLRQDERXWWKHODZVXLWDQGWKH
SUHFLVHWHUPVDQGFRQGLWLRQVRIWKH6HWWOHPHQWLVDYDLODEOHDWZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP
RU E\ FDOOLQJ WROOIUHH  RU E\ ZULWLQJ WR -1' /HJDO $GPLQLVWUDWLRQ WKH &ODLPV
$GPLQLVWUDWRUDW.HXULJ,QGLUHFW3XUFKDVHUV$QWLWUXVW6HWWOHPHQWFR-1'/HJDO$GPLQLVWUDWLRQ32%R[
6HDWWOH:$RUYLDHPDLODWLQIR#.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRPRUE\DFFHVVLQJ
WKH&RXUWGRFNHWLQWKLVFDVHIRUDIHHWKURXJKWKH&RXUW¶V3$&(5V\VWHPDWKWWSVHFIQ\VGXVFRXUWVJRY
RUE\YLVLWLQJWKHRIILFHRIWKH&OHUNRIWKH&RXUWIRUWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFW
RI1HZ<RUN'DQLHO3DWULFN0R\QLKDQ86&RXUWKRXVH3HDUO6WUHHW1HZ<RUN1<EHWZHHQ
DPDQGSP0RQGD\WKURXJK)ULGD\H[FOXGLQJ&RXUWKROLGD\VRUE\FRQWDFWLQJ6HWWOHPHQW
&ODVV&RXQVHODWWKHLQIRUPDWLRQOLVWHGLPPHGLDWHO\EHORZ
    .DSODQ)R[ .LOVKHLPHU//3 :ROI+DOGHQVWHLQ$GOHU                   3HDUVRQ6LPRQ :DUVKDZ//3
                                   )UHHPDQ +HU]//3
    5REHUW1.DSODQ                                                       &OLIIRUG+3HDUVRQ
    *UHJRU\.$UHQVRQ            0DUN5LINLQ                             'DQLHO/:DUVKDZ
    +DH6XQJ1DP                  7KRPDV%XUW                             0DWWKHZ$3HDUVRQ
    -DVRQ8ULV                    0DGLVRQ$YHQXH                      9HQWXUD%OYG6XLWH
    7KLUG$YHQXHWK)ORRU 1HZ<RUN1<                     6KHUPDQ2DNV&$
    1HZ<RUN1<                                          
                      ULINLQ#ZKDIKFRP                        FSHDUVRQ#SVZODZFRP
    UNDSODQ#NDSODQIR[FRP         EXUW#ZKDIKFRP                          GZDUVKDZ#SVZODZFRP
    JDUHQVRQ#NDSODQIR[FRP                                                PDSHDUVRQ#SVZODZFRP
    KQDP#NDSODQIR[FRP                                                    
    MXULV#NDSODQIR[FRP

                                     

    &RXUWKRXUVPD\FKDQJH&KHFNWKHVHWWOHPHQWZHEVLWHZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRPIRUXSGDWHV

                                                           ϵ
                                                           
 Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 187 of 191
7KLV6HWWOHPHQW1RWLFHZDVDSSURYHGE\RUGHURIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFW
RI1HZ<RUNRQ'HFHPEHU$FRS\RIWKH&RXUW¶VRUGHULVDYDLODEOHRQWKH6HWWOHPHQWZHEVLWHDW
ZZZ.HXULJ,QGLUHFW3XUFKDVHU6HWWOHPHQWFRP

'DWHG-DQXDU\                                     %\2UGHURIWKH&RXUW
                                                               8QLWHG6WDWHV'LVWULFW&RXUW
                                                               6RXWKHUQ'LVWULFWRI1HZ<RUN
                                                   
3OHDVHGRQRWFRQWDFWWKH&RXUWRUWKH&RXUW&OHUN¶V2IILFHWRLQTXLUHDERXWWKLV6HWWOHPHQWRUWKH
&ODLPV3URFHVV






                                                   ϭϬ
                                                     
            Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 188 of 191
                                  KEURIG INDIRECT PURCHASERS ANTITRUST SETTLEMENT
                                            C/O JND LEGAL ADMINISTRATION                                                   KEU
                                                    P.O. BOX 91382
                                                  SEATTLE, WA 98111

                                             SETTLEMENT CLAIM FORM
 If you purchased Keurig K-Cup Portion Packs1 from persons other than Keurig and not for the purpose of resale (i) between
 September 7, 2010, and August 14, 2020, in the United States (except Mississippi and Rhode Island); (ii) between March
 24, 2011, and August 14, 2020, in Mississippi; or (iii) between July 15, 2013, and August 14, 2020, in Rhode Island; you
 must complete this Claim Form to be eligible for compensation under the Settlement. Your Claim Form must be submitted
 (and if mailed, postmarked) on or before July 15, 2021. Proof of purchase, if any, must be submitted concurrently with
 this form.


                                                    CLAIMANT INFORMATION


Claimant Name: ________________________________________________________________________________

Street Address: _________________________________________________________________________________

City: ____________________________________ State: _________________ Zip Code: _______________

Contact Telephone Number: ___________________________ Email Address: __________________________________

 From September 7, 2010, through December 31, 2010:

     Number of Keurig K-       Price Paid for the    Number of Cups in the       The State Where You          Brand Name of Keurig
      Cup Portion Packs         Keurig K-Cup         Keurig K-Cup Portion       Purchased the Keurig K-       K-Cup Portion Packs
         Purchased              Portion Packs          Packs Purchased            Cup Portion Packs                Purchased




 From January 1, 2011, through March 23, 2011:

     Number of Keurig K-       Price Paid for the    Number of Cups in the       The State Where You         Brand Name of Keurig
      Cup Portion Packs         Keurig K-Cup         Keurig K-Cup Portion       Purchased the Keurig K-      K-Cup Portion Packs
         Purchased              Portion Packs          Packs Purchased            Cup Portion Packs               Purchased




1.
     Keurig K-Cup Portion Pack means single-serve beverage portion packs manufactured or licensed by Keurig that are compatible with
     Keurig brewers. A Portion Pack manufactured or licensed by Keurig will generally display the Keurig brand name or logo on the
     packaging.
                                                                    1
         Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 189 of 191

From March 24, 2011, through December 31, 2011:

Number of Keurig K-       Price Paid for the     Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs         Keurig K-Cup          Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased              Portion Packs           Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2012, through December 31, 2012:

Number of Keurig K-       Price Paid for the     Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs         Keurig K-Cup          Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased              Portion Packs           Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2013, through July 14, 2013:

Number of Keurig K-       Price Paid for the     Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs         Keurig K-Cup          Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased              Portion Packs           Packs Purchased         Cup Portion Packs            Purchased




From July 15, 2013, through December 31, 2013:

Number of Keurig K-       Price Paid for the     Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs         Keurig K-Cup          Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased              Portion Packs           Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2014, through December 31, 2014:

Number of Keurig K-       Price Paid for the     Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs         Keurig K-Cup          Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased              Portion Packs           Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2015, through December 31, 2015:

Number of Keurig K-       Price Paid for the     Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs         Keurig K-Cup          Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased              Portion Packs           Packs Purchased         Cup Portion Packs            Purchased




                                                             2
        Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 190 of 191

From January 1, 2016, through December 31, 2016:

Number of Keurig K-      Price Paid for the      Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs        Keurig K-Cup           Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased             Portion Packs            Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2017, through December 31, 2017:

Number of Keurig K-      Price Paid for the      Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs        Keurig K-Cup           Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased             Portion Packs            Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2018, through December 31, 2018:

Number of Keurig K-      Price Paid for the      Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs        Keurig K-Cup           Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased             Portion Packs            Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2019, through December 31, 2019:

Number of Keurig K-      Price Paid for the      Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs        Keurig K-Cup           Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased             Portion Packs            Packs Purchased         Cup Portion Packs            Purchased




From January 1, 2020, through August 14, 2020:

Number of Keurig K-      Price Paid for the      Number of Cups in the    The State Where You      Brand Name of Keurig
 Cup Portion Packs        Keurig K-Cup           Keurig K-Cup Portion    Purchased the Keurig K-   K-Cup Portion Packs
    Purchased             Portion Packs            Packs Purchased         Cup Portion Packs            Purchased




                                                             3
          Case 1:14-md-02542-VSB-SLC Document 1323-1 Filed 05/07/21 Page 191 of 191

 Please select the way payment will be issued for your claim if determined valid:

    ‫ ܆‬PayPal
    ‫ ܆‬Paper Check By Mail

 If you select payment by PayPal, the email address entered at the top of this form will be used to process the payment to your PayPal
 account linked to that email address. If you do not have a PayPal account, you will be prompted to open an account using the email
 address entered at the top of this form.

Sign and Date the Affirmation below:
I hereby affirm, under penalty of perjury under the laws of the United States, each of the following:
     x I personally purchased one or more Keurig K-Cup Portion Packs as described in this Proof of Claim.
     x I understand that by not opting out of the Settlement, I have given a complete Release of all Released Claims as
         described in the Stipulation of Settlement and Release.
     x The information provided in this Claim Form is true and correct to the best of my knowledge.


_______________________________________ _____________                                           ______________________
Signature                                                                                       Date




                                                                  4
